                        Exhibit A




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 1 of 166 PageID #: 7
                                                                                                   E-FILED
                                                                                           4/28/2021 4:07 PM
                                                                                         CLERK & MASTER
                                                                               DAVIDSON CO. CHANCERY CT.



                 IN THE CHANCERY COURT FOR THE STATE OF TENNESSEE
                    TWENTIETH JUDICIAL DISTRICT, DAVIDSON COUNTY


 GIRL SCOUTS OF MIDDLE TENNESSEE,                    )
 INC.                                                )
                                                     )
          Plaintiff,                                 )
                                                     )
 v.                                                  )   Case No.
                                                     )
 GIRL SCOUTS OF THE UNITED STATES                    )
 OF AMERICA,                                         )
                                                     )
                                                     )
          Defendant.                                 )


                 PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF


                                       INTRODUCTION

         Plaintiff Girl Scouts of Middle Tennessee, Inc. (“GSMT”), by and through counsel, brings

this action against Girl Scouts of the United States of America (“GSUSA”) to protect GSMT’s

contractual right to offer Girl Scouting in Middle Tennessee. GSMT has provided Girl Scouting

in Middle Tennessee for more than 100 years and desires to continue to do so. GSMT operates as

a chartered council of GSUSA under what is referred to as the “Charter Agreement” between

GSUSA and GSMT—in essence, the contract affiliating the two separate entities. GSUSA has

declared GSMT to be deficient in fulfilling an alleged requirement of the Charter Agreement based

on GSMT’s decision not to enter into commercially unreasonable agreements with GSUSA for,

and onboard onto, what GSUSA refers to as its “common technology platform.” GSUSA has

indicated that GSMT is in a “viability review” to address this deficiency, a GSUSA-initiated


4834-9941-7830


                                                1



      Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 2 of 166 PageID #: 8
process that culminates in a GSUSA-prescribed corrective action plan that GSMT is expected to

execute under GSUSA monitoring. GSUSA has given GSMT a deadline of April 30, 2021, to

enter into the technology agreements with GSUSA and have a migration plan to onboard to

GSUSA’s technology platform.

         For several years, GSMT has attempted to work with GSUSA to try to resolve GSMT’s

fundamental concerns regarding the technology agreements and the significant negative

operational impacts that would result from migration from GSMT’s current technology platform

to that offered by GSUSA. However, for years, and continuing to date, GSUSA has been unwilling

to modify its agreements to address the most fundamental of GSMT’s objections. For example:

                GSUSA’s technology agreements permit GSUSA to increase fees it charges GSMT

                 based on increased costs to GSUSA without any limit. GSMT is unwilling to give

                 GSUSA a perpetual blank check to pass on to GSMT costs that GSUSA decides to

                 incur.

                GSUSA’s technology agreements will permit GSMT to host website pages only on

                 templates provided by GSUSA and would not permit GSMT to host website pages

                 necessary to utilize GSMT’s proprietary software that it developed to allow girls,

                 parents, and volunteers/troop leaders to register for GSMT’s programs and make

                 reservations at the properties (camp facilities) it operates, among other functions.

                 GSUSA’s technology platform is devoid of any solution for girls and volunteers to

                 register for activities offered by their local councils or make reservations at camps

                 or other properties utilized by local councils. GSUSA requiring GSMT to abandon



4834-9941-7830


                                                   2



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 3 of 166 PageID #: 9
                 these important functionalities is not reasonable and directly conflicts with GSMT’s

                 ability to fulfill its mission.

                GSMT cannot reasonably be expected to adopt a technology platform from GSUSA

                 that would be central to its mission and operations when GSUSA’s agreements

                 would (i) offer the platform only on an “as is” and “as available” basis, (ii) disclaim

                 all warranties of any kind, (iii) require GSMT to agree that “GSUSA cannot commit

                 to nor be liable for system availability,” and (iv) reserve the right of GSUSA to

                 unilaterally modify the functionality of the technology at any time.

         GSUSA’s attempt to coerce GSMT into entering into commercially unreasonable

technology agreements as an alleged requirement of being a chartered Girl Scout council is without

legal basis and is a violation of Tennessee state law. GSUSA’s governing documents set forth

procedures for GSUSA to establish requirements for chartered Girl Scout councils. GSUSA has

not followed its own governance procedures and, thus, its efforts to mandate use of the technology

platform and force GSMT into contractual agreements with it related to the technology as a

requirement to be a chartered council are null and void. Additionally, Tennessee state law protects

GSMT’s rights under the Charter Agreement by prohibiting GSUSA from terminating or not

renewing the Charter Agreement, or taking other discriminatory conduct against a Tennessee

nonprofit without good cause. Tenn. Code Ann. § 48-53-201, et seq. To protect its rights to offer

Girl Scouting in Middle Tennessee pursuant to the terms of the Charter Agreement between

GSUSA and GSMT and to prevent GSUSA from taking action inconsistent with its rights, GSMT

seeks relief in this Court.



4834-9941-7830


                                                   3



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 4 of 166 PageID #: 10
                                          THE PARTIES

         1.      GSMT is a Tennessee nonprofit corporation with its principal place of business

located at 4522 Granny White Pike, Nashville, Tennessee, 37204.

         2.      Upon information and belief, GSUSA is a Congressionally chartered nonprofit

corporation with its principal place of business at 420 Fifth Avenue, New York, New York, 10018.

GSUSA was incorporated in 1950 by an Act of Congress, 36 U.S.C. §§ 80301, et seq. (referred to

as GSUSA’s “Congressional Charter”). GSUSA’s Congressional Charter states that “[GSUSA] is

a body corporate and politic of the District of Columbia” with its domicile in the District of

Columbia. 36 U.S.C. § 80301.

                                  JURISDICTION AND VENUE

         3.      This Court has subject matter jurisdiction over this dispute pursuant to Tenn. Code

Ann. § 16-11-101, et seq. and the Tennessee Declaratory Judgment Act, Tenn. Code Ann. § 29-14-

101, et seq.

         4.      This Court has personal jurisdiction over GSUSA pursuant to Tenn. Code Ann. §§

20-2-223, 20-2-223, and 20-2-225 because, as more fully detailed herein, GSUSA has contracted

with GSMT for GSMT to provide Girl Scouting in Middle Tennessee.

         5.      GSUSA has transacted business in Tennessee through its relationship with GSMT

as well as other chartered Girl Scout councils in the state and by its collection of membership dues

from GSMT and councils from girls and volunteers in Tennessee.

         6.      GSUSA’s board members, officers, and other employees have sent numerous

communications to GSMT in Tennessee by mail and e-mail related to GSUSA’s technology

platform and claim that GSMT is required to onboard to the platform and enter into related
4834-9941-7830


                                                  4



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 5 of 166 PageID #: 11
contracts with GSUSA.

         7.      GSUSA’s board members, officers, and other employees have visited GSMT in

person in Nashville, Tennessee, related to GSUSA’s technology platform and GSUSA’s position

that GSMT is required to onboard to the platform and enter into related contracts with GSUSA.

         8.      Venue is proper in this Court pursuant to Tenn. Code Ann. §§ 16-11-114 and 20-4-

101, et seq.

                                              FACTS

                            A. The Relationship Between the Parties

         9.      GSUSA is a national, nonprofit organization that has adopted a business model of

distributing Girl Scouting indirectly by licensing more than one hundred separate, independent

nonprofit corporations referred to as “councils” or “local councils.”

         10.     Local councils recruit members and volunteers and provide programming within

their exclusive geographic jurisdictions.

         11.     GSUSA does not recruit girls or volunteers, collect dues directly from members, or

provide training to volunteers or programming to girls. Instead, GSUSA relies on the local

councils to do so.

         12.     Councils are responsible for developing, managing, and maintaining the Girl Scout

program in their respective jurisdictions.

         13.     The relationship between GSUSA and each council is akin to that of a trademark

licensor and licensee or a franchisor and franchisee. See, e.g., Girl Scouts of Manitou Council,

Inc. v. Girl Scouts of the United States of America, 646 F.3d 983, 984 (7th Cir. 2008) (“The councils

are not subsidiaries of the national organization [GSUSA]; rather, the national organization …
4834-9941-7830


                                                 5



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 6 of 166 PageID #: 12
relates to the councils as franchisor to franchisee. It ‘charters’ (that is, licenses) the local councils,

thereby authorizing them to sell cookies and merchandise under the ‘Girl Scout’ trademark, which

the national organization owns.”).

         14.     GSMT is a legal entity separate and distinct from GSUSA.

         15.     GSMT is not owned by or a subsidiary of GSUSA.

         16.     GSUSA has no ownership or membership interest in GSMT.

         17.     The Charter Agreement is not a management agreement and does not provide

GSUSA with any management powers over GSMT.

         18.     GSMT receives no funding or financial support from GSUSA. Indeed, it is the

opposite: GSMT transmits money to GSUSA in the form of dues from members and volunteers

that GSMT recruits and registers.

         19.     GSMT is responsible for its own governance, finances, operations, and expenses,

including purchasing Girl Scout cookies and other products at wholesale prices to support its

fundraising efforts; costs associated with the acquisition, ownership, maintenance and operations

of its offices and camps; costs associated with hiring and staffing; the payment of overhead; the

payment of health, general liability, and other insurance; the payment of employee benefits; the

payment for professional services; and the payment of all other expenses and costs associated with

the ownership and operation of a Girl Scout council.

         20.     GSUSA has no responsibility for hiring, retaining, overseeing, or supervising the

employees and volunteers of GSMT.

         21.     GSUSA does not own, lease, or have any right in any of the real property utilized

for Girl Scout programming in Middle Tennessee. GSMT or its supporting organization own and
4834-9941-7830


                                                    6



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 7 of 166 PageID #: 13
operate Camp Sycamore Hills in Ashland City, Camp Piedmont in Readyville, Camp Holloway in

Millersville, as well as GSMT’s central office in Nashville without financial contribution from

GSUSA.

   B. GSUSA’s Governance Documents Provide the National Council (not the GSUSA
  National Board) with Sole Authority to Establish Requirements for Chartered Councils

         22.     GSUSA’s Congressional Charter provides that its governing body shall be the

National Council, which may adopt and amend a constitution and bylaws and elect a board of

directors, officers, and agents. 36 U.S.C. §§ 80303(a)(1)-(2).

         23.     The National Council adopted a constitution for the organization in November 1957

(the “GSUSA Constitution”), which has been amended from time to time.

         24.     Various documents related to GSUSA and council operations are compiled by

GSUSA in what is called the Blue Book of Basic Documents (the “Blue Book”), which is updated

and amended from time to time by GSUSA. The most current version of the Blue Book as of the

filing of this Petition is attached as Exhibit A.

         25.     The GSUSA Constitution, which is reprinted in the Blue Book, provides for the

local council model of Girl Scouting: “[l]ocal Girl Scout councils shall be organized to further the

development of the Girl Scout Movement in the United States; to establish local responsibility for

leadership, administration, and supervision of the program; and to develop, manage, and maintain

Girl Scouting in accordance with the terms of their charters.” (Ex. A, Blue Book at 9; Const. Art.

VII).

         26.     The membership of GSUSA consists of the members of the National Council of

GSUSA. (Ex. A, Blue Book at 7; Const. Art. IV, § 1).


4834-9941-7830


                                                    7



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 8 of 166 PageID #: 14
         27.     The National Council membership includes (1) delegates elected from Girl Scout

councils who are registered through such local councils; and (2) members of the GSUSA Board of

Directors (the “National Board”), among others. (Ex. A, Blue Book at 8; Const. Art. IV, § 4).

         28.     Each local council is entitled to at least two delegates and additional delegates based

on the number of registered girls in its jurisdiction. (Ex. A, Blue Book at 7; Const. Art. IV, § 5).

         29.     The GSUSA Constitution provides for a National Board and delineates the

authority of the National Board from that of the National Council.

         30.     The GSUSA Constitution provides that “[t]he National Council shall establish

requirements for certificates of membership, local council charters, and all other credentials.”

(Ex. A, Blue Book at 10; Const. Art. VIII at § 1) (emphasis added).

         31.     With respect to local council charters, the Constitution provides “[t]he National

Board of Directors shall administer the requirements for the credentials established by the

National Council, and may establish standards and issue standards, procedures, and

interpretations regarding such requirements provided such standards, procedures, and

interpretations are consistent with the requirements established by the National Council.

(Ex. A, Blue Book at 10; Const. Art. VIII at § 2) (emphasis added).

         32.     The GSUSA Constitution provides that “[t]he National Board of Directors, in its

sole discretion, shall have the power to issue these credentials [for certificates of membership and

local council charters] subject to the requirements established by the National Council, and to

revoke them when, in its opinion, the terms and conditions thereof or requirements therefore are

being violated or when the best interests of Girl Scouting are not being furthered.” (Ex. A, Blue

Book at 10; Const. Art. VIII at § 3).
4834-9941-7830


                                                   8



    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 9 of 166 PageID #: 15
         33.     The language of the Constitution indicates that the National Council has the sole

authority to establish requirements for local council charters, and the National Board has the sole

authority to issue local council charters subject to the requirements established by the National

Council. See Farthest N. Girl Scout Council v. Girl Scouts of the United States, 454 P.3d 974

(Alaska 2019) (recognizing the delineation of authority between the GSUSA National Council and

the National Board and holding that the GSUSA Constitution gave the National Council the

exclusive right to establish the requirement of membership dues).

         34.     The GSUSA Constitution does not grant the National Board authority to create

requirements for local council charters.

          C. The National Council Has Not Approved Any Requirement for Councils
                        Related to a Common Technology Platform

         35.     No proposal related to the GSUSA technology platform at issue here nor any

proposal purporting to require the platform’s use has ever come before or been approved by the

National Council.

         36.     No proposal related to the contracts GSUSA has demanded councils enter into with

GSUSA related to the technology platform at issue here or purporting to require councils to agree

to such contracts has ever come before or been approved by the National Council.

         37.     The National Council has never taken any action with respect to the GSUSA

technology platform or related contracts.

         38.     Rather, during an April 26-27, 2017, National Board meeting, the National Board

approved a revision to the Blue Book to reflect “a new standard that councils utilize a Movement-

wide common technology platform with respect to membership, volunteer management, delivery


4834-9941-7830


                                                 9



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 10 of 166 PageID #: 16
system, and data analytics and reporting to better serve Girl Scout members and enhance the Girl

Scout brand.” See April 2017 National Board Meeting Highlights, attached as Exhibit B.

         39.     In essence, the National Board has attempted to usurp authority provided to the

National Council to establish a new requirement for chartered Girl Scout councils.

         40.     The alleged requirement that councils utilize and agree to commercially

unreasonable terms related to the GSUSA technology platform is not consist with any requirement

for chartered councils established by the National Council.

                 D. GSMT’s Objections to the Terms of the Technology Platform

         41.     GSUSA has presented onboarding to the technology platform as requiring GSMT

to enter into the following agreements with GSUSA: (1) the Membership Management Systems

Use Agreement (the “MMSUA”) and Schedules 5, 6, and 7 of the MMSUA. Copies of what

GSUSA has indicated are the current versions of the MMSUA and Schedules 5, 6 and 7, are

attached as collective Exhibit C.

         42.     GSUSA has not permitted GSMT to onboard onto the technology without entering

into the MMSUA and Schedules 5, 6, and 7 with GSUSA.

         43.     Since at least as early as 2017, GSMT has participated in good faith in numerous

meetings and discussions with GSUSA and made countless offers and proposals under which

GSMT would adopt certain portions of GSUSA’s technology platform and enter into agreements

with GSUSA related to those portions, including proposing a comprehensive Amendment and

Addendum prepared by GSMT that, had GSUSA accepted it, would remedy GSMT’s objections

to the then-current versions of GSUSA’s agreements. With few limited exceptions, GSUSA has

not addressed GSMT’s objections.
4834-9941-7830


                                                10



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 11 of 166 PageID #: 17
         44.     While GSMT does not object to the concept of utilizing a technology platform

common to other Girl Scout councils, it cannot agree to do so under terms that are commercially

unreasonable and would expose GSMT to open-ended costs and business interruption.

         45.     To be clear, GSMT’s objections to the technology agreements are objections to

terms in the proposed agreement between GSUSA and GSMT—not terms from GSUSA’s vendors

(including Adobe Systems Incorporated, Salesforce.org, roundCorner, Inc., and others) whose

products may be integrated into the GSUSA platform.

         46.     Most recently, following GSUSA’s rejection of two scenarios that GSUSA had

solicited in early 2021 from GSMT under which GSMT would sign the technology agreements

and onboard to the technology platform, GSMT yet again invited GSUSA to participate in

negotiation of reasonable terms related to the technology platform and articulated to GSUSA its

most fundamental objections as follows:

         a.      GSMT must be able to predict and control its technology costs in future years.

GSUSA’s technology agreements permit fee increases based on increased costs to GSUSA without

any limit. GSMT is unwilling to give GSUSA a perpetual blank check to pass on to GSMT costs

that GSUSA decides to incur. Additionally, should there be any new equipment requirements,

GSMT needs advance notice so that it can plan from a budgetary perspective and otherwise for the

impact of having to acquire or upgrade its existing equipment; GSUSA is not required to provide

this commonly required notice to GSMT under the terms of the GSUSA proposed agreements.

         b.      GSMT must maintain control of its website and not be limited to hosting website

pages on templates provided by GSUSA that do not allow registration for programs and camps.

GSMT invested in developing its own custom software that it utilizes successfully to allow girls,
4834-9941-7830


                                                11



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 12 of 166 PageID #: 18
parents, and volunteers/troop leaders to register for GSMT’s programs and make reservations at

the properties (camp facilities) it operates. By entering into GSUSA’s technology agreements,

GSMT would not be permitted to host website pages necessary to provide these functions for its

constituents. GSUSA’s technology platform is devoid of any solution for program registration

and property reservation. GSUSA requiring GSMT to abandon this important functionality is not

reasonable and directly conflicts with GSMT’s ability to fulfill its mission.

         c.      GSMT must maintain control over its staffing and resource allocation. GSUSA’s

technology agreements require councils to provide “sufficient” technical and non-technical

resources to properly implement, operate, and support the technology services “as required by

GSUSA or third party vendors [sic].” (Ex. C, MMSUA, § 9). GSMT cannot agree to give GSUSA

or a third-party vendor open-ended authority for its staffing and resource allocation.

         d.      GSMT cannot adopt a technology platform that is central to fulfilling its mission

from a provider that (i) offers the platform only on an “as is” and “as available” basis, (ii) has

disclaimed all warranties of any kind, (iii) would require GSMT to agree that “GSUSA cannot

commit to nor be liable for system availability,” and (iv) would reserve to GSUSA unilaterally the

right to modify the functionality of the systems at any time. (Ex. C, MMSUA, § 8; Schedule 5, §§

I(1), F(10); Schedule 6, §§ I(1), F(8); Schedule 7, §§ H(1), F(7)). GSMT reasonably requires

greater functionality, operability, availability, and service level assurances. GSUSA’s attempt to

require GSMT to utilize a technology platform (and pay unspecified fees for it) while providing

no assurances or indemnification to GSMT (and, instead, limiting the liability of GSUSA and

requiring that GSMT indemnify GSUSA) related to software that would underpin the operations

of GSMT is commercially unreasonable.
4834-9941-7830


                                                12



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 13 of 166 PageID #: 19
         e.      GSMT cannot give GSUSA unilateral free reign to change the terms of the

technology agreements in the future. Each of Schedules 5, 6, and 7 provides: “GSUSA shall have

the right to add to, modify or delete any provision of this Schedule,” and only requires GSUSA to

provide GSMT notice of “material adverse changes” to the schedule. (Ex. C, Schedule 5, § F(10);

Schedule 6, § F(8); Schedule 7, § F(7)). Setting aside whether this is legally enforceable, it is

commercially unreasonable. GSMT must reserve its rights to control its legal obligations.

         f.      GSMT cannot agree that the Blue Book and unspecified GSUSA policies, which

may be amended unilaterally by GSUSA, are the agreed-upon authority to set standards for

compliance with respect to the technology platforms and data use. Accordingly, without reference

to static terms or other resolution, GSMT cannot agree to permit GSUSA to use data collected on

or related to the member registration and volunteer recruitment platform “in accordance with the

Blue Book and applicable [GSUSA] policies,” as they may exist with future unknown

amendments. (Ex. C, Schedule 6, § F(7)).

         g.      GSMT’s ability to terminate the technology agreements must not be illusory.

Currently, GSUSA is threatening to revoke or not renew GSMT’s charter (its license to be a Girl

Scout council) because GSMT has not signed GSUSA’s technology agreements and onboarded to

GSUSA’s technology platform. If a council were in breach of the technology agreements or

decided to exercise its right to terminate the technology agreements under the terms currently

provided, would GSUSA then immediately revoke its charter? Being a chartered Girl Scout

council is something GSMT values and desires to protect from being contingent on its agreement

to or fulfillment of commercially unreasonable technology agreements.



4834-9941-7830


                                               13



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 14 of 166 PageID #: 20
         h.      GSMT cannot agree to the exclusive jurisdiction of the courts of New York and

agree that venue of any action arising under the MMSUA shall be in New York, New York. (Ex.

C, MMSUA, § 20). As a Tennessee nonprofit located and operating in Middle Tennessee and

executing on its mission to serve girls in Middle Tennessee, GSMT must remain entitled to seek

relief from a court located in Tennessee should it desire to do so.

         47.     GSMT’s Board of Directors has determined that the terms of the agreements related

to the technology platform are commercially unreasonable. See Resolution dated April 26, 2021,

attached as Exhibit D.

         48.     GSUSA has asserted that the Charter and the Blue Book require a council to utilize

GSUSA’s common technology platform.

         49.     GSUSA has asserted that the only way for a council to utilize GSUSA’s common

technology platform is to sign the technology agreements GSUSA has presented to the councils.

         50.     GSUSA has filed a lawsuit seeking a declaratory judgment that refusal to utilize

GSUSA’s common technology platform is a breach of an obligation of a local council under the

Charter Agreement and the Blue Book. See Complaint for Declaratory Relief, Girl Scouts of the

USA v. Farthest N. Girl Scout Council, Case No. 1:21-cv-03496 (S.D.N.Y. April 20, 2021),

attached as Exhibit E.

         51.     GSUSA has asserted that GSMT is in a “viability review,” an unspecified process

GSUSA asserts it has the right to initiate and which culminates in a GSUSA-prescribed corrective

action plan that the council is expected to execute under GSUSA monitoring.

         52.     GSUSA has given GSMT an April 30, 2021, deadline to sign the technology

agreements with GSUSA and have a migration plan for onboarding onto the GSUSA technology
4834-9941-7830


                                                 14



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 15 of 166 PageID #: 21
platform.

         53.     On April 8, 2021, GSMT was informed that GSUSA had removed two of GSMT’s

representatives from Girl Scout advisory committees as a result of GSUSA’s “viability review” of

GSMT.

         54.     GSMT has requested that GSUSA reverse this decision so that GSMT can continue

to participate in the activities and business of Girl Scouts as it has a right to do under its Charter

Agreement.

         55.     GSUSA has asserted that GSMT owes it more than $200,000.00 in fees that it

unilaterally began to charge GSMT for GSUSA’s data processing outside of GSUSA’s technology

platform.

         56.     These data processing fees amount to an unauthorized de facto $3.00 membership

dues surcharge for girls and volunteers in the GSMT jurisdiction. This dues increase has not been

approved by the National Council as is required under GSUSA governance documents. See

Farthest N. Girl Scout Council v. Girl Scouts of the United States, 454 P.3d 974 (Alaska 2019)

(holding that GSUSA Constitution gave the National Council exclusive right to establish the

requirement of membership dues and the National Board did not have authority to increase dues).

         57.     GSMT has offered to create, at GSMT’s expense, an API (application programming

interface) to allow for interaction between GSMT’s proprietary membership data software and the

Salesforce-based membership platform utilized by GSUSA.

         58.     GSUSA has indicated that its IT team has said that its Salesforce-based membership

platform cannot accept an API to accept transmission of membership data from GSMT.

         59.     GSUSA has failed to process GSMT’s membership data transmitted to GSUSA in
4834-9941-7830


                                                 15



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 16 of 166 PageID #: 22
January 2021.

         60.     GSUSA has restated and reemphasized its demands to GSMT time and time again

including most recently via a letter dated December 4, 2020, a copy of which is attached as Exhibit

F, and during phone calls between GSUSA and GSMT officers and board members on February

5, 2021; March 24, 2021; and March 31, 2021.

         61.     In addition to prior communications, most recently on December 11, 2020, GSMT

responded to GSUSA’s notice that it was issuing GSMT a charter with conditions that GSMT

onboard to the GSUSA technology platform and wrote to GSUSA again on March 16, 2021, to

offer scenarios under which GSMT would utilize the technology platform or enter into the related

agreements, proposing amendments to the agreements that would resolve GSUSA’s concerns.

These letters are attached as Exhibit G and Exhibit H, respectively.

         62.     At all times relevant to this action until January 1, 2018, GSMT had operated under

three-year term charter agreements with GSUSA.

         63.     On November 5, 2017, GSUSA informed GSMT that it has been issued a one-year

charter beginning January 1, 2018, and ending December 31, 2018 “intended to provide time for

GSMT to work with GSUSA to move toward adoption of the Girl Scout Movement’s common

technology platform….”

         64.     GSMT has received similar one-year charters for each subsequent year to present.

         65.     GSMT’s current charter agreement will expire by its terms on December 31, 2021.

         66.     GSMT desires to continue to serve as a Girl Scout council and offer its strong

delivery of the Girl Scout Mission to positively impact Middle Tennessee and create goodwill for

the Girl Scout brand without being subjected to coercion and baseless threats from GSUSA.
4834-9941-7830


                                                 16



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 17 of 166 PageID #: 23
                                     CLAIMS FOR RELIEF

                           COUNT I - DECLARATORY JUDGMENT

         67.     GSMT re-alleges and incorporates by reference each of the foregoing allegations

in this Petition.

         68.     Based on the foregoing, a current and actual case or controversy has arisen between

GSMT and GSUSA regarding GSUSA’s authority—or lack thereof—to require GSMT to onboard

onto and enter into agreements related to GSUSA’s technology platform. This is a real question

and is not merely theoretical.

         69.     The Court’s declaratory judgment or decree, if rendered or entered, would terminate

uncertainty or controversy giving rise to the proceeding.

         70.     GSUSA has and will continue to harm GSMT by demanding that GSMT make

Hobson’s choice: capitulate to GSUSA’s demands by signing the technology agreements and

onboarding to the platform or lose its ability to offer Girl Scouting in Middle Tennessee.

         71.     GSMT desires to serve its constituents in Middle Tennessee and not spend valuable

resources in disputes with GSUSA. However, through its actions, GSUSA has left GSMT with

no option but to seek judicial relief to protect its ability to continue to serve as a chartered Girl

Scout council.

         72.     A declaratory judgment would end the harm to GSMT caused by GSUSA’s

wrongful actions and would minimize the disruption and harm to Girl Scout members and

volunteers in Middle Tennessee who participate in Girl Scouting activities organized by GSMT.

         73.     GSMT seeks a declaratory judgment: (i) that the GSUSA governance documents

require the National Council to approve requirements for a chartered council by a majority vote;
4834-9941-7830


                                                 17



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 18 of 166 PageID #: 24
(ii) that the National Board does not have the authority to establish requirements for a chartered

council; (iii) that the National Board’s “standard” related to the GSUSA common technology

platform is outside the scope of any National Council requirement and not consistent with any

requirement established by the National Council; (iv) that GSUSA’s attempts to require GSMT to

onboard onto the technology platform and enter into related agreements with GSUSA related to

the technology platform is without authority; (v) that GSUSA’s initiation of a “viability review”

against GSMT related to the technology platform is without authority because the National Council

has not approved any requirement related to a technology platform; (vi) that GSUSA does not have

the right to terminate, revoke, or not renew the GSMT Charter Agreement for failure of GSMT to

onboard onto or enter into agreements with GSUSA related to GSUSA’s technology platform; and

(vii) that GSUSA’s imposition of a de facto dues surcharge unique to members and volunteers

registered by Middle Tennessee is void as it was not authorized by the National Council, which

has sole authority for setting dues.

                          COUNT II- VIOLATIONS OF THE
                 TENNESSEE NONPROFIT FAIR ASSET PROTECTION ACT

         74.     GSMT re-alleges and incorporates by reference each of the foregoing allegations

in this Petition.

         75.     Tennessee has a significant interest in protecting the assets of Tennessee nonprofit

corporations. In recognition of this interest, among other reasons, Tennessee has enacted the

Nonprofit Fair Asset Protection Act, Tenn. Code Ann. § 48-53-201, et seq.

         76.     Tenn. Code Ann. § 48-53-202 states: “Notwithstanding any provision of law to the

contrary, it is unlawful for: (1) A national nonprofit corporation that has received a charter under


4834-9941-7830


                                                  18



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 19 of 166 PageID #: 25
36 U.S.C. Subt. II, Pt. B., to terminate, revoke, suspend, or fail to renew a license or charter

affiliating a Tennessee nonprofit corporation with the national corporation absent good cause; (2)

A national nonprofit that has received a charter under 36 U.S.C. Subt. II, Pt. B., to discriminate

against a licensed or chartered affiliated Tennessee nonprofit corporation by imposing

requirements not imposed on other similarly situated affiliates of the national nonprofit

corporation; or (3) A national nonprofit corporation that has received a charter under 36 U.S.C.

Subt. II, Pt. B., to act indirectly to accomplish what would be otherwise prohibited under this part.”

         77.     Tenn. Code Ann. § 48-53-203 defines “good cause” “to exclude any refusal or

failure by the Tennessee nonprofit corporation to make purchases of or to contract to make

purchases of goods or services where the board of directors of the Tennessee nonprofit corporation

determines … that making a purchase or contracting to make a purchase is not in the best interest

of the Tennessee nonprofit corporation or is commercially unreasonable.”

         78.     Tenn. Code Ann. § 48-53-204(a) provides that any condition, stipulation, provision,

or term of any agreement that is in conflict with this part or that would purport to waive or restrict

the application of any provision of this part is void and unenforceable.

         79.     Tenn. Code Ann. § 48-53-204(c) provides that a Tennessee nonprofit corporation

that is injured by a violation or threatened violation of this part may bring a private right of action

for injunctive relief and to recover costs and reasonable attorneys’ fees if the Tennessee nonprofit

corporation is the prevailing party in the action.

         80.     GSUSA is a national nonprofit corporation that has received a charter under 36

U.S.C. Subt. II, Pt. B.

         81.     GSUSA threatened to terminate, revoke, suspend or fail to renew the license
4834-9941-7830


                                                  19



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 20 of 166 PageID #: 26
affiliating GSMT, a Tennessee nonprofit, with GSUSA without good cause.

         82.     GSMT has determined that adopting GSUSA’s technology platform and

contracting with GSUSA to do so is commercially unreasonable and not in the best interest of

GSMT due to the unlimited financial liability and business interruption it would create, among

other reasons.

         83.     GSUSA has taken retaliatory action against GSMT by imposing requirements on

GSMT not imposed on other councils including: (1) issuing GSMT a one-year charter instead of a

three-year charter, as is the norm; (2) by imposing a $3.00 fine or surcharge to membership dues

for members and volunteers registered by GSMT; (3) by failing to process GSMT’s membership

transmittals; (4) by removing GSMT representatives from Girl Scout advisory committees; (5) by

announcing a “viability review” of GSMT despite the fact that the GSMT complies with all valid

requirements for a chartered council and operates debt-free with .89 cents per dollar spent on

programs, financial aid for members and incentives for both girl and adult membership, and

reduced fees for camps and other programmatic experiences for girls.

         84.     GSUSA’s actions are in violation of the Tennessee Nonprofit Fair Asset Protection

Act and are, therefore, void and unenforceable pursuant to Tenn. Code Ann. § 48-53-201, et seq.

         85.     GSMT is entitled to injunctive relief pursuant to Tenn. Code Ann. § 48-53-204(c).

         86.     GSMT is entitled to a declaration that GSUSA is in violation of Tenn. Code Ann.

§ 48-53-201, et seq. and its actions to force GSMT to adopt its technology platform and enter into

agreements with GSUSA related to the same are null and void.

         87.     GSMT is entitled to recover costs and reasonable attorneys’ fees pursuant to Tenn.

Code Ann. § 48-53-204(c).
4834-9941-7830


                                                 20



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 21 of 166 PageID #: 27
                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Girl Scouts of Middle Tennessee, Inc., prays for the following

relief:


          1.     That the Court declare: (i) that the GSUSA governance documents require the

National Council to approve requirements for a chartered council by a majority vote; (ii) that the

National Board does not have the authority to establish requirements for a chartered council; (iii)

that the National Board’s “standard” related to the GSUSA common technology platform is outside

the scope of any National Council requirement and not consistent with any requirement established

by the National Council; (iv) that GSUSA’s attempts to require GSMT to onboard onto the

technology platform and enter into related agreements with GSUSA related to the technology

platform is without authority; (v) that GSUSA’s initiation of a “viability review” against GSMT

related to the technology platform is without authority because the National Council has not

approved any requirement related to a technology platform; (vi) that GSUSA does not have the

right to terminate, revoke, or not renew the GSMT Charter Agreement for failure of GSMT to

onboard onto or enter into agreements with GSUSA related to GSUSA’s technology platform; and

(vii) that GSUSA’s imposition of a de facto dues surcharge unique to members and volunteers

registered by Middle Tennessee is void as it was not authorized by the National Council, which

has sole authority for setting dues;

          2.     That the Court find GSUSA to be in violation of the Tennessee Nonprofit Fair Asset

Protection Act, Tenn. Code Ann. § 48-53-101, et seq.;

          3.     That the Court grant GSMT injunctive relief barring GSUSA: (i) from future

enforcement of the unauthorized requirement of a council adopting its technology platform or
4834-9941-7830


                                                 21



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 22 of 166 PageID #: 28
entering into agreements related to the technology platform and from penalizing councils that do

not adopt GSUSA’s technology platform; (ii) from imposing a “viability review” against GSMT

related to the technology platform; (iii) from terminating, revoking, or not renewing the Charter

Agreement between GSUSA and GSMT as a result of GSMT’s decision not to onboard onto or

enter into agreements with GSUSA related to GSUSA’s technology platform; (iv) from purporting

to condition acceptance of a Charter Agreement on acceptance of requirements not approved by

the National Council; (v) from charging or attempting to collect a de facto membership dues

surcharge unique to members in jurisdictions that have not adopted GSUSA’s technology platform

unless authorized by the National Council; and (vi) from taking any other action inconsistent with

the Court’s declaration;

         4.      That the Court award reasonable attorneys’ fees and costs to GSMT;

         5.      That the costs be taxed to Defendant; and

         6.      That the Court fashion such other or additional relief as appropriate.

                                        Respectfully submitted,


Dated: April 28, 2021                   /s/ Laura P. Merritt
                                        Laura P. Merritt (BPR No. 026482)
                                        Karolyn Perry (BPR No. 036900)
                                        Waller Lansden Dortch & Davis, LLP
                                        Nashville City Center
                                        511 Union Street, Suite 2700
                                        Nashville, TN 37219
                                        Phone: 615-244-6380
                                        Fax: 615-244-6804
                                        Email: laura.merritt@wallerlaw.com
                                        Email: karolyn.perry@wallerlaw.com

                                        Attorneys for Plaintiff Girl Scouts of Middle Tennessee, Inc.


4834-9941-7830


                                                  22



   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 23 of 166 PageID #: 29
                                                                                 E-FILED
                                                                       4/28/2021 4:07 PM
                                                                      CLERK & MASTER
                                                            DAVIDSON CO. CHANCERY CT.




                    EXHIBIT
                      A




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 24 of 166 PageID #: 30
         Blue Book
         OF BASIC DOCUMENTS
         2021




         Revised March 2021

Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 25 of 166 PageID #: 31
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 26 of 166 PageID #: 32
         Blue Book
         OF BASIC DOCUMENTS
         2021




         This edition supersedes all previous editions of the Blue Book.

         Girl Scouts of the USA
         420 Fifth Avenue
         New York, NY 10018-2798




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 27 of 166 PageID #: 33
          National President
          Karen P. Layng

          Interim Chief Executive Officer
          Judith Batty




          This book may not be reproduced, disseminated, or distributed in whole or in any form
          or by any means, electronic or mechanical, including photocopying, recording, or by any
          information storage and retrieval system now known or hereafter invented, without prior
          permission of Girl Scouts of the United States of America, 420 Fifth Avenue, New York,
          NY 10018-2798, or a local Girl Scout council. Members are authorized to print one copy of
          this book for their personal use.

          © 2021 Girl Scouts of the United States of America

          All rights reserved. Electronic edition published 2021.




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 28 of 166 PageID #: 34
              CONTENTS
          6   Constitution of Girl Scouts of the United States of America

         14   Bylaws of Girl Scouts of the United States of America

         19   Policies of Girl Scouts of the United States of America

         23   Credentials

         29   Criteria and Standards for an Effective Girl Scout Council

         31   Congressional Charter of Girl Scouts of the United States of America




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 29 of 166 PageID #: 35
                               CONSTITUTION
                               OF GIRL SCOUTS OF THE UNITED STATES OF AMERICA
                               Founded by Juliette Low, March 12, 1912
                               Chartered by special act of Congress
                               (Public Law 460; approved March 16, 1950)
                               Congressional Charter subsequently revised under Public Law 105-225;
                               approved August 12, 1998

                               PREAMBLE

                   PROMISE     THE PROMISE
                               On my honor, I will try:
                               To serve God and my country,
                               To help people at all times,
                               And to live by the Girl Scout Law.

                       LAW     THE LAW
                               I will do my best to be
                               honest and fair,
                               friendly and helpful,
                               considerate and caring,
                               courageous and strong,
                               and responsible for what I say and do,
                               and to
                               respect myself and others,
                               respect authority,
                               use resources wisely,
                               make the world a better place,
                               and be a sister to every Girl Scout.

       BELIEFS & PRINCIPLES    BELIEFS AND PRINCIPLES
         OF THE GIRL SCOUT     We, the members of Girl Scouts of the United States of America, united by a belief in God, hold that
      MOVEMENT IN THE USA
                               the Girl Scout Promise and Law is the cornerstone of our Movement,


          FOUNDERS’ NAMES      And inspired by the Founder of the Girl Scout Movement in the United States, Juliette Low, and by
                               the aims of the Founder of the Scout Movement, Lord Baden-Powell, attest to the following:


                   MISSION     MISSION
                               Girl Scouting builds girls of courage, confidence, and character, who make the world a better place.

            SPIRITUAL FORCE    SPIRITUAL FORCE
                               The motivating force in Girl Scouting is spiritual. The ways in which members identify and fulfill
                               their spiritual beliefs are personal and private.


          OPEN MEMBERSHIP      OPEN MEMBERSHIP
                               The Girl Scout Movement is open to all girls and adults who accept the Girl Scout Promise and Law
                               and meet membership requirements.


    PATRIOTISM, CITIZENSHIP,   PATRIOTISM, CITIZENSHIP, AND COMMUNITY SERVICE
      & COMMUNITY SERVICE      Local, national, and global service and action are core elements of the Girl Scout experience.

     DIVERSITY & PLURALISM     DIVERSITY AND PLURALISM
                               Girl Scouts advance diversity and pluralism in our Movement and in the communities in which we
                               live.


6        Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 30 of 166 PageID #: 36
         RESPONSIBILITY FOR     RESPONSIBILITY FOR THE MOVEMENT AND THE DEMOCRATIC PROCESS
     MOVEMENT/DEMOCRATIC        The ultimate responsibility for the Girl Scout Movement rests with its members. We govern by an
                  PROCESS
                                efficient and effective democratic process that demonstrates our leadership in a fast-changing
                                world.

     GIRL/ADULT PARTNERSHIP     GIRL/ADULT PARTNERSHIP
                                Adults partner with girls to guide and inspire growth and achievement. Volunteers are essential to
                                the strength and capacity of our Movement.

         WORLD ASSOCIATION      WORLD ASSOCIATION OF GIRL GUIDES AND GIRL SCOUTS (WAGGGS)
                                We are active partners in a worldwide sisterhood through our affiliation with WAGGGS. We work
                                with WAGGGS to address the needs of girls and to build a network of global citizens.

       COMMUNITY PARTNERS       COMMUNITY PARTNERS
                                We take an active leadership role and are collaborative partners in the community.

            VOICE FOR GIRLS     VOICE
                                We are a premier voice for girls and an expert on their growth and development.

                      NAME      ARTICLE I NAME OF THE CORPORATION
                                The name of this corporation is Girl Scouts of the United States of America.

              PURPOSE OF
             CORPORATION
                                ARTICLE II PURPOSE OF THE CORPORATION

       PURPOSE/JURISDICTION     The purpose of the corporation is to promote the Girl Scout Movement in the United States of
                                America, which includes the United States, its territories, and possessions, by directing and
                                coordinating the Movement and by providing and administering the Girl Scout program in
                                accordance with the purposes set forth in its Congressional Charter.

      GIRL SCOUT PROGRAM        ARTICLE III THE GIRL SCOUT PROGRAM
                                Grounded in the Girl Scout Promise and Law, Girl Scouting is a nonformal, experiential, and
                                cooperative education program that promotes girls’ personal growth and leadership development.
                                Partnering with caring adults, girls design fun and challenging activities that empower them and
                                raise their voices within a local, national, and global sisterhood.

         NATIONAL COUNCIL       ARTICLE IV      THE NATIONAL COUNCIL

    CORPORATION MEMBERSHIP      1. The membership of this corporation shall consist of the members of the National Council of Girl
                                Scouts of the United States of America, and the corporation in meeting assembled shall be known
                                as the National Council.

                    POWERS      2. The National Council shall have all the powers conferred by the Congressional Charter and by
                                other applicable laws, and shall exercise these powers with due regard for its position as the
                                coordinating head of the Girl Scout Movement in the United States.

              ELIGIBILITY FOR   3. Only citizens of the United States who are members of the Girl Scout Movement in the United
                MEMBERSHIP      States and who are 14 years of age or over may be members of the National Council.




7         Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 31 of 166 PageID #: 37
               MEMBERSHIP      4. The membership of the National Council shall consist of:
                                    a. delegates elected by Girl Scout councils who are registered through such local councils;
                                    b. delegates from USA Girl Scouts Overseas;1
                                   c. members of the National Board of Directors;
                                   d. members of the National Board Development Committee;
                                   e. Past Presidents of Girl Scouts of the United States of America; and
                                   f. such other persons as may be elected by the National Council.

                               The total membership of the National Council shall not exceed 1,500, and at least four-fifths of the
                               entire membership shall consist of delegates from local councils and from USA Girl Scouts
                               Overseas.

     FORMULA FOR DELEGATES     5. Each local council to which a charter has been issued and remains in force shall be entitled to
                               the following delegates based on the number of girls under its jurisdiction who are members of the
                               Girl Scouts of the United States of America as of September 30 of the year preceding the regular
                               session of the National Council:
                                    a. two (2) delegates;
                                    b. one (1) additional delegate for up to 3,500 girls;
                                    c. one (1) additional delegate for every 3,500 girls thereafter.

                               USA Girl Scouts Overseas collectively shall be entitled to the number of delegates according to the
                               same formula prescribed for local councils.

                               The prescribed figure of 3,500 girls may be adjusted when necessary to keep the total membership
                               of the National Council no larger than 1,500.

    EXECUTIVE STAFF MEMBERS    6. Executive staff members employed by any local council shall be eligible for election as delegates
                               to the National Council, provided that the number of such executive staff members from any local
                               council shall not exceed the number of volunteers elected for the same period as delegates from
                               that local council.

        TERM FOR DELEGATES     7. Subject to the requirements of the preceding sections of this article, delegates elected by local
                               councils shall be elected in the calendar year preceding the National Council Session and shall
                               serve as members of the National Council for three years from the date of their election or until
                               their successors are elected, provided they remain the delegates of the local council which elected
                               them; delegates from USA Girl Scouts Overseas shall serve as members for three years from the
                               date of their selection or until their successors are selected, provided they remain delegates from
                               USA Girl Scouts Overseas; members of the National Board of Directors and National Board
                               Development Committee shall be members of the National Council during their term of office;
                               those persons elected by the National Council shall serve until the next regular session of the
                               National Council.

         NATIONAL COUNCIL
                SESSIONS
                               ARTICLE V               SESSIONS OF THE NATIONAL COUNCIL

          REGULAR SESSIONS     1. There shall be a regular session of the National Council held triennially at such time and place as
                               determined by the National Board of Directors. Notice of the time, place, and purpose of such
                               session shall be mailed not less than 60 days before the session to each local council, to each USA
                               Girl Scouts Overseas committee, and to each member of the National Board of Directors and
                               National Board Development Committee.

            RESPONSIBILITIES   2. The National Council at its sessions shall hold elections, amend the Constitution, establish
                               requirements for credentials, and shall determine the general lines of policy of the Girl Scout
                               Movement and program by considering and acting upon proposals directed toward the fostering
                               and improvement of Girl Scouting, by receiving and acting upon reports of its National Board of
                               Directors, and by giving guidance to the National Board upon general lines of direction of the
                               Movement and program.

                               1. “Overseas” is a designation for the Girl Scouts of the USA program delivered outside the jurisdiction of a chartered Girl Scout council.



8         Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 32 of 166 PageID #: 38
     SPECIAL SESSIONS   3. Special sessions of the National Council shall be called by the President upon written request of
                        a majority of the members of the National Board of Directors or twenty percent (20%) of the
                        membership of the National Council, which shall represent at least twenty-five percent (25%) of
                        the councils chartered by GSUSA. The purpose of the session shall be stated in the written request.

                        The purpose of the special session shall be limited to legitimate business of the National Council,
                        and no other business shall be transacted except that for which the session has been specifically
                        called.

                        Notice of the special session, stating the time, place, and specific purpose, shall be mailed not less
                        than 30 days before the session to each local council, each delegate from USA Girl Scouts
                        Overseas, each member of the National Board of Directors and the National Board Development
                        Committee, each Past President, and each member elected by the National Council who is entitled
                        to vote at such session.

             QUORUM     4. Two hundred members of the National Council present in person shall constitute a quorum for
                        the transaction of business at sessions of the National Council, provided, however, that delegates
                        are present from one or more local councils in a majority of the geographical areas of the country
                        as defined in the Bylaws. In the absence of a quorum, a majority of those present at the time and
                        place set for a session may take an adjournment from time to time until a quorum shall be present.

              VOTING    5. Each member present in person at the National Council shall be entitled to one (1) vote. Decision
                        on membership dues shall require a majority of votes cast. All matters shall be determined by
                        a majority vote of the members present and voting, unless otherwise provided by this Constitution.

          PROPOSALS     ARTICLE VI PROPOSALS TO THE NATIONAL COUNCIL

            ORIGIN OF   1. Proposals directed toward the fostering and improvement of Girl Scouting that are to be acted
                        upon by the National Council may be originated (a) by the National Board of Directors and (b) by
                        local councils. Proposals shall be submitted according to the following procedures:

    BY NATIONAL BOARD       a.   Proposals originated by the National Board of Directors: (1) such proposals shall be sent to
         OF DIRECTORS            local councils for consideration prior to the next session of the National Council, together
                                 with the recommendations of the National Board of Directors; (2) action shall be taken on
                                 such proposals by the National Council at its next session.

    BY LOCAL COUNCILS       b.   Proposals originated by local councils: (1) such proposals shall be sent to the National
                                 Board of Directors by such date as shall be determined by the National Board of Directors;
                                 (2) the National Board of Directors, in its sole discretion, shall determine whether such
                                 proposals relate to matters which should properly be acted upon by the National Council,
                                 except that a proposal submitted by a minimum of 15 percent of all Girl Scout councils
                                 holding a charter issued by the National Board of Directors of Girl Scouts of the USA as of
                                 September 30 of the year preceding the regular session of the National Council shall be
                                 determined by the National Board of Directors to relate to matters which should properly
                                 be acted upon by the National Council; (3) proposals which the National Board determines
                                 relate to matters which should properly be acted upon by the National Council shall be
                                 sent to local councils for consideration prior to the next session of the National Council,
                                 together with the recommendations of the National Board of Directors; (4) action shall be
                                 taken on such proposals by the National Council at its next session.

                        2. Any proposal involving a constitutional amendment shall be governed by the provisions of the
                        article on amendments.

     LOCAL COUNCILS     ARTICLE VII LOCAL GIRL SCOUT COUNCILS
                        Local Girl Scout councils shall be organized to further the development of the Girl Scout Movement
                        in the United States; to establish local responsibility for leadership, administration, and supervision
                        of the program; and to develop, manage, and maintain Girl Scouting in accordance with the terms
                        of their charters.


9   Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 33 of 166 PageID #: 39
             CREDENTIALS     ARTICLE VIII CREDENTIALS

             REQUIREMENTS    1. The National Council shall establish requirements for certificates of membership, local council
                             charters, and all other credentials.

           ADMINISTRATION    2. The National Board of Directors shall administer the requirements for the credentials established
                             by the National Council, and may establish standards and issue standards, procedures, and
                             interpretations regarding such requirements provided such standards, procedures, and
                             interpretations are consistent with the requirements established by the National Council.

      ISSUANCE REVOCATION    3. The National Board of Directors, in its sole discretion, shall have the power to issue these
                             credentials subject to the requirements established by the National Council, and to revoke them
                             when, in its opinion, the terms and conditions thereof or requirements therefore are being violated
                             or when the best interests of Girl Scouting are not being furthered.

                 DURATION    4. Charters and other credentials shall be issued for no more than six years. Certificates of
                             membership shall be issued for annual, lifetime, or other applicable periods. All the credentials
                             shall bear the name of Juliette Low.

        MEMBERSHIP DUES      ARTICLE IX       MEMBERSHIP DUES
                             Every person accepting the principles of the Girl Scout Movement and desiring to be a member of
                             the Girl Scout Movement in the United States of America shall pay annual, lifetime, or other
                             applicable membership dues to Girl Scouts of the United States of America. Dues are set by the
                             National Council or the National Board.

                             The National Board shall implement procedures for communicating with and seeking input from
                             Girl Scout councils and National Council delegates prior to any membership dues change by the
                             National Board.

       NATIONAL BOARD OF
               DIRECTORS
                             ARTICLE X       NATIONAL BOARD OF DIRECTORS

           MANAGEMENT OF     1. The affairs of the corporation between sessions of the National Council shall be managed by
     CORPORATION/EXECUTIVE   a National Board of Directors, except that the Bylaws may provide for an Executive Committee to
                COMMITTEE
                             exercise the powers of the National Board in the interim between its meetings.

              COMPOSITION    2. The National Board of Directors shall consist of the President, the Vice Presidents, the Secretary,
                             and the Treasurer; and 25 members-at-large. The Chair of the National Board Development
                             Committee, if not already elected to the National Board, shall be ex officio a member of the
                             National Board. The Chief Executive Officer shall be an ex officio member without vote. The National
                             Board shall at all times be representative of the various geographical areas of the country.

       ELECTION OF MEMBERS   3. All members-at-large of the National Board of Directors shall be elected by the National Council
                     TERMS   at each regular session to serve a three-year term beginning at the time of their installation at the
                             session when elected and ending upon the installation of their successors at the next regular
                             session of the National Council except that National Board members elected also as members of
                             the National Board Development Committee shall have a three-year term to coincide with the term
                             of National Board Development Committee members.

                             Of those nominated by the National Board Development Committee at least one-third shall be
                             serving at the time of their nomination either a first or second term as members of the National
                             Board of Directors.

          NUMBER OF TERMS    Members of the National Board of Directors shall serve for no more than three consecutive terms,
                             except that, regardless of the number of terms any person shall have served as a member of the
                             National Board of Directors, such person may be eligible to be a member of the National Board
                             when serving as an officer of the corporation elected by the National Council or as Chair of the
                             National Board Development Committee.


10        Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 34 of 166 PageID #: 40
           NON-PARTICIPATING     4. Any National Board member who is absent from two consecutive National Board meetings in
                   MEMBERS       their entirety without good cause, acceptable to the President or designee, shall be removed from
                                 the National Board by a majority vote of the National Board members present and voting at any
                                 regular meeting of the National Board of Directors.

                                 Further, a National Board member may be removed with or without cause by a three-fourths vote
                                 of the total number of the National Board of Directors.

                   VACANCIES     5. The National Board of Directors shall have the power to fill vacancies in its own membership
                                 until the next regular session of the National Council, including any vacancy created by the election
                                 of a member-at-large to another capacity on the National Board and installation in such capacity. In
                                 filling vacancies, the National Board shall conform to the requirement of Section 2 of this article.

          EMERGENCY POWERS       6. In the event of an emergency which makes it impossible for the National Council to meet, all the
                                 powers of the National Council, except the conducting of elections, shall, to the extent permissible
                                 by law, be automatically conferred on the National Board of Directors until such time as a session
                                 of the National Council can be held. Action taken by the National Board of Directors under these
                                 emergency powers shall be reported to the National Council at its next session. In such an
            TERM OF MEMBERS
                                 emergency, the term of office of all members of the National Board of Directors and National Board
               IN EMERGENCY      Development Committee shall be extended until elections are held and successors installed at the
                                 next regular session of the National Council. Such an extended term shall be considered to be one
                                 term of office.

                    OFFICERS     ARTICLE XI OFFICERS

         OF THE CORPORATION      1. The officers of the corporation shall be the President, who shall have the working title Chair of
                                 the National Board of Directors; the First and Second Vice Presidents, who shall have the working
                                 titles of Vice Chairs; the Secretary; the Treasurer; the Chief Executive Officer; and such other
                                 officers as the Bylaws may provide.

               ELECTION TERM     2. The President, the Vice Presidents, the Secretary, and the Treasurer shall be elected by the
                                 National Council at each regular session to serve a three-year term beginning at the time of the
                                 installation at the session when elected and ending upon the installation of their successors at the
                                 next regular session of the National Council. Each person shall serve no more than three
            MAXIMUM NUMBER       consecutive terms in any one or any combination of these offices. Regardless of the number of
                   OF TERMS      consecutive terms any person shall have served in any one or any combination of these offices
                                 other than that of President, such person shall be eligible for two consecutive terms as President.

     CHIEF EXECUTIVE OFFICER &   3. The Chief Executive Officer shall be appointed by the National Board of Directors to hold office at
               OTHER OFFICERS    its pleasure. Such other officers as the National Board of Directors may deem necessary may be
                                 elected or appointed by the National Board as provided in the Bylaws.

                   VACANCIES     4. A vacancy among the officers of the corporation shall be filled by the National Board of Directors
                                 for the remainder of the unexpired term.

             PAST PRESIDENTS     5. In recognition of distinguished service, all Past Presidents of Girl Scouts of the United States of
                                 America shall be honorary officers and members of the National Council with full voting rights.

          HONORARY OFFICERS      6. The National Council may elect distinguished citizens as honorary officers of the National
                                 Council.

            NATIONAL BOARD
              DEVELOPMENT
                                 ARTICLE XII NATIONAL BOARD DEVELOPMENT
                 COMMITTEE       COMMITTEE, NOMINATIONS, AND ELECTIONS

     MEMBERSHIP RELATIONSHIP     1. The National Board Development Committee shall consist of seven (7) members, including the
          TO NATIONAL BOARD      chair of the committee; the CEO of Girl Scouts of the United States of America shall serve as an ex
                                 officio nonvoting member. Between meetings of the National Council, the National Board
                                 Development Committee shall work in partnership with and report to the National Board of
                                 Directors.


11          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 35 of 166 PageID #: 41
                COMPOSITION     2. At least two (2) members shall be members of the National Board of Directors and at least
                                three (3) members shall be non-National Board members.

                    ELECTION    3. Members shall be elected by the National Council.

              TERMS OF OFFICE   4. The term of office shall commence at the adjournment of the National Council Session when
                                elected, and shall end at the adjournment of the next regular session, or until successors are
                                elected and assume office.

                  TERM LIMITS   5. At least two (2) members, but no more than three (3), shall serve a second consecutive term. No
                                individual shall serve more than two (2) consecutive terms as a member of the committee.

     APPOINTMENT & APPROVAL     6. The chair of the committee shall be appointed by the President from amongst the members of
                    OF CHAIR    the National Board Development Committee and approved by either the Executive Committee or
                                the National Board. Individual(s) shall serve no more than one (1) term as chair of the National
                                Board Development Committee.

          VICE CHAIR ELECTION   7. The committee shall elect a Vice Chair from amongst its membership.

                   VACANCIES    8. A vacancy in any position, including the chair, shall be filled by the National Board for the
                                unexpired term.

     SINGLE SLATE OF NOMINEES   9. The committee shall present at each regular session of the National Council a single slate of
                                nominees for: a) the President; b) the Vice Presidents; c) the Secretary; d) the Treasurer; e)
                                members-at-large of the National Board of Directors; and f) members of the National Board
                                Development Committee. No member of the National Board Development Committee shall be
                                eligible to be nominated for any officer position. A nominee for President shall be a current
                                member of the National Board of Directors.

     NOMINATIONS FROM FLOOR     10. Nominations may be made from the floor of the National Council Session provided that notice
                                of such nomination and written consent to serve by the nominee(s) shall have been provided to
                                the President and the Chair of the National Board Development Committee at least forty-eight (48)
                                hours prior to the published time for the convening of the meeting at which the election shall be
                                held.

              VOTES REQUIRED    11. Election to any position on the National Board or the National Board Development Committee
                FOR ELECTION    shall require a majority of votes cast by those present and voting at the National Council Session.

                     BALLOTS    12. Elections shall be by ballot, including electronic balloting, except if there is only one nominee for
                                a position, the election may be held by acclamation.

                   REMOVAL      13. Any National Board Development Committee member who is absent from two (2) consecutive
             FROM COMMITTEE     National Board Development Committee meetings in their entirety without good cause, acceptable
                                to the National Board Development Committee Chair, upon recommendation of the National Board
                                Development Committee to the National Board of Directors, shall be removed from the National
                                Board Development Committee by a majority vote of the National Board members present and
                                voting at any regular meeting of the National Board of Directors. Further, upon recommendation of
                                the National Board Development Committee to the National Board of Directors, a National Board
                                Development Committee member may be removed with or without cause by a three-fourths vote
                                of the total number of the National Board of Directors.

              PARTIAL TERMS     ARTICLE XIII PARTIAL TERMS
                                A person who has served more than half of a specific term, as that specific term is set forth in the
                                Constitution or Bylaws, shall be considered to have served the full term.




12          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 36 of 166 PageID #: 42
                   FINANCE      ARTICLE XIV       FINANCE

             CONTRIBUTIONS      1. Contributions for the purposes of this corporation shall be collected only as authorized by the
                                National Council or the National Board of Directors.

                      DEBTS     2. Debts of the corporation shall be incurred only as directed by resolution of the National Council
                                or the National Board of Directors.

     LIMITATIONS OF LIABILITY   3. The corporation shall not be liable for the debts of any local council or other unit holding a
                                credential or any group of members of the Movement, or any representative of any such unit or
                                group, or any representative of this corporation unless incurred by resolution of the National
                                Council or National Board of Directors.

                   INSIGNIA     ARTICLE XV        INSIGNIA

            TREFOIL, BADGES,    The official emblem of the Girl Scout Movement in the United States is the trefoil. The badges,
       INSIGNIA & UNIFORMS      insignia, and uniforms of Girl Scouts of the United States of America shall be protected to the
                                fullest extent possible and shall be made available to and used only by members registered with
                                Girl Scouts of the United States of America, or persons authorized by the National Board of
                                Directors.

                    BYLAWS      ARTICLE XVI BYLAWS

                  ADOPTION      The National Council or the National Board of Directors shall have power to adopt Bylaws not
                                inconsistent with this Constitution, the Congressional Charter, or other applicable laws.

              AMENDMENTS        ARTICLE XVII AMENDMENTS

           VOTE BY NATIONAL     This Constitution may be amended by a two-thirds vote of those present and voting at any session
                    COUNCIL     of the National Council, provided that the National Board of Directors, in its sole discretion, shall
                                have deemed the proposed amendment appropriate as an amendment and provided that it shall
       RECOMMENDATION BY        have been included in the call of the session together with the National Board’s recommendation
           NATIONAL BOARD
                                thereon. An amendment to an amendment properly before any session of the National Council
                                may be made by a majority vote of those present and voting in accordance with the rules
          AMENDMENT TO AN       governing the session, provided the proposed amendment thereto does not alter the intent or
               AMENDMENT
                                increase the scope of the amendment acted upon by the National Board of Directors.




13        Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 37 of 166 PageID #: 43
                              BYLAWS
                              OF GIRL SCOUTS OF THE UNITED STATES OF AMERICA
         NATIONAL BOARD
           OF DIRECTORS
                              ARTICLE I MEETINGS OF THE NATIONAL BOARD OF DIRECTORS

         REGULAR MEETINGS     1. The National Board of Directors (hereinafter referred to as the “National Board”) shall hold at
                              least two regular meetings a year. Meetings shall be held at such date, time, and place as the
                              National Board may direct. Notice of date, time, and place of each meeting shall be provided to
                              each member of the National Board not less than 10 days before the meeting.

          SPECIAL MEETINGS    2. Special meetings may be called by the President and shall be called by the President upon the
                              request of at least 10 members of the National Board. Notice of date, time, place, and purpose of a
                              special meeting shall be provided in advance to each member of the National Board.

                  QUORUM      3. A majority of the National Board members must be present (in person or linked by
                              telecommunication or by means such that all members participating in the meeting are able to
                              hear one another) to constitute a quorum.

                 OFFICERS     ARTICLE II OFFICERS

        DUTIES OF OFFICERS    1. The officers shall perform the duties prescribed in this Article and such other duties as are
                              prescribed for the office in the Constitution or Bylaws of GSUSA, by the National Board, the
                              Executive Committee, the National Council, the President, and in the adopted parliamentary
                              authority, as well as such other duties as are usual to this office.

                 PRESIDENT    A. The President, who shall have the working title of Chair of the National Board, shall:

                                 i.    be the principal officer of the corporation;

                                 ii.   preside at all meetings of the National Council, the National Board, and the Executive
                                       Committee, except at such meetings for which the duty of presiding is delegated to the
                                       First Vice President, the Second Vice President, the Secretary, the Treasurer, or any
                                       member-at-large of the National Board of Directors;

                                iii.   see that the lines of direction given by the National Council and the action of the National
                                       Board are carried into effect;

                                iv.    report to the National Council and the National Board as to the conduct and management
                                       of the affairs of the corporation; and

                                v.     serve ex officio as a member of all committees established by the National Board.

       FIRST VICE PRESIDENT   B. The First Vice President, who shall have the working title of First Vice Chair, shall:

                                 i.    assist the President with any and all duties assigned by the President;

                                 ii.   preside at meetings of the National Council, the National Board, or the Executive
                                       Committee in the absence or inability of the President, or when delegated the
                                       responsibility of presiding; and

                                iii.   in the event of the vacancy in the office of President, succeed to the office for the
                                       unexpired term.


     SECOND VICE PRESIDENT    C. The Second Vice President, who shall have the working title of Second Vice Chair, shall:

                                 i.    assist the President with any and all duties assigned by the President;



14       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 38 of 166 PageID #: 44
                                 ii.    preside at meetings of the National Council, the National Board, or the Executive
                                        Committee in the absence of the President and First Vice President or in the President’s
                                        and First Vice President’s inability to preside or when delegated the responsibility of
                                        presiding; and

                                 iii.   in the event of the vacancy in both the offices of President and First Vice President,
                                        succeed to the office of President for the unexpired term.

                 SECRETARY     D. The Secretary shall:

                                  i.    ensure that proper notice is given for all meetings of the National Council, the National
                                        Board, and the Executive Committee;

                                 ii.    ensure that minutes of all meetings of the National Council, the National Board, and the
                                        Executive Committee are kept;

                                 iii.   have responsibility for the seal of the corporation and ensure its safekeeping; and

                                 iv.    preside at meetings of the National Council, the National Board, or the Executive
                                        Committee when delegated the responsibility of presiding.

                 TREASURER     E. The Treasurer shall:

                                  i.    provide effective stewardship, control, and oversight of the corporation’s finances;

                                 ii.    execute directives of the National Board in connection with all financial issues including,
                                        but not limited to:

                                            a.   the receipt, custody, disbursement, and borrowing of money;

                                            b.   the receipt, custody, and disposal of securities;

                                 iii.   execute, in the name of the corporation, all contracts or other instruments authorized by
                                        the National Board;

                                 iv.    serve as a member, or chair, of the Finance Committee; and

                                 v.     preside at meetings of the National Council, the National Board, or the Executive
                                        Committee, when delegated the responsibility of presiding.

     CHIEF EXECUTIVE OFFICER   F. The Chief Executive Officer, hereinafter referred to as the “CEO,” shall:

                                  i.    be responsible to the National Board;

                                 ii.    serve ex officio without vote as a member of the National Board; and

                                 iii.   perform such duties as prescribed by the National Board.

           INTERNATIONAL
            COMMISSIONER
                               ARTICLE III INTERNATIONAL COMMISSIONER

                               The President shall appoint from among the members of the National Board the International
                               Commissioner, who shall assist the President in the work with the World Association of Girl Guides
                               and Girl Scouts.




15        Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 39 of 166 PageID #: 45
       EXECUTIVE COMMITTEE     ARTICLE IV          EXECUTIVE COMMITTEE

                COMPOSITION    1. Composition. The Executive Committee shall consist of no more than 11 members, as follows:

                                   A.   The President, the First Vice President, the Second Vice President, the Secretary, and the
                                        Treasurer;

                                   B.   The Chair of the National Board Development Committee;

                                   C.   The International Commissioner;

                                   D.   Up to four members-at-large, appointed by the President;

                                   E.   The CEO, who shall serve as an ex officio member without vote.

                      DUTIES   2. Duties.

                                   A.   Authority Between Board Meetings. The Executive Committee shall exercise the authority
                                        of the National Board between meetings of the National Board except that the Executive
                                        Committee shall not (except in the case of an emergency when these powers are deemed
                                        to be delegated):

                                            i.        determine what reports and proposals are to be submitted to the National
                                                      Council;

                                            ii.       approve the budget;

                                            iii.      adopt or amend the Bylaws of GSUSA;

                                            iv.       fill vacancies on the Board of Directors or on any committees of the Board.

                                   B.   Reports. The Executive Committee shall submit to the National Board reports of all actions
                                        taken between meetings of the National Board.

                   MEETINGS    3. Meetings. The Executive Committee shall meet as needed. Notice of date, time, and place of
                               such meetings shall be provided in advance to each member of the Executive Committee. Such
                               meetings shall be called by the Chair. Special meetings may be called by either the Chair or upon
                               the written request of at least four members. Notice of date, time, place, and purpose of a special
                               meeting shall be provided in advance to each member of the Executive Committee.

                    QUORUM     4. Quorum. A majority of the Executive Committee members then in office must be present (in
                               person or linked by telecommunication or by means such that all members participating in the
                               meeting are able to hear one another) to constitute a quorum for transaction of business.

                COMMITTEES     ARTICLE V           COMMITTEES

              ESTABLISHMENT    1. The National Board has the authority to establish standing committees of the board and advisory
                               committees. The National Board shall establish the functions of these committees, which shall
                               operate under the general supervision of the National Board.

       APPOINTMENT OF CHAIRS   2. Except where otherwise provided in the Constitution and Bylaws, the chairs of standing
                       TERM    committees of the National Board shall be recommended by the President from members of the
                               National Board, and approved by a majority of all the National Board members in office when the
                               action is taken, for a term beginning at the time of the approval of the appointment and ending at
                               the close of the next regular session of the National Council. No individual shall serve as the chair of
                               the same committee for more than two consecutive terms.

     APPOINTMENT OF MEMBERS    3. Members of standing committees established by the National Board shall be National Board
                       TERM    members recommended by the President, in consultation with the chair of the respective
                               committee, and approved by a majority of all the National Board members in office when the
16         Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 40 of 166 PageID #: 46
                            action is taken, for a term beginning at the time of the approval of the appointment and ending at
                            the close of the next regular session of the National Council. No individual shall serve as a member
                            of the same committee for more than three consecutive terms. Members of advisory committees
                            need not be members of the National Board.

                FINANCE     ARTICLE VI FINANCE

              FISCAL YEAR   1. The fiscal year of the corporation shall begin on October 1 and shall end on September 30.

            EXAMINATION     2. Certified public accountants shall be retained by the National Board to make an annual
            OF ACCOUNTS     examination of the financial accounts of the corporation. The certified public accountants shall
                            submit a report of this examination to the National Board.

                BONDING     3. All persons having access to or responsibility for the handling of monies and securities shall be
                            bonded.

     APPROVED SIGNATURES    4. a.   The National Board shall designate the monetary limit at which transactions as defined in
                                    4c, in amounts equal to or in excess of the limit, shall require the signature/approval of the
                                    Treasurer, or one of the Treasurer’s nominees, and the signature/approval of the CFO, or
                                    one of the CFO’s nominees, such nominees having been approved by either the Executive
                                    Committee or the National Board.

                               b.   Transactions as defined in 4c and in an amount less than the monetary limit designated
                                    by the National Board shall require the signature/approval of the Treasurer, or one of the
                                    Treasurer’s nominees, or the signature/approval of the CFO, or one of the CFO’s
                                    nominees, such nominees having been approved by either the Executive Committee or the
                                    National Board.

                               c.   Transactions shall include checks, drafts, notes, orders, sales of securities, electronic
                                    funds transactions, and other forms of electronic commerce that the National Board may
                                    deem appropriate.

                               d.   The National Board shall approve means other than original signatures by which approval
                                    is effected.

                               e.   Access to securities held by the corporation shall be by two persons, namely the
     ACCESS TO SECURITIES
                                    Treasurer or President, or their approved nominees, and by the CFO or the CFO’s
                                    nominees, such nominees having been approved by either the Executive Committee or the
                                    National Board.

        INDEMNIFICATION     ARTICLE VII INDEMNIFICATION
                            This corporation shall indemnify directors and officers against losses actually and reasonably
                            incurred in connection with the defense of any action, suit, or proceeding relating to the
                            performance of their duties to the extent permitted by law.

     BLUE BOOK OF BASIC
            DOCUMENTS
                            ARTICLE VIII BLUE BOOK OF BASIC DOCUMENTS

            DISTRIBUTION    A Blue Book of Basic Documents shall be published and distributed, which shall contain the
               CONTENTS     Congressional Charter, the Constitution and Bylaws, requirements for credentials as established by
                            the National Council, and such other material as the National Board shall direct.




17      Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 41 of 166 PageID #: 47
      GEOGRAPHICAL AREAS       ARTICLE IX      GEOGRAPHICAL AREAS
                               Geographical areas, as referenced in the Constitution of GSUSA, shall consist of the following:

                               Geographical Area 1: Connecticut, Maine, Massachusetts, New Hampshire, New Jersey, New York,
                               Rhode Island, Vermont, Puerto Rico, and the United States Virgin Islands

                               Geographical Area 2: Delaware, District of Columbia, Kentucky, Maryland, Ohio, Pennsylvania,
                               Virginia, and West Virginia

                               Geographical Area 3: Alabama, Florida, Georgia, Louisiana, Mississippi, North Carolina, South
                               Carolina, and Tennessee

                               Geographical Area 4: Illinois, Indiana, Michigan, Minnesota, North Dakota, South Dakota, and
                               Wisconsin

                               Geographical Area 5: Arkansas, Colorado, Iowa, Kansas, Missouri, Nebraska, New Mexico,
                               Oklahoma, Texas, and Wyoming

                               Geographical Area 6: Alaska, Arizona, California, Hawaii, Idaho, Montana, Nevada, Oregon, Utah,
                               Washington, American Samoa, Guam, and Northern Mariana Islands

           PARLIAMENTARY
                AUTHORITY
                               ARTICLE X       PARLIAMENTARY AUTHORITY

     ROBERT’S RULES OF ORDER   The current edition of Robert’s Rules of Order Newly Revised shall be the parliamentary authority of
               NEWLY REVISED   Girl Scouts of the USA.

              AMENDMENTS       ARTICLE XI AMENDMENTS
                               These Bylaws may be amended by a majority of those present (in person or linked by
                               telecommunication as described under Article I, Section 3, of the Bylaws) and voting at any
                               meeting of the National Board, or present and voting at any meeting of the National Council,
                               provided that the proposed amendment shall have been included in the call for the meeting.




18         Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 42 of 166 PageID #: 48
POLICIES
OF GIRL SCOUTS OF THE UNITED STATES OF AMERICA
ENDORSEMENTS/TRADEMARK/                                                                          Every item bearing the Girl Scout name and service mark,
MARKETING/INTERNET SALES                                                                         including items for resale or non-resale3 by councils, shall
                                                                                                 conform to the Girl Scout Graphic Guidelines published by
PERMISSION FOR COMMERCIAL ENDORSEMENTS                                                           GSUSA. Items used for both resale and non-resale shall
Permission to endorse commercial products or to give                                             adhere to the stipulations stated above for resale items.
endorsement of such by implication must be obtained from
Girl Scouts of the United States of America and shall be                                         CAUSE-RELATED MARKETING
granted only when such endorsement is in keeping with Girl                                       GSUSA may develop alliances and relationships with
Scout principles and activities.                                                                 corporations and businesses for the purposes of advancing
                                                                                                 Girl Scouting. A Girl Scout council may develop similar
AUTHORIZATION OF BOOKS, PLAYS, MOTION PICTURES,                                                  alliances with businesses within its jurisdiction, or may work
RADIO AND TV PROGRAMS ABOUT GIRL SCOUTING                                                        in partnership with GSUSA to develop strategic alliances
A book, play, motion picture, or radio or television program                                     outside of its jurisdiction. These corporations must have
about Girl Scouts or Girl Scouting shall be accepted as                                          policies and operations compatible with the values of Girl
authorized by Girl Scouts of the United States of America                                        Scouting. The guiding principles for such relationships shall
only when the script, manuscript, or proof has been                                              be as follows:
approved by Girl Scouts of the United States of America.
                                                                                                       •      the Girl Scout image will be preserved and
INDIVIDUAL TESTIMONIALS                                                                                       enhanced;
Individual members of the Girl Scout Movement shall not                                                •      significant revenue and/or visibility will be
allow their names, in their Girl Scout capacities, to be used in                                              generated;
advertising testimonials directly or indirectly endorsing any                                          •      program activities will be enriched;
product or service.                                                                                    •      membership outreach efforts will be supported; and
                                                                                                       •      the integrity and financial well-being of GSUSA and
POLITICAL AND LEGISLATIVE ACTIVITY                                                                            Girl Scout councils will be maintained or enriched.
Girl Scouts of the United States of America and any Girl
Scout council or other organization holding a Girl Scouts of                                     INTERNET SALES
the United States of America credential may not, nor may                                         For safety and security reasons, sales4 and marketing5 on
they authorize anyone on their behalf to, participate or                                         the Internet for any Girl Scout troop/group money-earning
intervene directly or indirectly in any political campaign on                                    activities may not be conducted by individual girls, parents,
behalf of or in opposition to any candidate for public office;                                   or other adults except as provided for in the Girl Scouts of
or participate in any legislative activity or function which                                     the USA Product Sale Guidelines and with appropriate
contravenes the laws governing tax-exempt organizations.                                         parental permission.

GIRL SCOUT TRADEMARK                                                                             Sales on the Internet of Girl Scout merchandise, such as
Every product sold in connection with a Girl Scout council-                                      uniforms, insignia, publications, and equipment may only be
sponsored product sale shall bear the Girl Scout name and                                        conducted by duly authorized and licensed Girl Scout
service mark, either on the product or on its packaging. Every                                   councils, council shops, retail agencies, and/or GSUSA-
item bearing any of the registered Girl Scout names, logos, or                                   licensed vendors. Permission to sell on the Internet must be
marks purchased or developed for resale,2 including items to                                     obtained from GSUSA.
be sold in council-sponsored product sales, shall be
purchased (1) from a GSUSA-licensed vendor, (2) from Girl
Scout Merchandise, or (3) produced with prior approval from
GSUSA when items are not readily available from a licensed
supplier.




                                                                                                 3. “Non-resale” is defined as any item provided, consumed, or used for the promotion and
                                                                                                 delivery of Girl Scouts program. This includes items given as donor recognitions.

                                                                                                 4. Sales on the Internet include any financial transaction concluded on any website,
                                                                                                 including online auctions or public sale sites.
2. “Resale” is defined as any item resold or given away in connection with an event for
which a fee, price, or admission is paid. This includes, but is not limited to, product sales.
                                                                                                 5. Marketing includes advertising the sale and the solicitation and receipt of order
                                                                                                 commitments.

19                Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 43 of 166 PageID #: 49
FUNDRAISING                                                           the National Board Chair may give permission to raise money
                                                                      in times of a major national or international emergency, with
FUNDRAISING METHODS                                                   prior written notice to the National Board. Councils will be
All fundraising methods employed by Girl Scout groups must            notified of this action in writing.
be in keeping with the principles for which the organization
stands.                                                               JULIETTE LOW WORLD FRIENDSHIP FUND
                                                                      All monies collected for the Juliette Low World Friendship
FUNDRAISING BY GIRL SCOUTS OF THE UNITED STATES                       Fund must be used “for the promotion of Girl Guiding and Girl
OF AMERICA AND GIRL SCOUT COUNCILS                                    Scouting throughout the world as a contribution toward
Fundraising to promote the interests of the Girl Scout                world peace and goodwill” and shall be administered by the
Movement may be conducted by Girl Scouts of the United                National Board of Directors of Girl Scouts of the United States
States of America and Girl Scout councils both independently          of America in its sole discretion. (The resolution creating the
and collaboratively. GSUSA and councils are encouraged to             Juliette Low World Friendship Fund was adopted by the
work together to maximize contributions to Girl Scouting.             National Council, October 1927.)

SOLICITATION OF CORPORATIONS AND FOUNDATIONS                          GIRL SCOUT COUNCIL/USAGSO
GSUSA requests for funding shall be initiated only after
consultation with the council serving the jurisdiction where          GIRL SCOUT COUNCIL AUTHORITY AND RESPONSIBILITY
the funding source directs that solicitations be received. Prior      Within the terms of its charter, a Girl Scout council shall have
to solicitation of a corporation or foundation located outside        the authority and responsibility to: provide and safeguard the
a council’s jurisdiction, the initiating council shall consult with   Girl Scout program, build an organization to serve its
the council serving the jurisdiction where the funding source         membership, secure and direct personnel, extend
directs that solicitations be received.                               membership opportunities to all girls within its jurisdiction,
                                                                      finance its work, and develop its community and public
OWNERSHIP OF ASSETS                                                   relationships. A Girl Scout council shall not have the authority
All money and other assets, including property, that are              to establish any form of local council membership dues;
raised, earned, or otherwise received in the name of and for          however, Girl Scout councils may charge an annual council
the benefit of Girl Scouting must be held and authorized by a         service fee for girl members, not to exceed the amount
Girl Scout council or Girl Scouts of the USA. Such money and          charged by GSUSA for annual membership dues.* A Girl
other assets must be used for the purposes of Girl Scouting.          Scout council shall not use membership dues collected from
They are the property of and are administered by the Girl             girls and adults registering with GSUSA through the council as
Scout council or Girl Scouts of the USA and shall not be sold,        a source of investment income. The local council shall be
given, transferred, or conveyed to a third party for less than        accountable to the National Board of Directors of Girl Scouts
fair market value. Such assets are not the property of                of the United States of America for proper exercise of this
individuals, troops, geographic units, subordinate units, or          authority.
communities within a Girl Scout council.

FAMILY SOLICITATION
Financial support for Girl Scout councils is derived from the
broader community. Local councils are encouraged to solicit
the families of girl members for voluntary financial support
as one part of an overall fundraising campaign. This may be
done at the time of membership registration. Any such family
contribution shall be voluntary, not a prerequisite for
membership, and not considered a fee for local council
services.

SOLICITATION OF CONTRIBUTIONS
Adult members in their Girl Scout capacities may not solicit
financial contributions for purposes other than Girl Scouting.
Adults may engage in combined fundraising efforts
authorized by the Girl Scout council and in which the local
council is a beneficiary. Girl members may not engage in any
direct solicitation for money except for Girl Scout Seniors
and Ambassadors, who may solicit philanthropic donations              *The annual council service fee was created by action of the National Council in 2011. It
to their councils of cash or in- kind goods for Girl Scout Gold       provides councils with the option of assessing a fee to help cover costs related to the
                                                                      administration of Girl Scout program for girls. The amount of the fee is determined by the
Award projects, provided they have secured prior written              individual council and cannot exceed the cost of the full-year annual membership dues
permission from their council's Chief Executive Officer, Chief        set by GSUSA for the year that the annual council service fee is being charged. This is a
Development Officer, or their designee. In addition, girls must       girl fee and only applies to girl members.

abide by their own council's policies and procedures with             Any council charging an annual council service fee must charge the fee consistently, to all
                                                                      girls, throughout the entire membership year, including early registration. Funds must be
regard to this matter. The National CEO in consultation with          collected at the time that GSUSA dues are collected.

20          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 44 of 166 PageID #: 50
TROOPS AND COMMUNITIES WITHIN A GIRL SCOUT                                  defines the terms and conditions established by
COUNCIL JURISDICTION                                                        GSUSA.
When a Girl Scout council is chartered and the territory in            •    Every Girl Scout council and USA Girl Scouts
which it is to operate has been decided upon, all Girl Scout                Overseas committee must abide by GSUSA’s
troops in all the communities within that territory shall be                security policies, standards, and confidentiality and
under its jurisdiction, and the Girl Scouts of the United States            nondisclosure agreements.
of America shall act through the local council in its relations        •    Every Girl Scout council must consent to periodic
with these troops and communities.                                          audits by GSUSA, such as the annual review, to
                                                                            ensure compliance with technical configuration
ADMINISTRATION OF GIRL SCOUT CAMPING                                        standards, security policies, and GSUSA and
All types of Girl Scout camping must be under the                           governmental security and privacy standards.
administration of a Girl Scout council or group licensed by
Girl Scouts of the United States of America, except that           PLURALISM AND DIVERSITY/
camping by members of USA Girl Scouts Overseas (USAGSO)            HUMAN RESOURCES
may be authorized by a USAGSO committee.
                                                                   PLURALISM AND DIVERSITY IN GIRL MEMBERSHIP
USA GIRL SCOUTS OVERSEAS COMMITTEE                                 All Girl Scout councils and USA Girl Scouts Overseas
RESPONSIBILITY                                                     committees shall be responsible for seeing that membership
Every member of USA Girl Scouts Overseas must be affiliated        is reflective of the pluralistic nature of their populations and
with a USA Girl Scouts Overseas Committee, which shall             that membership is extended to all girls in all population
accept responsibility for: seeing that overseas committee          segments and geographic areas in their jurisdictions. A girl
members, leaders, and girls meet individual membership             who meets or can meet membership requirements shall not
requirements; seeing that each person subscribes to the            be denied admission or access to Girl Scout program
purpose, adheres to the policies, and maintains the                because of race, color, ethnicity, creed, national origin,
standards of Girl Scouts of the USA; securing and endorsing        socioeconomic status, or disability. Reasonable
the leaders; and seeing that the work is financed and              accommodations shall be made for girls with disabilities to
authorizing the methods and manner of collecting funds             ensure that girls have access to activities.
raised in the name of Girl Scouting.
                                                                   SELECTION OF ADULTS
MEMBERSHIP REGISTRATION/                                           Every adult volunteer and executive staff member in Girl
SECURITY OF MEMBERSHIP DATA                                        Scouting must be selected on the basis of qualifications for
                                                                   membership, ability to perform the job, and willingness and
MEMBERSHIP REGISTRATION                                            availability to participate in training for it. In selection of
All girls and adults participating in the Girl Scout Movement      adults, there shall be no discrimination on the basis of race,
shall be registered as members with Girl Scouts of the United      color, ethnicity, sex, creed, national origin, or socioeconomic
States of America and individually pay the annual, or other        status. There shall be no discrimination against an otherwise
applicable membership dues, except those adults who are            qualified individual by reason of disability or on the basis of
lifetime members or who are working in a temporary                 age. Members of Girl Scout council boards of directors and
advisory or consultative capacity.                                 the National Board of Directors shall be selected so that the
                                                                   boards of directors represent diverse population groups and
SECURITY OF GIRL SCOUT MEMBERSHIP DATA AND                         can bring to their deliberations a variety of points of view and
RESTRICTED USE OF MEMBERSHIP AND MAILING LISTS                     life experiences, as well as access to cultural, religious,
The release and distribution of any Girl Scout membership          educational, civic, and economic resources. Executive staff
list to a Girl Scout council or non–Girl Scout entity, or the      shall be selected as needed to provide managerial and
release of any data or information on Girl Scout members, is       specialist expertise, research capability, and continuity to
prohibited except upon approval by the Girl Scouts of the          support the delivery of program to girls through volunteers.
United States of America. All Girl Scout councils and USA Girl
Scouts Overseas locations accessing or transmitting                AFFIRMATIVE ACTION FOR VOLUNTEERS
membership information electronically must be in                   There shall be no discrimination against an otherwise
compliance with this security policy and all other GSUSA           qualified adult volunteer by reason of disability or on the
security procedures, policies, and standards, as well as all       basis of age. Furthermore, there shall be no discrimination on
applicable local, state, and federal laws.                         the basis of race, color, ethnicity, sex, creed, national origin,
                                                                   or socioeconomic status. In addition, to ensure full equality of
SECURITY OF MEMBERSHIP DATA                                        opportunity in all operations and activities of the
Girl Scout councils and USA Girl Scouts Overseas use the           organization, affirmative action policies and procedures shall
GSUSA membership technology platform to register                   be utilized in the recruitment, selection, training, placement,
members with Girl Scouts of the USA, and the following             and recognition of volunteers. Special emphasis shall be
procedures are in effect:                                          placed upon securing representation of underrepresented
     •   To obtain and retain access to the GSUSA                  population groups.
         membership technology platform, every Girl Scout
         council must sign a written agreement, which

21          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 45 of 166 PageID #: 51
EEO/AFFIRMATIVE ACTION FOR EMPLOYED STAFF                         TROOPS SPONSORED BY RELIGIOUS GROUPS
There shall be no discrimination on the basis of race, color,     When a Girl Scout troop is sponsored by one religious group,
creed, sex, age, disability, national origin, citizenship, or     members of different faiths or religious affiliations within the
marital status. In addition, to ensure full equality of           troop shall not be required to take part in religious
opportunity in all operations and activities of the               observance of the sponsoring group.
organization, every staff member employed in Girl Scouting
shall be selected under fair employment procedures that
provide equal employment opportunities to all people.

There shall be special efforts in affirmative action in the
recruitment, hiring, training, and promotion of persons from
underutilized ethnically and racially diverse groups and
individuals with disabilities, and to make reasonable
accommodations for physical and mental limitations of
employees and applicants consistent with performance of
essential job functions and the effective operations of the
business.

GRIEVANCE/SEPARATION OF EMPLOYED STAFF
Every person employed in Girl Scouting shall be protected by
fair personnel policies and procedures, including formal
problem resolution procedures.

HEALTH AND SAFETY
Girl Scouts of the United States of America, local councils,
other units holding a credential, and USA Girl Scouts
Overseas committees shall be responsible for seeing that all
activities are planned and carried out so as to safeguard the
health, safety, and general well-being of the participants.

SELECTION OF NATIONAL MEETING PLACES
Gatherings planned and held by the national Girl Scout
organization for nationwide attendance shall be held in
communities where individuals attending will have freedom
of choice in seating, eating, and living accommodations in
hotels and buildings engaged by the organization.

SPIRITUALITY/RELIGION
FLEXIBILITY IN WORDING FOR SPIRITUAL BELIEFS
IN THE GIRL SCOUT PROMISE
Girl Scouts of the USA makes no attempt to define or
interpret the word “God” in the Girl Scout Promise. It looks to
individual members to establish for themselves the nature of
their spiritual beliefs. When making the Girl Scout Promise,
individuals may substitute wording appropriate to their own
spiritual beliefs for the word “God.”

PLACE OF RELIGION IN THE GIRL SCOUT PROGRAM
Girls are encouraged and helped through the Girl Scout
program to become better members of their own religious
group, but every Girl Scout group must recognize that
religious instruction is the responsibility of parents and
religious leaders.

RESPECT FOR RELIGIOUS OPINIONS AND PRACTICES
Every Girl Scout group shall respect the varying religious
opinions and practices of its membership in planning and
conducting activities.



22          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 46 of 166 PageID #: 52
CREDENTIALS
(SEE CONSTITUTION, ARTICLE VIII)
CERTIFICATE OF MEMBERSHIP                                                                   APPLICABLE MEMBERSHIP STANDARDS
                                                                                            Membership standards are not credentials. They are included
A certificate of membership is issued to each girl or adult                                 here only for ready reference in relation to membership
who meets the requirements for membership. Credentials                                      requirements. Applicable membership standards are as
that the National Board of Directors issues, other than the                                 follows:
certificate of membership, include the Girl Scout council
charter, the Girl Scout license, and the federation certificate                             Girl Scout Membership Levels
(not in use at present).                                                                    Kindergarten–1 Girl Scout Daisy
                                                                                            Grade 2–3      Girl Scout Brownie
Girl Scouts of the United States of America authorizes USA                                  Grade 4–5      Girl Scout Junior
Girl Scouts Overseas in communities outside the U.S.A.                                      Grade 6–8      Girl Scout Cadette
where there is no chartered Girl Scout council. These troops                                Grade 9–10     Girl Scout Senior
are known collectively as USA Girl Scouts Overseas.                                         Grade 11–12    Girl Scout Ambassador

MEMBERSHIP REQUIREMENTS                                                                     Girl Scout Adults
                                                                                            Minimum age—18 years of age or a high school graduate or
Membership as a Girl Scout is granted to any girl who:                                      equivalent.

      •      has made the Girl Scout Promise6 and accepted the                              MEMBERSHIP DUES AND PROCEDURES
             Girl Scout Law;                                                                FOR REGISTRATION
      •      has paid annual, or other applicable membership                                In order to be a member of the Girl Scout Movement in the
             dues;                                                                          United States of America, a person must register with and
                                                                                            pay annual, lifetime or other applicable membership dues to
      •      meets applicable membership standards.                                         Girl Scouts of the United States of America. This is done
                                                                                            locally through the Girl Scout council or USA Girl Scouts
Membership as a Girl Scout adult is granted to any person                                   Overseas committee with which she or he is affiliated or
who:                                                                                        through national headquarters if she or he has no council
                                                                                            affiliation. The National Board of Directors must obtain
      •      accepts the principles and beliefs as stated in the                            approval from the National Council whenever a planned dues
             Preamble of the Constitution;                                                  increase will result in dues increasing more than a total of
                                                                                            25% in any one triennium. Girl Scout councils account for
      •      has paid annual, lifetime, or other applicable                                 membership dues in the custodian fund and transmit to
             membership dues;                                                               GSUSA within two months of receipt all monies received for
                                                                                            membership dues. These funds are not to be invested by the
      •      meets applicable membership standards.                                         council for the purpose of generating income for the council.

Lifetime membership as a Girl Scout adult is granted to                                     The Girl Scout membership year is October 1 through
any person (18 years of age or older or a high school graduate                              September 30.
or equivalent) who:
                                                                                            New girl members pay $25 when they initially become
      •      accepts the principles and beliefs as stated in the                            members of the Movement.
             Preamble of the Constitution;
                                                                                            New adult members pay $25 when they initially become
      •      has paid lifetime membership dues;                                             members of the Movement.

      •      meets applicable membership standards.                                         Extended year option: New girl and adult members who
                                                                                            sign up on or between April 1-September 30 of a membership
                                                                                            year may elect to pay $35 and their membership will start
                                                                                            immediately and continue through the end of the following
                                                                                            membership year. This option is available on a one-time
                                                                                            basis for new girl and adult members only; upon renewal,
                                                                                            such individuals pay $25 for a regular membership year.*

                                                                                            * One-time lapsed member option: Girls and adults who were previously members but did
                                                                                            not purchase a 2021 membership are also eligible for this extended year option for MY
6. See page 22, “Flexibility in Wording for Spiritual Beliefs in the Girl Scout Promise.”   2021 – 2022 if they elect to renew from April 1, 2021 through September 30, 2021. If
                                                                                            renewed during that time period, they may pay $35 and their membership will start
23                Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 47 of 166 PageID #: 53immediately and continue through September 2022. Upon renewal, such individuals pay
                                                                                            $25 for a regular membership year.
Continuing members, both girls and adults, pay $25 when         GIRL SCOUT COUNCIL CHARTER
they renew their membership at the beginning of each
membership year.                                                A Girl Scout council charter is a credential issued by the
                                                                National Board of Directors of Girl Scouts of the USA in
Lifetime members pay $400 lifetime membership dues at           accordance with the Constitution of Girl Scouts of the USA,
the time they become lifetime members; discounted lifetime      Article VII and Article VIII. A Girl Scout council charter defines
membership dues of $200 shall be offered to anyone who          the relationship between a council and Girl Scouts of the
was a registered Girl Scout member before the age of 18 and     USA. It binds the elements of Girl Scouting across the nation
is under the age of 30 at the time of becoming a lifetime       into one large and cohesive Girl Scout Movement and gives
member; discounted lifetime membership dues of $200 shall       us a common purpose.
be offered to anyone who is a registered member and has
served as a volunteer for a period of 10 or more years at the   A Girl Scout council charter is issued by the National Board of
time of becoming a lifetime member.                             Directors of Girl Scouts of the USA to an organization
                                                                exclusively devoted to the Girl Scout Movement in the United
When a member transfers from one troop/group or position        States, granting it the right to develop, manage, and maintain
to another or to another local council, the member does not     Girl Scouting in a specified area of jurisdiction, which is
re-register until her/his current membership expires at the     established by the National Board of Directors, and to call
beginning of the next membership year.                          itself a Girl Scout council. A Girl Scout council charter is
                                                                issued for no more than four years.
The national organization determines the system and method
for registering members through Girl Scout councils. Each       REQUIREMENTS FOR A GIRL SCOUT
Girl Scout council verifies the accuracy of the troop/group     COUNCIL CHARTER
and/or individual member information and forwards it with
the membership dues directly to national headquarters.          To receive and retain a charter, a Girl Scout council
                                                                agrees:
National Board members, other National Board committee
members, including Advisory Committee members, other                •    to subscribe to the purpose, adhere to the policies,
national volunteers, and other adult members who have their              and be guided by the standards of Girl Scouts of the
contact only with the national organization use registration             USA.
forms received from the national organization. They forward
the completed registration forms and dues directly to               •    to develop, manage, and maintain Girl Scouting
national headquarters.                                                   throughout the areas of its jurisdiction, in such
                                                                         manner and subject to such limitations as
USA Girl Scouts Overseas use registration forms received                 prescribed in the Constitution, Bylaws, and policies
from the national organization. They also forward the                    of Girl Scouts of the USA.
completed registration forms and dues directly to national
headquarters.                                                       •    to participate in the activities and business of Girl
                                                                         Scouts of the USA.
The membership dues of one person may not be transferred
to the credit of another person. Membership dues are not            •    to make reports of its work to Girl Scouts of the
refundable.                                                              USA; pay its charter fee, have at all times a
                                                                         registered board of directors; and make sure that all
Adults serving in more than one Girl Scout position pay                  persons affiliating with the council meet individual
membership dues only once annually.                                      membership requirements.

COMMUNICATIONS PROCEDURES FOR                                   CONDITIONS FOR A GIRL SCOUT
NATIONAL BOARD DUES CHANGES                                     COUNCIL CHARTER
Prior to any vote by the National Board to change               The work of a Girl Scout Council shall be based on the
membership dues structure or amount, Girl Scouts of the         charter criteria.
USA shall communicate with and seek input from all local Girl   The charter Criteria are:
Scout councils and National Council delegates on the
proposed changes, intended use of the funds, and potential          •    A chartered Girl Scout council maximizes delivery of
impact on the Girl Scout Movement. After action is taken by              the Girl Scout mission by engaging and supporting
the National Board, there shall be a report to all local Girl            volunteers and others to provide a nationally
Scout councils and National Council delegates of the decision            consistent quality leadership experience that
taken and the impact of the dues change.                                 achieves positive girl outcomes and reaches
                                                                         increasing numbers of girls.

                                                                    •    A chartered Girl Scout council advances the
                                                                         movement through strategic governance and
24         Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 48 of 166 PageID #: 54
          leadership that employ effective systems and                      items with council and camp names, and symbols,
          structures to deliver the Girl Scout mission.                     brochures, newsletters, and such items as Girl
                                                                            Scouts of the USA may hereinafter designate. Any
     •    A chartered Girl Scout council advances                           other use of marks or insignia owned by Girl Scouts
          organizational impact by growing resources,                       of the USA on products or merchandise must be
          effectively promoting a unified national brand and                approved by Girl Scouts of the USA. This includes
          standing up for girls on issues that affect their well-           but is not limited to merchandise to be sold by the
          being.                                                            council. This right is nonexclusive and
                                                                            nontransferable.
In addition, a Girl Scout Council must:
                                                                        •   the right to develop, manage, and maintain Girl
     •    comply with federal, state, and local laws as well as             Scouting throughout the jurisdiction of the council.
          Girl Scouts of the USA policies.
                                                                        •   the right to receive services from Girl Scouts of the
     •    regularly review and file with Girl Scouts of the USA             USA.
          bylaws, articles of incorporation, and board-adopted
          strategic priorities.                                         •   the right to respond to requests for proposals (RFPs)
                                                                            that are sent out from time to time by Girl Scouts of
     •    provide the following documents to Girl Scouts of                 the USA.
          the USA:
                                                                        •   the right to raise funds in the name of Girl Scouts
         Audit and management           Annually                            within the council’s jurisdiction.
         letter
         990 Form                       Annually                        •   the right, through delegates elected to the National
         Current Board Member List      Update when changes                 Council of Girl Scouts of the USA, to participate in
                                        occur                               the business of Girl Scouts of the USA.
         Board Minutes/Board            After each board
         Packets                        meeting                     In accepting a Charter, a Girl Scout Council assumes the
         Name of CEO and Board          When there are changes      following obligations:
         Chair
         Headquarters Address           When there are changes          •   We understand and agree that, in carrying out the
                                                                            terms and other obligations of the charter, we will
     •    forward membership dues to Girl Scouts of the USA                 act in accordance with the Constitution and Bylaws
          in a timely manner (within two months of receipt).                of Girl Scouts of the USA and that the rights and
                                                                            responsibilities granted in the charter are limited to
     •    participate in an annual review process with Girl                 the aforesaid Constitution and Bylaws.
          Scouts of the USA and implement any agreed upon
          follow-up.                                                    •   We also understand and agree that the rights and
                                                                            responsibilities granted by the charter cannot be
The Charter, when issued to a Girl Scout council, will                      delegated, nor can the jurisdiction for which the
confer the following rights:                                                charter is sought be changed without the written
                                                                            authorization of Girl Scouts of the USA.
     •    the right to be identified with the Girl Scout
          Movement in the United States of America, which is            •   By agreeing to adhere to the policies of Girl Scouts
          directed and coordinated by Girl Scouts of the USA,               of the USA, we understand and agree to operate as a
          a member of the World Association of Girl Guides                  council in accordance with and to be limited by
          and Girl Scouts.                                                  policies so identified, published, and distributed to
                                                                            councils by Girl Scouts of the USA, accepting them
     •    the right to use the words “Girl Scouts” as part of               as binding on the council, on all its members,
          the designation of the council (whether or not                    officers, employees, and those affiliating with it.
          incorporated).
                                                                        •   By agreeing to be guided by the standards of Girl
     •    the right to use Girl Scout program and the right to              Scouts of the USA, we understand that as a council
          use Girl Scout insignia in connection with that                   we have committed ourselves and those affiliating
          program.                                                          with us to follow and be guided by the standards
                                                                            published from time to time by Girl Scouts of the
     •    the right to use the trademark “Girl Scouts” and the              USA.
          service mark as defined in Girl Scouts of the USA’s
          Graphic Guidelines, on products or merchandise                •   We understand and agree that it is the council’s
          obtained and used for the day-to-day operations of                responsibility to see that each person affiliating with
          the council, including stationery, office supplies,               it meets at all times the individual membership

25           Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 49 of 166 PageID #: 55
         requirements established by Girl Scouts of the USA,       5. A Viability Review may be initiated by Girl Scouts of the
         and to register with Girl Scouts of the USA all girls     USA if there is evidence or reason to believe one or more of
         and adults participating in Girl Scouting within its      the following circumstances exists:
         jurisdiction, whether in pathways or in any other
         capacity, except those adults working in a                    a.   Action that threatens to undermine the mission
         temporary advisory or consultative capacity.                       and/or damage the brand.

     •   We understand and agree that the charter, if                  b.   Risk of financial failure or failure to meet financial
         accepted may be revoked or terminated by Girl                      obligations.
         Scouts of the USA under the provisions of its
         Constitution, that the rights conferred by the charter        c.   Corporate malfeasance.
         cease to exist upon termination or revocation of the
         charter, and that upon revocation or termination of           d.   Disregard for mission-critical GSUSA policies,
         the charter, the council can no longer and, therefore,             priorities and goals or other direction given by the
         will not exercise any of the rights granted to it                  National Board or CEO.
         therein.
                                                                       e.   Governance system in violation of US law, council
     •   We understand and agree that the council’s articles                bylaws, and/or GSUSA policies; and is not
         of incorporation and bylaws which are attached to                  consistent, visible, or effective.
         the Girl Scout Council Charter Agreement are a part
         of this agreement. Furthermore, we agree that any             f.   Performance against national benchmarks and
         changes or amendments to these documents will be                   council goals continues to be consistently and
         filed with Girl Scouts of the USA in a timely manner.              critically below standard after an On-Site Review has
                                                                            been conducted.
     •   We understand and agree to pay the council’s
         charter fee as indicated on the Girl Scout Council            g.   Any act or omission, or any course of conduct that,
         Charter Agreement.                                                 in the opinion of the National Board of Directors, is
                                                                            not in the best interests of Girl Scouting.
PROCEDURES FOR REVIEWING AND ISSUING
GIRL SCOUT COUNCIL CHARTERS                                        PROCEDURES FOR A
                                                                   CHARTER VIABILITY REVIEW
The council is issued a charter, and the charter is renewed
subject to the steps outlined in the charter procedures:           The review can begin with a minimum of five (5) days notice.
                                                                   The communication concerning the review will include the
1. The council engages in a strategy process resulting in          specific concerns that need to be addressed and a timeline
council priorities and goals that are in alignment with GSUSA      for the review. If circumstances warrant, the Viability Review
priorities and goals.                                              can be initiated immediately. The Viability Review Process
                                                                   includes the following steps.
2. The council completes an Annual Review and submits such
other documents or information as GSUSA requires to                1. Following National Board action, GSUSA staff advises the
evaluate its performance compared to key national                  council that a Viability Review will take place. GSUSA defines
benchmarks and its own goals. Results of this review are           the scope of the review based on presenting issues and
reported to the council Board of Directors and included in a       appoints an appropriate review team which will include
report to the National Board.                                      council and national personnel. The review team is
                                                                   constituted based on the circumstances warranting the
3. Following action by the National Board of Directors to          review. The council shall cooperate with the Viability Review
reaffirm a council’s charter, a letter is sent from the National   and provide requested information.
Secretary to the Chair of the Board and the CEO of the council
confirming this action. GSUSA processes the charter                2. Results of the review, including the prescribed action plan,
agreement and a charter certificate is sent to the council.        are shared in a face-to-face meeting with the council Board
                                                                   Chair, CEO and subsequently with the council Board of
4. If multiple key indicators show shortfalls or negative          Directors. The Viability Review team presents the findings
trends, an On-Site Review may be initiated by the council or       with the expectation that the council takes immediate
GSUSA to review key indicators and identify action plans and       corrective action. In most cases Girl Scouts of the USA will
support needed. The review team can include national staff,        develop the corrective action plan.
national volunteers, and council representatives from the
council being reviewed. The review team delivers an in-            3. GSUSA monitors the execution of the prescribed action
person report to the council Board of Directors following the      plan to ensure progress. Possible monitoring actions include:
review. A written report of the action plan is forwarded to
GSUSA.                                                                 a.   Monthly review meeting (on site/phone) with a
                                                                            member of the National Staff to evaluate progress.
26          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 50 of 166 PageID #: 56
                                                                      STANDARDS FOR A GIRL SCOUT
     b.   Placement of a monitor in/with the council to               COUNCIL JURISDICTION
          provide on-the-ground support to the Board and the
          staff and to measure the report progress.                   The requirements of local council charters are established by
                                                                      the National Council. The National Board administers the
     c.   Immediate targeted, onsite support, as needed to            requirements for such credentials and may establish
          key functions, i.e., staff development for                  standards, procedures, and interpretations regarding
          membership staff, financial management and can              requirements. The National Board sets council jurisdictions
          include placement of interim staff in key roles.            and has determined that it is in the best interests of Girl
                                                                      Scouting to establish minimum criteria for council
     d.   Provide documentation to GSUSA in a timeframe               jurisdictions except as prohibited by law. These criteria
          prescribed.                                                 include an available girl population in the range of 100,000 or
                                                                      more and an aggregate household income in the range of $11
4. If there is a cause for urgent action, GSUSA may request           billion or more except in cases where these criteria cannot
an immediate meeting of the council Board of Directors or             be met even within an entire state or states. Other criteria
take other appropriate action to address the situation and            which will be considered include regional identification,
agree on an action plan for moving forward.                           diverse population, anticipated population growth or decline,
                                                                      established transportation patterns, state or municipal
PROCEDURES FOR NON-ISSUANCE                                           boundaries, geographic barriers, and media markets. The
OR REVOCATION OF CHARTERS                                             standard will enable local councils to have sufficient
                                                                      resources to support membership growth and diversity,
1. The National Board of Directors takes action on the                differentiated program opportunities, and specialized council
recommendations of the CEO of Girl Scouts of the USA, if any          staff.
of the following circumstances occurs in a council:
                                                                      Except as provided above, all councils who do not meet the
     A.   Deficiency in respect to its resources, finances,           basic jurisdictional requirements will be expected to work in
          personnel, administrators, manner of supervising            close collaboration with their neighbors in a way that brings
          the program, effectiveness in its attempt to reach          benefit to all. Annual charter-related conversations will be
          and serve all girls within its jurisdiction or otherwise,   driven by each council’s performance against charter criteria
          such that, in the opinion of the National Board of          and standards and by work with neighboring councils to
          Directors, it appears that such council is unable           develop joint programs, share services, and/or collaborate in
          adequately to develop, manage, or maintain Girl             a way that improves Girl Scouting in each of the jurisdictions.
          Scouting within its jurisdiction; or                        The National Board retains the right to initiate merger
                                                                      proceedings in any jurisdiction when the National Board
     B.   Any act or omission, or any course of conduct that,         deems it appropriate in the best interests of Girl Scouting
          in the opinion of the National Board of Directors, is       and will, on a case-by-case basis, work with councils that do
          not in the best interests of Girl Scouting; or              not meet the jurisdictional requirements to develop plans for
                                                                      jurisdictional changes as necessary and in accordance with
     C.   Failure to comply with any policy, credential               the law.
          standard, or directive issued or established by or
          under the authority of the National Board of                PROCEDURES FOR CHANGING A GIRL SCOUT
          Directors; or                                               COUNCIL JURISDICTION7
                                                                          In all matters concerning jurisdictional lines, the National
     D.   Violation of any term, condition, or requirement of
          its charter.                                                    Board of Directors has the authority to make the final
                                                                          decision, either during the term of a charter or upon
2. In the event that charter revocation or non-issuance is                issuance of a new charter.
contemplated, notice of reason will be provided to the                SECTION I
council along with a reasonable time period for response. A           When two or more Girl Scout councils agree to combine
time and location will be provided where the council can              jurisdictions to create a new council:
review and discuss the issue(s) with a team representing the
National Board.                                                       1. Each council’s board of directors must approve the
3. Following the meeting, the National Board will in its sole         decision to engage in the jurisdictional change, which must
discretion, take action that it deems appropriate including           be carried out in compliance with the council’s bylaws and
revocation or non-issuance and will communicate the action            the laws of the state in which the council is incorporated.
to the council with follow-up measures. The decision of the
National Board shall be final.                                        2. The councils develop a plan and timeline for carrying out
                                                                      the proposed changes in jurisdiction.

                                                                      7. All actions taken must be consistent with state law.



27           Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 51 of 166 PageID #: 57
3. Each council’s board of directors must vote on the plan of      3. Using the data provided from council and community
merger, consolidation, or other corporate reorganization and       sources, the national team will develop a recommendation
distribution of assets, and refer it to the council’s              for jurisdictional boundaries and forward it to the affected
membership for a vote according to the laws of the state of        councils. The national team completes an Application for
incorporation.                                                     Change in Girl Scout Council Jurisdiction pursuant to the
                                                                   recommendations.
4. Following the completion of the process to establish the        4. After the Application for Change in Girl Scout Council
new council, an Application for a Charter for a New Girl Scout     Jurisdiction is completed, the CEO of Girl Scouts of the USA
Council is submitted to Girl Scouts of the USA for action by       reviews the application and recommends action to the
the National Board of Directors.                                   National Board of Directors.

5. Following approval of the National Board of Directors, Girl     5. Following action by the National Board of Directors, Girl
Scouts of the USA processes the application, makes the             Scouts of the USA records the changes in jurisdiction in the
necessary changes in the official records, and notifies each       official records of Girl Scouts of the USA. The action of the
council chair of the board and CEO of the approval of              National Board of Directors shall be considered final.
changes in jurisdiction. The councils notify their membership      Notification is sent to each affected council board chair. The
of the changes in jurisdiction.                                    councils shall notify their membership of the change in
                                                                   jurisdiction.
SECTION II
When two or more Girl Scout councils agree to transfer a           PROCEDURE FOR CHANGING
part of one council jurisdiction to another council:               A GIRL SCOUT COUNCIL NAME
1. Each council’s board of directors must approve the              To select or change its name, a council should follow the
jurisdictional change.                                             procedure outlined below (Girl Scouts of the USA will provide
                                                                   guidelines for a council to select or change its name):
2. An Application for Change in Girl Scout Council Jurisdiction
is completed by each council and sent to Girl Scouts of the        1. The council submits a proposed name (and up to two
USA.                                                               alternates) to Girl Scouts of the USA for review.

3. Girl Scouts of the USA records the changes in jurisdiction      2. Girl Scouts of the USA notifies the council that the name(s)
in the official records. Notification of the decision related to   are consistent with the guidelines. The council starts proper
the changes of jurisdiction is sent to board chairs of the         legal proceedings to effect the change in name in the state in
councils involved. The councils shall notify their membership      which the council is incorporated.
of the changes in jurisdictions.
                                                                   3. When the council receives permission or approval from its
Note: This process may be initiated by a single Girl Scout         state of incorporation to use the new corporate name, the
council, by several Girl Scout councils together, or by an         council notifies Girl Scouts of the USA that the corporate
individual community within a Girl Scout council. If an            name has been approved by the state on a specified date
individual community within a Girl Scout council wishes to be      and sends the amended articles of incorporation to Girl
removed from the council’s jurisdiction and added to that of       Scouts of the USA.
another council, the community initiates the request by
sending it, in writing, to its own council board chair.

SECTION III
The following steps are taken if or when agreement cannot
be reached between the boards of directors of the Girl Scout
councils to combine or transfer jurisdiction:

1. A board chair of at least one affected council must notify
Girl Scouts of the USA that their boards are unable to reach
agreement on the combination or transfer of jurisdiction.

2. A national team, including a National Operational
Volunteer, will invite all affected councils to provide
information on how the requested change will impact the
delivery of Girl Scout program. Community leaders from the
affected councils also may be invited to provide their
reaction to the requested change. A summary of the data
collected will be shared with each council board involved in
the process.


28          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 52 of 166 PageID #: 58
CRITERIA AND STANDARDS
FOR AN EFFECTIVE GIRL SCOUT COUNCIL
The criteria and standards for an effective Girl Scout council       CRITERION II: GOVERNANCE
are established by the National Board of Directors to                AND ADMINISTRATION
delineate the way in which Girl Scout councils are expected
to fulfill their charter requirements. Essential to the charter      A chartered Girl Scout council advances the movement
criteria and standards is the expectation that all Girl Scout        through strategic governance and leadership that
councils fully support and promote the Girl Scout mission of         employ effective systems and structures to deliver the
building girls of courage, confidence, and character who             Girl Scout mission.
make the world a better place. Leadership development is
how we achieve our mission and is critical to the                    STANDARD 1
advancement and stewardship of the Girl Scout brand.                 The council utilizes an integrated strategy development and
                                                                     management planning system to maximize its capacity to
The criteria cover broad areas of a council’s responsibility.        deliver on the Girl Scout mission.
Standards are developed to support and further define each
criterion. They are the foundation on which the work of the          STANDARD 2
council should be built. Measures and benchmarks have                The council actively seeks to strengthen the stakeholder
been developed to gauge performance and are reviewed                 involvement and interaction to ensure that the membership
regularly.                                                           is involved in influencing major policy decisions and helping
                                                                     to set strategic direction.
CRITERION I:        MISSION DELIVERY
                                                                     STANDARD 3
A chartered Girl Scout council maximizes delivery of the             The council has a board of directors and board development
Girl Scout mission by engaging and supporting                        committee that is elected or appointed in a manner
volunteers and others to provide a nationally consistent             consistent with the bylaws, has the experience and skills
quality leadership experience that achieves positive girl            necessary to provide leadership and direction to the council,
outcomes and reaches increasing numbers of girls.                    and reflects the diversity of the jurisdiction.

STANDARD 1                                                           STANDARD 4
Girl program throughout the council demonstrates the                 The council board of directors ensures compliance with
outcomes of the Girl Scout Leadership Experience and the             policies, standards, and procedures as related to its
Girl Scout Promise and Law in action.                                stewardship responsibilities.

STANDARD 2                                                           STANDARD 5
Based on a thorough understanding of the populations within          The council fulfills its corporate obligations as required by
its jurisdiction and consistent with its strategic priorities, the   local, state, and federal law, and through the rights and
council attracts and retains an increasing number of girl            obligations defined in the Girl Scout council charter
members representing all segments of its population and              agreement.
geographic areas.
                                                                     STANDARD 6
STANDARD 3                                                           The council’s human resources policies and practices attract,
Using the National Program Portfolio, with enrichments that          develop, and retain employed staff reflecting all areas of its
meet the needs and interests of girls in the jurisdiction, the       jurisdiction and all segments of its population.
council provides program delivery options through which
girls participate in the Girl Scout Leadership Experience.           STANDARD 7
                                                                     The council utilizes a movement-wide common technology
STANDARD 4                                                           platform with respect to membership, volunteer
Through a comprehensive volunteer management system                  management, delivery systems and data analytics and
the council attracts, develops/trains, and retains diverse           reporting to better serve Girl Scout volunteers and members
volunteers who support the Girl Scout Mission and deliver            and enhance the Girl Scout brand.
program to girls.

STANDARD 5                                                           CRITERION III: RESOURCE DEVELOPMENT
The health, safety, and security of participants is protected in     AND COMMUNITY ENGAGEMENT
all program delivery, including program delivery using
electronic means.                                                    A chartered Girl Scout council advances organizational
                                                                     impact by growing resources, effectively promoting a


29          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 53 of 166 PageID #: 59
unified national brand and standing up for girls on
issues that affect their well-being.

STANDARD 1
The council builds a culture of philanthropy by accepting and
carrying out their responsibility to increase funds raised to
support the council’s work, and they do so using methods in
keeping with Girl Scout policies and standards.

STANDARD 2
The council board and management demonstrate financial
leadership to provide for the perpetuation of Girl Scouting
within its jurisdiction.

STANDARD 3
The council, utilizing national brand strategies and associated
guidelines, promotes and protects a nationally consistent
Girl Scout Brand to educate and engage diverse audiences in
support of the Girl Scout Mission.

STANDARD 4
The council advocates individually, regionally, and as part of a
national movement on issues that affect girls’ well-being.




30          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 54 of 166 PageID #: 60
CONGRESSIONAL CHARTER
OF GIRL SCOUTS OF THE UNITED STATES OF AMERICA

     Girl Scouts was first incorporated in 1915 under the corporate laws of the District of Columbia. A Congressional Charter was
     conferred upon Girl Scouts of the United States of America in 1950 by a special act of Congress. In 1998, Congress revised the
     language of all congressional charters, including the charter conferred upon Girl Scouts of the United States of America in 1950.
     The purpose was to ensure uniformity rather than make substantial changes in the content. Legislation was introduced and
     legislation HR. 1085/S.2264 was approved by Congress and signed into Public Law 105-225 on August 12, 1998.

CHAPTER 803—                                                             except that members of the Council must be citizens of the
GIRL SCOUTS OF THE UNITED STATES OF AMERICA                              United States.

Sec.                                                                     (2) The Council may adopt and amend a constitution and
80301.    Organization.                                                  bylaws and elect a board of directors, officers, and agents.
80302.    Purposes.
80303.    Governing body.                                                (3) The constitution may prescribe the number of members
80304.    Powers.                                                        of the Council necessary for a quorum. That number may be
80305.    Exclusive right to emblems, badges, marks, and                 less than a majority of the entire Council.
words.
80306.    Restrictions.                                                  (4) Meetings of the Council shall be held as provided in the
80307.    Annual report.                                                 constitution to hold elections and receive reports of the
                                                                         officers and board of directors. Special meetings may be
§ 80301. ORGANIZATION                                                    called as provided in the constitution.

(a) Federal charter.—Girl Scouts of the United States of                 (b) Board of directors.—
America (in this chapter, the “corporation”) is a body
corporate and politic of the District of Columbia.                       (1) To the extent provided in the constitution and bylaws, the
                                                                         board of directors shall have the powers of the Council and
(b) Domicile.—The domicile of the corporation is the District            manage the activities of the corporation between meetings
of Columbia.                                                             of the Council. The number, qualifications, and term of office
                                                                         of directors are as provided in the constitution.
(c) Perpetual existence.—Except as otherwise provided, the
corporation has perpetual existence.                                     (2) The constitution may prescribe the number of directors
                                                                         necessary for a quorum. That number shall be at least 20 or
§ 80302. PURPOSES                                                        two-fifths of the entire board.

The purposes of the corporation are—
                                                                         (c) Executive and other committees.—The bylaws may
(1) to promote the qualities of truth, loyalty, helpfulness,             provide for—
friendliness, courtesy, purity, kindness, obedience,
cheerfulness, thriftiness, and kindred virtues among girls, as           (1) an executive committee to carry out the powers of the
a preparation for their responsibilities in the home and for             board of directors between meetings of the board; and
service to the community;
                                                                         (2) other committees to operate under the general
(2) to direct and coordinate the Girl Scout movement in the              supervision of the board of directors.
United States and territories and possessions of the United
States; and                                                              (d) Location of meetings and records.—The Council and
                                                                         the board of directors may hold meetings and keep the seal
(3) to fix and maintain standards for the movement that will             and records of the corporation in or outside the District of
inspire the rising generation with the highest ideals of                 Columbia.
character, patriotism, conduct, and attainment.
                                                                         § 80304. POWERS
§ 80303. GOVERNING BODY
                                                                         The corporation may—
(a) National Council.—
                                                                         (1) adopt and amend a constitution, bylaws, and regulations,
(1) There shall be a National Council of Girl Scouts. The                including regulations for the election of associates and
number, qualifications, and term of office of members of the             successors;
Council are as provided in the constitution of the corporation,
31           Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 55 of 166 PageID #: 61
(2) adopt and alter a seal;

(3) have offices and conduct its activities in the District of
Columbia and in the States, territories, and possessions of
the United States;

(4) acquire, own, lease, encumber, and transfer property,
and use any income from the property, as necessary to carry
out the purposes of the corporation;

(5) sue and be sued within the jurisdiction of the United
States; and

(6) do any other act necessary to carry out this chapter and
the purposes of the corporation.

§ 80305. EXCLUSIVE RIGHT TO EMBLEMS,
BADGES, MARKS, AND WORDS
The corporation has the exclusive right to use all emblems
and badges, descriptive or designating marks, and words or
phrases the corporation adopts, including the badge of the
Girl Scouts, Incorporated, referred to in the Act of August 12,
1937 (ch. 590, 50 Stat. 623), and to authorize their use, during
the life of the corporation, in connection with the
manufacture, advertisement, and sale of equipment and
merchandise. This section does not affect any vested rights.

§ 80306. RESTRICTIONS
(a) Profit.—The corporation may not operate for profit.

(b) Political activities.—The corporation shall be
nonpolitical and nonsectarian.

§ 80307. ANNUAL REPORT
Not later than April 1 of each year, the corporation shall
submit a report to Congress on the activities of the
corporation during the prior fiscal year. The report shall be
printed each year, with accompanying illustrations, as a
separate House document of the session of the Congress to
which the report is submitted.**

**Note: Chapter 803, Girl Scouts of the United States of America, Section 80307. This
requirement was terminated effective May 15, 2000. See Pub.L. 104-66, § 3003, set out as
a note under 31, U.S.C.A. 1113, and H.R. Doc. No. 103-7, at 200.




32              Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 56 of 166 PageID #: 62
    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 57 of 166 PageID #: 63
6
                    EXHIBIT
                      B




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 58 of 166 PageID #: 64
To:            Board Chairs and CEOs
From:          Kathy Hopinkah Hannan, National President
Date;          May 22, 2017
Subject:       April 2017 National Board Meeting Highlights
______________________________________________________________


The National Board held its regular meeting on April 26—27, 2017 at Edith Macy Conference
Center and engaged in a rich discussion on key items impacting our Movement and Girl Scouts
of the USA (GSUSA). As fellow leaders within our Movement, I want to share with you some of
the highlights of those discussions and our decisions.

WAGGGS World Conference

I am excited to share with you that GSUSA has placed a bid to host the 2020 WAGGGS World
Conference. If selected, GSUSA will host the World Conference in connection with our 2020
convention in Orlando, Florida.

National Council Session

I look forward to our gathering in Columbus, Ohio this fall for the 54th National Council Session
(NCS) on October 4—6, 2017 as part of G.I.R.L. 2017 (convention). The board discussed the
exciting opportunities for engagement and fellowship that this event will bring and spent time
working through various aspects of the discussion topic and the three proposals that will appear
on the agenda. As a reminder, in February, I shared an Early Alert with you that outlined the
NCS agenda.

In addition, the National Board Development Committee (NBDC) is continuing its thoughtful
work to identify National Board and National Board Development Committee member nominees,
who will be recommended to serve GSUSA and the Movement for the next triennium. We thank
all of you who have nominated or supported a candidate and for your understanding as the
NBDC works to finalize the slate for the National Council’s consideration. The time and effort put
into the nominations and appointment process is a testament to both the quality of the
candidates put forward, as well as the seriousness with which the NBDC operates in identifying
national leadership.

Financial Stewardship

We reviewed the GSUSA operating results for the fiscal year to date. GSUSA net income is
positive. We expect to meet our net income and cash flow targets for the year. GSUSA’s form
990 for 2016 will be filed and available online shortly.




  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 59 of 166 PageID #: 65
420 Fifth Avenue

As you know, renovations are underway at GSUSA’s national office at 420 Fifth Avenue. The
board continues to monitor the progress of the construction, which remains on time and on
budget. GSUSA is also creating an experience for visitors in our ground floor space at 420 Fifth
Avenue that will integrate our cultural assets and our retail store, serving as the ultimate
destination for members of our Movement. A soft opening for this new space is planned to take
place early in fiscal year 2018.

New Membership Categories and Chartering Update

As an extension of the work of the earlier Membership Task Force, a group of representatives
from eight councils and GSUSA examined potential membership categories and processes and
developed recommendations, including new membership categories, which are geared towards
increasing membership and engaging families.

Based on their excellent work, the board approved the following:

      An extended year membership option, which extends annual membership for up to 17
       months for new girl members at a cost of $35. The extended membership year will begin
       on or after May 1 and continue through September 30 of the following year. This
       category will be offered beginning in May 2018 for the 2019 membership year.
      A pilot program to test a family/multi-girl membership for $100 for all adult and girl
       members of the same household. This will be piloted in three to five councils in
       membership year 2019.

The board then reviewed the work of the Charter Refinement Team made up of three board
chairs and three CEOs from Girl Scout councils, as well as GSUSA staff. The charter
revitalization process undertaken by this team built on the work of the Network Alignment Team
and the Council Health Dashboard Team, both of which involved numerous council
representatives, in order to examine the charter process and more fully incorporate unifying
elements of our Movement: national program, consistent brand, and common operating
procedures that include a common technology platform.

Following on the Blue Book revisions the board approved in January—which related to a unified
national program and consistent brand—at the April meeting, the board approved a further
revision to reflect the third unifying element. Criterion III of the Criteria and Standards for an
Effective Girl Scout Council was updated to include a new standard that councils utilize a
Movement-wide common technology platform with respect to membership, volunteer
management, delivery systems, and data analytics and reporting to better serve Girl Scout
members and enhance the Girl Scout brand. The Security of Membership Data policy was
changed to be consistent with that new standard.

A revised Blue Book that incorporates the above changes will be issued shortly.

National Board Forums

Finally, during each meeting, the board engages in a deeper evaluation of various aspects of
the Movement’s work during our forums. Our first forum explored new ideas for Girl Scout
strategic initiatives, including preserving and maximizing our cultural assets and ways to engage
and connect our extensive alumnae network. In our second forum, the board reviewed new

                                                                                                 2

  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 60 of 166 PageID #: 66
ways to make the Girl Scout Cookie Program even more successful for the good of our
Movement, especially the girls we serve.




                                                                                      3

  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 61 of 166 PageID #: 67
                    EXHIBIT
                      C




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 62 of 166 PageID #: 68
                             GIRL SCOUTS OF THE USA
                    Membership Management Systems Use Agreement

This agreement (“Agreement”) is made on               __        , 20   (the “Effective Date”), between (i)
Girl Scouts of the USA (“GSUSA”), a federally chartered not-for-profit corporation having its principal
place of business at 420 5th Avenue, New York, New York 10018, and (ii) _______________________
(“Council”), a not-for-profit organization and chartered council of GSUSA, having its principal place of
business at _________________________________________.

This Agreement identifies the common understanding and agreement between the parties relating to
application services provided by GSUSA to the Council. For each application, an additional Schedule
(defined below) will be required to indicate any application specific agreements between the parties.

GSUSA may provide various technology products to Councils for use in conducting their business. These
products may be GSUSA developed or may be purchased or licensed from third parties with the intent of
providing them to Councils. It is the intent of GSUSA to provide such services for the advancement of the
Girl Scouts mission.

In recognition of all the above, the parties, intending to be legally bound hereby, agree as follows:

1.      Services provided by GSUSA.

(a)       For the term of this Agreement, GSUSA shall provide Council with various services as described
in an executed schedule attached hereto that references and incorporates the terms of this Agreement
(each, a “Schedule” and such services, the “Services”). Unless otherwise stated, GSUSA shall retain all
rights, title and interest in the provided Services.

(b)      As part of the Services, the Council will be granted access through a remote hosted computing
environment to certain software applications, modules and systems specifically identified in a Schedule
(the “Systems”). GSUSA hereby grants the Council, and the Council hereby accepts from GSUSA, during
the term of this Agreement and subject to compliance by the Council with the terms and conditions
hereof, a non-exclusive, non-transferable, non-sublicensable right and license to permit its Authorized
Users (defined below) to access and use the Systems solely for the Council’s internal business purposes
as a Girl Scout chartered council.

(c)      The Council acknowledges that the components of the Systems are subject to copyrights and
other proprietary rights owned by GSUSA and/or its licensors. The Council is prohibited from copying or
permitting anyone else to copy the Systems or any module or other portion thereof. The Council is further
prohibited from (i) using the Systems to process any data other than the Council’s own data, (ii) allowing
any third party to benefit from the use or functionality of the Systems, either directly or through a service
bureau or similar arrangement, and (iii) modifying, decompiling, reverse engineering, adapting, or creating
derivative works based on the Systems.

(d)       Each Schedule describes the number of the Council’s employees, contractors, and/or volunteers
that are permitted to access and use a System (the “Authorized Users”), as well as any additional
restrictions or qualifications for an individual to be an Authorized User. The Council and the Authorized
Users are responsible for maintaining the confidentiality of their usernames and passwords, and the
Council shall be liable for any consequences that may result from their disclosure, including but not
limited to any resulting unauthorized use of the Systems and integrity of the Council’s data that can be
accessed using the Systems. The Council agrees to immediately notify GSUSA if it becomes aware of
any loss or theft or unauthorized use of any such usernames and passwords.

(e)      GSUSA will provide support documents, training materials and other technical and/or user
documentation in hardcopy or electronic format on an application-specific support web site or an extranet
site such as the Online Council Network. GSUSA grants the Council a non-exclusive, non-transferable
license to use such documentation solely for purposes of support and operating the Systems.


Membership Management Systems Use Agreement – April 2014                                      Page 1

     Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 63 of 166 PageID #: 69
(f)    GSUSA will either provide on its own or make available to the Council though a third party, in
person and/or online training to help the Council to effectively utilize the Systems.

(g)     GSUSA will make its best efforts to provide these Services to the Council. The Council
acknowledges that GSUSA will provide some Services on its own behalf and some Services will be
provided through third party vendors.

(h)     The Council agrees to comply with all applicable laws, regulations and other rules promulgated by
governing authorities with respect to its use of the Services and the Systems.

2.      Term and Termination

(a)      The initial term of this Agreement shall commence upon the Effective Date and shall remain in
effect until the first day of January. Following the expiration of the initial term, this Agreement will
automatically renew every two (2) years on the first day of January for subsequent two (2) year terms,
unless written notice of the intent to not renew this Agreement is provided by either party at least ninety
(90) days prior to the expiration of the then-current term.

(b)    Termination of this Agreement shall automatically terminate all attached Schedules. Individual
Schedules may contain their own Term and Termination paragraphs and may be terminated
independently of this Agreement.

(c)       This Agreement will terminate immediately and automatically in the event that Council becomes
disaffiliated as a chartered council of GSUSA.

(d)      In addition, either party may immediately terminate this Agreement if it has “Cause” to do so. For
the purpose of this Agreement, “Cause” is defined as being applicable if (i) the other party materially
breaches this Agreement and the breach is not remedied within 30 days after the party wishing to
terminate gives the breaching party written notice of the breach; (ii) a final judicial, regulatory or
administrative ruling or order is made in which the party to be terminated has been found guilty of criminal
or unethical behavior in the conduct of its business; or (iii) the other party makes an assignment for the
benefit of its creditors, files a voluntary petition under any bankruptcy or insolvency law, becomes the
subject of an involuntary petition under any bankruptcy or insolvency law that is not dismissed within 60
days, or a trustee or receiver is appointed under any bankruptcy or insolvency law for the other party or
its property. Under no circumstances shall any loss or interruption of hosting services or access to the
Systems due to scheduled maintenance or repair, or any other cause beyond the control of GSUSA, be
considered a material breach or cause for termination.

(e)     In addition, GSUSA reserves the right to terminate a particular Service immediately in the event
the Service or a component thereof is provided by a third party vendor and GSUSA’s relationship with
such vendor terminates. GSUSA will use its best efforts to provide as much advance notice as possible
and work with the Council to minimize any disruptions from such a termination.

(f)     Upon termination or expiration of this Agreement, all licensed rights hereunder shall terminate
and the Council and its Authorized Users shall no longer have the ability to access or use the Systems.

(g)      The respective rights and obligation of the parties under Sections 1(c), 4, 8, and 10 - 22 shall
survive the termination or expiration of this Agreement.

3.      Fees and Payments.

(a)     Council agrees to pay any fees due GSUSA as described in the relevant Schedule. All invoices
are payable within thirty (30) days of the invoice date. Access to the Systems will be limited to read-only
mode if Council is more than 90 days in arrears. Full access will be reestablished, with no data loss,
upon bringing the account current. The Council acknowledges that GSUSA may revise its fees in the
Schedules upon each renewal of the applicable Schedule. If GSUSA desires to update the fees for any
Schedule for any renewal term, it shall provide the Council with the revised fees at least ninety (90) days


Membership Management Systems Use Agreement – April 2014                                       Page 2

     Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 64 of 166 PageID #: 70
prior to the end of the Schedule’s current term. Unless otherwise agreed by the parties in writing, such
updated fees shall automatically replace the fees set forth in the applicable Schedule. GSUSA agrees to
limit fee increases to the greater of (i) the increase in the consumer price index for all urban consumers
published by the U.S. Department of Labor during the period since the last fee increase, or (ii) amounts
attributable to increased costs incurred by GSUSA to provide the Services, including increases in fees
charged to GSUSA by its third party vendors.

4.      Ownership / Confidential Information.

(a)     As between the parties, all right, title and interest in and to the Systems, related documentation
and training materials, any deliverables created pursuant to the Services and any and all modifications to
the foregoing, which are prepared by or for GSUSA shall not pass to the Council, but shall be the
exclusive property of GSUSA and its licensors. The Council agrees not to remove or modify any
copyright, trademark or other notices found in the Systems or any other materials provided hereunder.

(b)       The Council agrees to notify GSUSA immediately of the unauthorized possession, use, or
knowledge of any component of the Systems to which the Council is given access under this Agreement
and of other information made available to the Council under this Agreement, by any person or
organization not authorized by this Agreement to have such possession, use or knowledge. The Council
will promptly furnish full details of such possession, use or knowledge to GSUSA, will assist in preventing
the recurrence of such possession, use or knowledge, and will cooperate with GSUSA in any litigation
against third parties deemed necessary by GSUSA to protect its proprietary rights. In addition, GSUSA or
its third party vendor may cancel an individual’s username and password without notice in the event of a
suspected breach of the scope of the licensed rights hereunder. The Council's compliance with this
section shall not be construed in any way as a waiver of any right by GSUSA to recover damages or
obtain other relief against the Council for any act or omission which may have resulted in the
unauthorized possession, use or disclosure.

(c)      In view of the fact that this Agreement will bring GSUSA and Council into close contact with
confidential information not readily available to the public, the parties agree that they will not without
authorization use any such information for direct or indirect benefit of any third party or disclose to an
unauthorized person, firm or corporation any information, documents or materials acquired by the other
party through the services performed under this Agreement.

(d)      Upon termination of this Agreement by either party, Council will not take any manuals, drawings,
financial information, specifications, computer software, documents or other papers, or any tools,
formulae, equipment or materials it was provided access to pursuant to this Agreement, except with the
prior written consent of GSUSA. Upon termination of this Agreement, Council will return and deliver to
GSUSA any and all of the foregoing, including copies and summaries.

(e)      Each party shall treat the proprietary or confidential information of the other as strictly confidential
and shall treat this information with at least the same degree of care it uses with respect to its own strictly
confidential information. Disclosure to any third party of proprietary information is prohibited except to
those third parties (i) operating under non-disclosure provisions no less restrictive than those provided by
this section, and (ii) who have a justified business or legal interest in the information. In addition, in the
case of Council data, written permission from the Council or passage of a resolution by the Council Board
of Directors allowing for the disclosure is required prior to disclosure to a third party, provided that Council
hereby permits GSUSA’s third party vendors to access and use Council data to the extent required to
provide any of the Services. The confidentiality restrictions in this Section 4 shall not apply to information
which (i) is or becomes generally known to the public through no act or omission of the receiving party, (ii)
was in the receiving party’s possession prior to the disclosure hereunder without an obligation of
confidentiality, (iii) is disclosed to the receiving party by a third party not under an obligation of
confidentiality, or (iv) was independently developed by the receiving party.

(f)     Council’s confidentiality, nondisclosure and non-use obligations set forth in this Section 4 shall
also extend to confidential or proprietary information owned or provided to Council by GSUSA’s third
party vendors.



Membership Management Systems Use Agreement – April 2014                                         Page 3

     Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 65 of 166 PageID #: 71
(g)     GSUSA agrees to take reasonable physical, technical, procedural, and legal steps to help assure
the security and privacy of Council information stored in any System provided under terms of any
Schedule. The Systems are designed to prevent each Girl Scout council using the provided System(s)
from viewing the data records of other Girl Scout councils.

(h)      Notwithstanding anything to the contrary in this Section 4, GSUSA is hereby granted use of the
Council’s data for the following purposes: (i) generation of aggregate statistical and analytical reports for
the benefit of the movement; (ii) as required by the Girl Scouts chartering process or other movement-
wide mandate; (iii) creation of backup copies of data for recovery in case of catastrophic system failure or
routine file repair; (iv) troubleshooting of the relevant system and problem isolation and resolution within
the system itself; and, (v) in response to Council requests for consultation by GSUSA. In the case of (v)
the data used for consultation purposes shall be limited to that of the requesting Council only. No other
uses are valid without prior written permission from Council which defines the specific terms and
conditions of such uses.

5.      Data Retention and Protection.

(a)      GSUSA shall not intentionally purge and shall instruct its third party vendors not to purge Council
data without consent of the Council. Any future versions of software provided by GSUSA shall make
reasonable accommodation for the ability to archive older data in a format that can be accessed via
upgraded software. Council agrees to indemnify and hold harmless GSUSA from any and all claims or
lawsuits arising out of GSUSA’s purging and destruction of data at the Council’s request. Upon
termination of a Schedule, GSUSA shall return relevant application data to the Council in electronic form
and following such return, GSUSA shall have the right to purge such data from its systems.

(b)      GSUSA reserves the right to retain any Council data or other information in order to comply with
legal or audit purposes.

(c)     GSUSA will make commercially reasonable efforts (and will require any vendor to do same) to
properly secure, back up, and protect Council data from intrusion. Sensitive data will be encrypted when
using the public Internet between the Council and hosting sites.

6.      Auditing.

(a)       GSUSA will make available relevant independent audit reports related to internal hosting of
applications by GSUSA. Where third party hosting or other services are utilized, GSUSA will have the
right to conduct periodic commercially reasonable audits of vendors providing such services.

(b)      Council agrees to develop and enforce best practices polices and procedures related to security,
privacy, and technical infrastructure. Council agrees to produce audited statements or to consent to
periodic audits to ensure compliance with these policies. In addition, GSUSA reserves the right to
periodically conduct audits of Council upon reasonable advance written notice to verify compliance with
the terms of this Agreement.

7.      Acceptable Use.

(a)     Council agrees to comply with and where required, execute any Acceptable Use Policies (AUP)
        required by the application vendor or the hosting vendor in order to gain and maintain access to
        hosted services. Council acknowledges that a violation of an AUP may require a suspension of
        Services until the violation is remedied.

(b)     In addition, from time to time, GSUSA may provide Council a set of recommended practices to
        implement with Authorized Users in order to enhance data security and protect the confidentiality
        of data stored and accessed through the Systems. The Council agrees to use its best efforts to
        promptly incorporate these or comparable best practices into the Council's policies and
        procedures.


Membership Management Systems Use Agreement – April 2014                                      Page 4

     Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 66 of 166 PageID #: 72
8.      Disclaimer of Warranties

(a)   GSUSA AND ITS LICENSORS PROVIDE THE SERVICES AND SYSTEMS ON AN “AS IS” AND
“AS AVAILABLE” BASIS WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED.
GSUSA AND ITS LICENSORS MAKE NO WARRANTIES THAT USE OF THE SERVICES AND
SYSTEMS WILL BE UNINTERRUPTED, TIMELY, SECURE OR ERROR-FREE AND EXPRESSLY
DISCLAIM THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, DATA ACCURACY AND NON-INFRINGEMENT.

9.      Technical Capability.

(a)     Council agrees to provide sufficient technical and non-technical resources to properly implement,
operate, and support the provided services. Council agrees to designate appropriate points of contact as
required by GSUSA or third party vendors.

(b)      Council agrees to comply with minimum technology requirements in order to use the provided
Services. Council will be responsible for all Council-owned hardware (e.g. computers, networks, and
infrastructure) and services (e.g. telecommunications or ISP contracts) required to access the provided
Services.

10.     Limitation of Liability

(a)   IN NO EVENT SHALL GSUSA, ITS VENDORS AND LICENSORS, OR COUNCIL BE LIABLE
FOR LOSS OF PROFITS OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
INCURRED BY ANOTHER PARTY AND ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER BASED ON BREACH OF CONTRACT OR TORT (INCLUDING
NEGLIGENCE), OR OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THE TOTAL AGGREGATE LIABILITY OF GSUSA UNDER
THIS AGREEMENT SHALL IN NO EVENT EXCEED THE TOTAL AMOUNTS ACTUALLY PAID TO
GSUSA BY COUNCIL HEREUNDER.

(b)     The parties acknowledge that they have reached agreement on the fees set forth in this
Agreement in reliance on the disclaimers of warranty and limitations and exclusions of liability set forth in
this Agreement and that the same form an essential basis of the bargain between the parties.

11.     Assignment

(a)      Neither this Agreement nor any rights granted hereby may be assigned, sublicensed or otherwise
transferred by Council without the prior written consent of GSUSA. Any attempt by Council to assign any
rights, duties or obligations without such consent shall be void and without force or effect.

12.     Indemnification

(a)      Council agrees to indemnify and hold GSUSA and its licensors, and their subsidiaries, affiliates,
officers, agents, partners, and employees, harmless from any claim, action, demand, loss or damages
(including reasonable attorneys' fees) arising out of or related to Council’s or its Authorized Users’ use of
the Services and the Systems in violation of the terms of this Agreement.

13.     Non-Waiver.

(a)     No failure of either party to exercise any power reserved to it hereunder shall constitute a waiver
        of either party’s right to demand exact compliance with the terms hereof.

14.     Severability

(a)     If any provision of this Agreement is for any reason found to be unenforceable, the remainder of
this Agreement will continue in full force and effect.


Membership Management Systems Use Agreement – April 2014                                       Page 5

     Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 67 of 166 PageID #: 73
15.     Notice.

(a)      All notices hereunder shall be in writing and sent by mail to GSUSA or the Council at the address
set forth herein or to such other address as either of the parties may from time to time provide.

16.     Relationship of Parties

(a)     GSUSA and Council will be and shall act as independent contractors, and neither party is
authorized to act as an agent or partner of, or joint venturer with, the other party for any purpose. Neither
party by virtue of this Agreement shall have any right, power, or authority to act or create any obligation,
express or implied, on behalf of the other party.

17.     Amendments.

(a)      No amendment or variation of the terms and conditions of this Agreement shall be valid unless in
writing and signed by the parties.

18.     Headings and Captions.

(a)      The headings and other captions in this Agreement are for convenience of reference only and
shall not be used in interpreting, construing or enforcing any of the provisions of this Agreement.

19.     Force Majeure

(a)       A party shall be excused from performing its obligations under this Agreement if its performance
is delayed or prevented by any event beyond the party’s reasonable control and without the fault or
negligence of the party seeking to excuse performance, including, without limitation, acts of God, fire,
explosion, weather, disease, war, insurrection, civil strife, riots, terrorism, unforeseeable government
action, or power failure, provided that performance shall be excused only to the extent of, and during, the
disability and the party takes reasonable efforts to remove the disability.

20.     Governing Law.

(a)       This Agreement shall be governed in accordance with the laws of the State of New York,
excluding that body of law pertaining to conflict of laws. The parties hereto consent to the exclusive
jurisdiction of the courts of New York and agree that venue of any action arising under this Agreement
shall be in New York, New York.

21.     Counterparts.

(a)      This Agreement may be executed simultaneously in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute one and the same instrument.




Membership Management Systems Use Agreement – April 2014                                      Page 6

  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 68 of 166 PageID #: 74
22.     Entire Agreement; Binding Effect.

(a)      This Agreement (including all Schedules) constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all previous representations,
agreements, or understandings, whether verbal or written, between the parties hereto. It shall bind and
inure to the benefit of both parties, their respective successors, and legal representatives.


IN WITNESS WHEREOF, the parties hereto have executed and signed this Agreement on the date
indicated below.



Girl Scouts of the USA                           Council

By: _____________________________                By: __________________________

Name: __________________________                 Name: _______________________

Title: ___________________________               Title: _________________________

Date: ___________________________                Date: ________________________




Membership Management Systems Use Agreement – April 2014                                   Page 7

  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 69 of 166 PageID #: 75
                                                    Schedule 5
                                                   Web Platform


This Schedule 5 dated as of ___________ __, _____ is issued under and subject to all of the terms and
conditions of the Membership Management Systems Use Agreement (“Agreement”) dated as of
_________________________, between Girl Scouts of the USA (“GSUSA”) and
_________________________________________________ (“Council”) for use of the web platform offering
described in this Schedule 5 (“Web Platform”). In the event of a conflict or inconsistency between the Agreement
and this Schedule 5, the terms and conditions of this Schedule 5 shall control.

 A. Description of Web Platform Offering:

The Web Platform is a content management platform that includes web content management and digital asset
management. It will allow Council to create, manage and optimize customer experiences across every channel. It
provides publishing tools for non-information technology Council marketing staff to allow them to publish content
and assets from a centralized location.

B. Participation Agreement:

1. Council represents and warrants that it has and will maintain a current participation agreement (“Participation
   Agreement”) with Adobe Systems Incorporated (“Adobe”) and that Council has provided a copy of this
   Participation Agreement to GSUSA. The Participation Agreement shall be in the form provided by GSUSA.
   Council agrees to be bound by and comply with the terms and conditions of the then-current Enterprise
   License Terms between GSUSA and Adobe (“ELT”), a copy of which either has been provided to Council or is
   available on the Pearl Community extranet at the following site: “GSUSA – Council Technology Agreements”.
   GSUSA shall notify Council of any material adverse change to this Schedule 5 caused by the ELT either by
   posting such modified Schedule 5 on the Pearl Community extranet or by email. If Council is obligated to
   provide notice to Adobe under the terms of the ELT, then Council shall also simultaneously provide a copy of
   such notice to GSUSA, with an additional copy to GSUSA’s Office of the General Counsel.

C. Scope of Use; Authorized Users:

1. In order to permit a third-party contractor to access and use the Web Platform, Council shall provide GSUSA
   with written notice prior to such use and comply with the terms and conditions regarding third-party
   contractors set forth in Exhibit 1, Section 4 and Exhibit 3, Section 2.3 of the ELT.

2. Council shall comply with all applicable laws, including those related to privacy. Council further agrees that it
   will only post, and its web pages will only contain, appropriate content in accordance with the Girl Scout
   Promise and Girl Scout Law and in compliance with the Blue Book.

3. Council shall not store “Sensitive Personal Data” (as defined below) in any Adobe repository. Additionally,
   Council shall not use the Web Platform to collect, process or store medical or health information. “Sensitive
   Personal Data” is given the meaning under relevant privacy or data protection laws relating to this term or any
   similar term (such as “sensitive personal information”) used in the laws, or where no such laws apply, means
   financial information (including financial account information), sexual preferences, medical or health
   information, and personal information of children protected under any child protection laws (such as the
   personal information defined under the US Children’s Online Privacy Protection Act).

4. Prior to Go-Live, Council shall provide GSUSA in writing a list with each named individual for whom Council
   will pay to be an Authorized User of the Web Platform, which list shall include (at minimum) the name, email

           Page 1

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 70 of 166 PageID #: 76
    address, and title of each Authorized User. Council shall keep its list of Authorized Users current, and upon
    GSUSA’s request, shall provide GSUSA with such list.

5. Council shall designate at least one and up to two administrators who will have the ability and be responsible
   for the provision and allocation of licenses to Council staff.

6. Council shall only use one login ID per license, and Council shall not allow the use of the same login ID by
   two or more individuals. Council shall not, and shall ensure that its Authorized Users do not, share any
   password or user identification. Login IDs may only be reassigned to a new individual replacing one who no
   longer requires ongoing use of the service or content.

7. Council shall follow GSUSA brand guidelines, which may be updated from time-to-time, and currently can be
   found at: http://brand.girlscouts.org. Council acknowledges and agrees that all right, title and interest in and
   to the GSUSA-provided trademarks, GSUSA-provided service marks, and GSUSA-provided program
   collateral posted on the Web Platform or otherwise provided by GSUSA for use with the Web Platform,
   including all related logos, designs, imagery and content (collectively, the “Material”) are proprietary to
   GSUSA and/or its licensors. GSUSA grants Council a limited, revocable, non-exclusive, non-sublicensable,
   right to use the Material on Council’s website created and stored on the Web Platform during the term of this
   Schedule 5.

8. Council must comply with all applicable laws, third-party terms, and GSUSA policies with respect to any links
   to third-party sites. GSUSA has the right, at any time, to remove or require the removal (or non-inclusion) of a
   third-party link, and upon notice from GSUSA, Council shall promptly remove such link.

9. Council shall only host pages using the web templates provided with the Web Platform.

10. Council represents and warrants that, except for Material, it has the full legal right, power, and authority, and
    has obtained all necessary releases, consents, and permissions and other rights to the materials and content
    displayed, stored, processed, transmitted, or used in connection with the Web Platform (“Council Content”),
    including without limitation all parental consents. Council further represents and warrants that Council
    Content will not infringe or violate the rights of any third party.

11. For the avoidance of doubt, the ELT is confidential information and is subject to the confidentiality obligations
    set forth in the Agreement and in the ELT.

D. Fees:

1. Please see the attached Exhibit A.

2. The fees shall be paid in accordance with Section 3 of the Agreement. Notwithstanding anything to the
   contrary in Section 3 of the Agreement, GSUSA shall have the right to revise the fees for this Schedule 5 by
   providing written notice to Council at least one hundred twenty (120) days’ prior to the expiration of the then
   current term of this Schedule. GSUSA agrees to limit fee increases to the greater of (i) the increase in the
   consumer price index for all urban consumers published by the U.S. Department of Labor during the period
   since the last fee increase or (ii) amounts attributable to increased costs incurred by GSUSA to provide the
   Services, including increases in fees charged to GSUSA by its third-party vendors.

3. In the event GSUSA terminates this Schedule 5 for Council’s material breach in accordance with Section E
   below, all fees to be paid by Council shall become immediately due.




           Page 2

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 71 of 166 PageID #: 77
E. Term and Termination:

1. The initial term of this Schedule 5 shall commence upon execution by both parties below and shall continue in
   effect until the end of the then current membership year. Following the expiration of the initial term, this
   Schedule 5 will automatically renew for subsequent twelve (12) month terms, unless written notice of the
   intent to not renew this Schedule 5 is provided by Council at least ninety (90) days prior to the expiration of
   the then-current term or by GSUSA at least one hundred and eighty (180) days prior to the expiration of the
   then current term.

2. Either party may terminate this Schedule 5 if the other party materially breaches any of its representations,
   warranties, obligations, or agreements hereunder, and fails to cure such breach within thirty (30) days
   following receipt of written notice thereof.

3. Upon termination or expiration of this Schedule 5, (i) the license and associated rights granted to Council
   under this Agreement will immediately terminate; (ii) Council must, at its expense remove and delete all
   copies of the Web Platform and remove all references and links to the Web Platform from the Council
   websites; and (iii) Council will have fifteen (15) days after termination to retrieve all data and content stored
   within the Web Platform.

F. Additional Terms:

1. Council shall have a privacy policy on its website created and stored on the Web Platform (“Privacy Policy”),
   and Council shall comply with and act in accordance with its Privacy Policy. The Privacy Policy shall be
   conspicuously displayed on the website and shall (i) disclose Council’s privacy practices; (ii) identify the
   collection (via cookies, web beacons, and similar technologies, where applicable) and use of information
   gathered in connection with the Web Platform; (iii) offer individuals an opportunity to opt out of (or opt-in if
   applicable law requires) the collection or use of data gathered in connection with the Web Platform; and (iv)
   comply with all applicable laws and regulations.

2. Council shall implement a process through which infringing, abusive, or otherwise unlawful content can be
   reported to Council and removed in accordance with applicable laws, regulations, rules, guidelines, and
   codes. If Council knows of a violation regarding any content that is uploaded to the Web Platform, Council
   must promptly notify Adobe and GSUSA in writing. Council (i) retains complete control over its website and
   all content and data; and (ii) remains fully and solely responsible for ensuring that its website, use of the Web
   Platform, and all content and data fully comply with all applicable laws, regulations, rules, guidelines, and
   codes and do not infringe any person’s or entity’s rights.

3. Council agrees to indemnify and hold harmless GSUSA for any claim, action, demand, loss or damages
   (including reasonable attorneys’ fees) that arises out of the acts or omissions of Council, its employees,
   contractors, agents, members, volunteers or vendors with respect to the Web Platform or its content, data or
   website.

4. The terms and conditions contained in this Schedule 5 in no way limit Council’s obligations set forth in the
   Participation Agreement and ELT. Any breach by Council of the Participation Agreement or ELT shall be
   deemed a breach of this Schedule 5.

5. Council shall maintain Network Security/Privacy Liability Insurance in the amount of not less than $1,000,000
   and shall provide GSUSA with a certificate of insurance evidencing such coverage.

6. Council shall maintain and post on its website industry-standard terms of use.


           Page 3

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 72 of 166 PageID #: 78
7. The first two and the last sentences of Section 5(a) of the Agreement shall not apply to this Schedule 5.
   Please see the ELT for terms regarding the purging, deletion, and return of Council’s data.

8. The last sentence of Section 6(a) shall not apply to this Schedule 5. For purposes of this Schedule 5, upon
   Council’s request, GSUSA will provide Council relevant independent audit reports of Adobe’s hosting
   services, if available.

9. Notwithstanding anything to the contrary in the Agreement, Council agrees that GSUSA may use data
   collected on or related to the Web Platform for GSUSA’s business purposes in accordance with the Blue Book
   and applicable policies.

10. GSUSA shall have the right to modify the Web Platform and the functionality therein at any time upon notice
    to Council. Additionally, GSUSA shall have the right to add to, modify or delete any provision of this Schedule
    5. GSUSA shall notify Council of any material adverse change to this Schedule 5 by providing Council thirty
    (30) days’ prior written notice of such changes by email. Upon the effectiveness of any addition, modification
    or deletion, Council’s continued use of the Web Platform shall constitute Council’s consent to such addition,
    modification or deletion, and agreement to continue to be bound by this Schedule 5. If GSUSA modifies this
    Schedule 5 and such modification has a material adverse impact on Council’s ability to use the Web Platform,
    Council may, within the thirty (30) day period described above, terminate, without penalty, this Schedule 5.

G. Technical Requirements:

1. Council agrees to conform to minimum client PC standards for purposes of managing their web instance and
   authoring content. Technical client requirements are provided online by Adobe and may be updated
   periodically. Current requirements are found at https://helpx.adobe.com/experience-manager/6-
   3/sites/deploying/using/technical-requirements.html#SupportedClientPlatforms.

2. Council recognizes that bandwidth and reliable Internet connectivity are required to manage and author
   content on the Web Platform. Council will, at its own expense, provide sufficient connectivity to maintain
   satisfactory performance for Council staff.

H. Support:

1. Council will designate and train a staff member(s) who will provide first level support to Council staff and any
   Council-affiliated volunteers and contractors and who will communicate any issues to GSUSA staff.

2. GSUSA will provide second and third (through Adobe) level support and escalation to the designated staff
   member(s). Council is not permitted to contact Adobe directly without authorization from GSUSA.

3. GSUSA will staff a helpdesk to serve as telephone support to Council’s designated staff member(s). Support
   hours will be normal GSUSA business days, from 8AM to 6PM EST. Council may contact GSUSA during
   these hours by calling (800) 779-0595. An emergency telephone number and/or email will be provided for
   support outside normal support hours.

4. Councils may utilize the CEP Support Website (CEPsupport.girlscouts.org) to obtain electronic support,
   submit trouble tickets, and monitor problem status.

5. Council acknowledges and agrees that in the event of any suspected or actual loss, misuse or unauthorized
   access to or acquisition or disclosure of confidential or personal data (hereafter, “Incident”), GSUSA may
   exercise its right in its sole discretion to develop and manage a national and cross-Council uniform response
   (the “Response”) to be followed by Council, which may include without limitation Council undertaking actions
   as directed by GSUSA related to any expert investigations and notifications to affected persons or entities. In
           Page 4

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 73 of 166 PageID #: 79
    the course of managing such Response, GSUSA may coordinate any investigation, remediation,
    communications, reporting, notifications, public relations, incident management, regulatory or litigation
    response and strategy relating to such Incident. Council agrees to cooperate with GSUSA in formulating and
    undertaking the Response and to make available to GSUSA in a timely manner appropriate details of the
    Incident and to assist with any related investigation or remediation as GSUSA may direct.

6. GSUSA shall use good faith efforts to provide support services in accordance with the CES Service Desk
   Service Level Agreement (“SLA”), which will be found on Pearl or other extranet site. GSUSA reserves the
   right to modify the SLA from time to time.

I. System Availability:

1. GSUSA and its vendors, including Adobe, will endeavor to make the Web Platform available for Council’s
   use. Council acknowledges that vendors are ultimately responsible for system availability and that GSUSA
   cannot commit to nor be liable for system availability.

2. Notwithstanding anything to the contrary herein, GSUSA and Adobe shall have the right to suspend access to
   the Web Platform at any time without liability, including without limitation for maintenance, update, or upgrade
   purposes.



Girl Scouts of the USA                           Council

By: _____________________________                By: __________________________

Name: __________________________                 Name: _______________________

Title: ___________________________               Title: _________________________




           Page 5

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 74 of 166 PageID #: 80
                                            Exhibit A to Schedule 5



Web Platform Fees

                    Item                    Notes                                         Fee

                    Website Migration       One-time fee                                  $15,000

                    Adobe Author License    User/Year (prorated)                             $500

                    Annual Hosting          Up to 100 pages                                $8,000

                                            Between 101-200 pages                         $10,000

                                            Between 201-300 pages                         $12,000

                                            Between 301-400 pages                         $15,000

                                            Each additional 100 pages over 400             $4,000




1. For purposes of this Schedule, a “Year” shall mean the twelve (12) month period starting October 1 ending on
   and including September 30.

2. All Adobe Author licenses are licensed by Council for the full Year but may be reallocated among Council staff
   during the Year as required, provided such reallocation is in accordance with the terms of this Agreement,
   including but not limited to Sections B and C.

3. Council may add licenses at any time during a Year but may not subtract licenses. Licenses required for go
   live and any licenses added in the middle of a Year will be pro-rated based on the month established and
   Council will pay for the entire month in which the license was added and the remaining months in the Year.
   Council will notify GSUSA at least 30 days prior to start of a Year of anticipated license counts for the
   upcoming Year.

4. GSUSA will periodically audit Council license and hosting usage and Council will be invoiced for all licenses
   (existing and new) and pages in use at time of audit in accordance with this Schedule. Notwithstanding
   GSUSA’s right to audit, at any time upon GSUSA’s request, Council shall provide GSUSA with a written
   report of the number of licenses it is using.

5. GSUSA shall send invoices to Council quarterly on or about the 15th day of each quarter. Payment is
   required within 30 days of invoice date.

6. Adobe Author license fees and Annual Hosting fees are invoiced in advance for the entire Year. Website
   Migration fees are invoiced upon go-live.




           Page 6

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 75 of 166 PageID #: 81
                                                  Schedule 6
                                                  gsPlatform
                              (formerly entitled Customer Engagement Platform)

This Schedule 6 dated as of _________ __, _____ is issued under and subject to all of the terms and
conditions of the Membership Management Systems Use Agreement (“Agreement”) dated as of
______________________, between Girl Scouts of the USA (“GSUSA”) and __________________________
(“Council”) for use of gsPlatform as described in this Schedule 6 (“gsPlatform”). In the event of a conflict
or inconsistency between the Agreement and this Schedule 6, the terms and conditions of this Schedule
6 shall control.

A. Description of gsPlatform

gsPlatform is a component of the Movement-wide common technology platform and provides membership and
volunteer management capabilities based on various software providers.

 Among other capabilities, the system is intended to support the following Council functions:

      •   Member registration and renewal
      •   Volunteer recruitment
      •   Opportunity catalog management
      •   Enterprise Commerce
      •   Case management
      •   Reporting


B. Participation and Vendor Agreements:

1. gsPlatform is built from or integrated with various third-party systems. Use of the third-party systems may be
   governed by separate copyright and license provisions, which are identified in this Schedule 6. All third-party
   systems are bundled with gsPlatform and licensed to Council solely for use with gsPlatform as permitted by
   the terms.

2. Salesforce. Council represents and warrants that it has and will maintain a current participation agreement
   (“Participation Agreement”) with salesforce.org (“Salesforce”) and that Council has provided a copy of this
   Participation Agreement to GSUSA. The Participation Agreement shall be in the form provided by GSUSA.
   Council agrees to be bound by and comply with the terms and conditions of the then-current Master
   Subscription Agreement between GSUSA and Salesforce (“Salesforce MSA”), a copy of which either has
   been provided to Council or is available on gsConnect extranet at the following site: GSUSA – gsPlatform
   Council Agreements. GSUSA shall notify Council of any material adverse change to this Schedule 6 caused
   by the Salesforce MSA either by posting such modified Schedule 6 on gsConnect extranet GSUSA –
   gsPlatform Council Agreements or by email. If Council is obligated to provide notice to Salesforce under the
   terms of the Salesforce MSA, then Council shall first provide or simultaneously also provide a copy of such
   notice to GSUSA.

3. Council agrees to comply with the terms and conditions of the then-current Master Subscription Agreement
   between GSUSA and roundCorner, Inc. (“roundCorner MSA”), a copy of which either has been provided to
   Council or is available on the gsConnect extranet at the following site: “GSUSA – gsPlatform Council
   Agreements”. GSUSA shall notify Council of any material adverse change to this Schedule 6 caused by the
   roundCorner MSA either by posting such modified Schedule 6 on the gsConnect extranet or by email. If
   Council is obligated to provide notice to roundCorner under the terms of the roundCorner MSA, then Council
          Page 1

10/1/2020
          Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 76 of 166 PageID #: 82
    shall provide such notice to GSUSA. GSUSA will provide notice when it has fully migrated from Volunteer
    Systems 1.0 to Volunteer Systems 2.0, GSUSA will not be using roundCorner for Volunteer Systems 2.0, and
    once Council has fully migrated to Volunteer Systems 2.0 and is no longer using Volunteer Systems 1.0, the
    roundCorner MSA is no longer applicable.

4. Merchant Processing Services. Council acknowledges and agrees that when Volunteer Systems 2.0 is
   launched, Council is required to use FiServ to provide merchant processing services when using the
   gsPlatform. Council represents and warrants that it has and will maintain a current participation agreement
   (“Participation Agreement”) with FiServ (as successor-in-interest to First Data Merchant Services LLC,
   Citicorp Credit Services Inc., and Wells Fargo Bank N.A (“Servicers”) for merchant processing services and
   has established any necessary accounts for use with transactions on gsPlatform. Council has provided a copy
   of this Participation Agreement to GSUSA. Council agrees to be bound by and comply with the terms and
   conditions of the then-current Master Services Agreement and Addenda between GSUSA and Servicers
   (“Servicers MSA”), a copy of which either has been provided to Council or is available on the gsConnect
   extranet at: https://girlscoutsconnect.sharepoint.com/sites/TechConnect/SitePages/GSUSA-Platform-Council-
   Agreements.aspx. GSUSA shall notify Council of any material adverse change to this Schedule 6 caused by
   the MSA either by posting such modified Schedule 6 on gsConnect or by email. If Council is obligated to
   provide notice to Servicers under the terms of the Servicers MSA, then Council shall also provide a copy of
   such notice to GSUSA.

5. All vendor services agreements or master services agreements referred to in this Schedule 6 are collectively
   defined as the “Vendor MSAs”. Council agrees to comply with the terms and conditions of all then-current
   Vendor MSAs.

C. Scope of Use; Authorized Users:

1. Upon execution of this Schedule 6, Council shall provide GSUSA in writing a list with each named individual
   for whom Council will pay to be an Authorized User of gsPlatform, which list shall include (at a minimum) the
   name, email address, and title of each Authorized User. Council shall keep its list of Authorized Users
   current, and upon GSUSA’s request, shall provide GSUSA with such list. An Authorized User will be able to
   access gsPlatform for administration as required solely for official business of the Girl Scout Movement
   related to the applicable Authorized User’s role.

2. Council shall designate at least one and up to two administrators who will have the ability and be responsible
   for using the universal directory system chosen by GSUSA for the provisioning and allocation of licenses to
   Council staff.

3. Council shall only use one login ID per license, and Council shall not allow the use of the same login ID by
   two or more individuals. Council shall not, and shall ensure that its Authorized Users do not, share any
   password or user identification. Login IDs may only be reassigned to a new individual replacing one who no
   longer requires ongoing use of the service or content. Use by non-Council staff is not permitted.

D. Fees:

1. Please see the attached Exhibit A.

2. The fees shall be paid in accordance with Section 3 of the Agreement. Notwithstanding anything to the
   contrary in Section 3 of the Agreement, GSUSA shall have the right to revise the fees for this Schedule 6 by
   providing written notice to Council at least one hundred twenty (120) days’ prior to the expiration of the then
   current term of this Schedule. GSUSA agrees to limit fee increases to the greater of (i) the increase in the
   consumer price index for all urban consumers published by the U.S. Department of Labor during the period
        Page 2

10/1/2020
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 77 of 166 PageID #: 83
    since the last fee increase or (ii) amounts attributable to increased costs incurred by GSUSA to provide the
    Services, including increases in fees charged to GSUSA by its third-party vendors.

3. In the event GSUSA terminates this Schedule 6 for Council’s material breach in accordance with Section E
   below, all fees to be paid by Council shall become immediately due.

E. Term and Termination:

1. The initial term of this Schedule 6 shall commence upon execution by both parties below and shall continue in
   effect until the end of the then current membership year. Following the expiration of the initial term, this
   Schedule 6 will automatically renew for subsequent twelve (12) month terms, unless written notice of the
   intent to not renew this Schedule 6 is provided by Council at least ninety (90) days prior to the expiration of
   the then-current term or by GSUSA at least one hundred and eighty (180) days prior to the expiration of the
   then current term.

2. Either party may terminate this Schedule 6 if the other party materially breaches any of its representations,
   warranties, obligations, or agreements hereunder, and fails to cure such breach within thirty (30) days
   following receipt of written notice thereof.

3. Upon termination or expiration of this Schedule 6, (i) any licenses and associated rights granted to Council
   under this Agreement will immediately terminate; (ii) Council must cease all access to and use of gsPlatform;
   and (iii) Council will have fifteen (15) days after termination to retrieve all data and content stored within
   gsPlatform.

F. Additional Terms:

1. Council represents and warrants that its use of gsPlatform and all associated transactions comply with all
   applicable laws, rules, and regulations. GSUSA represents and warrants that its operation of the gsPlatform
   complies with all applicable laws, rules and regulations, assuming that all Councils and their users comply
   with all applicable laws, rules and regulations. For the avoidance of doubt, Council shall be responsible for all
   use of gsPlatform and all associated transactions, including without limitation all sales, deliveries, etc. and all
   use of gsPlatform by Authorized Users and any unauthorized users. Council shall use commercially
   reasonable efforts to prevent unauthorized access to or use of gsPlatform and shall notify GSUSA and
   Salesforce promptly of any such unauthorized access or use.

2. Council agrees to indemnify and hold harmless GSUSA for any claim, action, demand, loss or damages
   (including reasonable attorneys’ fees) that arises out of the acts or omissions of Council, its employees,
   contractors, agents, members, volunteers or vendors with respect to gsPlatform. All transactions by end users
   on gsPlatform shall be between the end user and Council. Council uses gsPlatform at its own risk. GSUSA
   shall have no liability for Council’s use of gsPlatform and shall have no responsibility for any activities or
   transactions thereon or other uses thereof.

3. For the avoidance of doubt, the Vendor MSAs and Order Forms are confidential information and are subject
   to the confidentiality obligations set forth in the Agreement and in the Vendor MSAs.

4. The terms and conditions contained in this Schedule 6 in no way limit Council’s obligations set forth in the
   Participation Agreement and Vendor MSAs. Any breach by Council of the Participation Agreement or any of
   the Vendor MSAs shall be deemed a breach of this Schedule 6.

5. The first two and the last sentences of Section 5(a) of the Agreement shall not apply to this Schedule 6.



        Page 3

10/1/2020
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 78 of 166 PageID #: 84
     6. The last sentence of Section 6(a) of the Agreement shall not apply to this Schedule 6. For purposes of this
        Schedule 6, upon Council’s request, GSUSA will provide Council relevant independent audit reports of
        Salesforce’s hosting services, if available.

     7. Notwithstanding anything to the contrary in the Agreement, Council agrees that GSUSA may use data
        collected on or related to gsPlatform for GSUSA’s business purposes in accordance with the Blue Book and
        applicable policies.

     8. GSUSA shall have the right to modify gsPlatform and the functionality therein at any time upon notice to
        Council. Additionally, GSUSA shall have the right to add to, modify or delete any provision of this Schedule 6.
        GSUSA shall notify Council of any material adverse change to this Schedule 6 by providing Council thirty (30)
        days’ prior written notice of such changes by email. Upon the effectiveness of any addition, modification or
        deletion, Council’s continued use of gsPlatform shall constitute Council’s consent to such addition,
        modification or deletion, and agreement to continue to be bound by this Schedule 6. If GSUSA modifies this
        Schedule 6 and such modification has a material adverse impact on Council’s ability to use gsPlatform,
        Council may, within the thirty (30) day period described above, terminate, without penalty, this Schedule 6.

     9. Council shall maintain Network Security/Privacy Liability Insurance in the amount of not less than $1,000,000
        and shall provide GSUSA with a certificate of insurance evidencing such coverage. GSUSA shall maintain
        Network Security/Privacy Liability Insurance in the amount of not less than $10,000,000.

     G. Technical Requirements:

1.        gsPlatform is an integrated system of applications delivered via the Internet by various vendors and is
          designed to run in common web browsers. GSUSA does not warrant the compatibility of these applications
          with Council technology and it is the responsibility of Council to understand requirements and provide
          compatible technology to use gsPlatform. Current technical requirements may be found here.

2.        Council recognizes that bandwidth and reliable Internet connectivity are required to manage and operate
          gsPlatform. Council will, at its own expense, provide sufficient connectivity and redundancy to maintain
          satisfactory performance for Council staff.

     H. Support:

     1. Council will designate and train a staff member(s) who will provide first level support to Council staff and any
        Council-affiliated volunteers and contractors and who will communicate any issues to GSUSA staff.

     2. GSUSA will provide second and third (through third-party vendors) level support and escalation to the
        designated staff member(s). Council is not permitted to contact any third-party vendor directly without
        authorization from GSUSA.

     3. GSUSA will staff a helpdesk to serve as telephone support to Council’s designated staff member(s). Support
        hours will be normal GSUSA business days, from 8AM to 6PM EST. Council may contact GSUSA during
        these hours by calling (800) 779-0595. An emergency telephone number and/or email will be provided for
        support outside normal support hours. Council may also submit trouble tickets to cessupport@girlscouts.org.

     4. Council acknowledges and agrees that in the event of any suspected or actual loss, misuse or unauthorized
        access to or acquisition or disclosure of confidential or personal data (hereafter, “Incident”), GSUSA may
        exercise its right in its sole discretion to develop and manage a national and cross-Council uniform response
        (the “Response”) to be followed by Council, which may include without limitation Council undertaking actions
        as directed by GSUSA related to any expert investigations and notifications to affected persons or entities. In
        the course of managing such Response, GSUSA may coordinate any investigation, remediation,
             Page 4

     10/1/2020
            Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 79 of 166 PageID #: 85
    communications, reporting, notifications, public relations, incident management, regulatory or litigation
    response and strategy relating to such Incident. Council agrees to cooperate with GSUSA in formulating and
    undertaking the Response and to make available to GSUSA in a timely manner appropriate details of the
    Incident and to assist with any related investigation or remediation as GSUSA may direct.

5. GSUSA shall use good faith efforts to provide support services in accordance with the CES Service Desk
   Service Level Agreement (“SLA”), which is available on gsConnect at: GSUSA – gsPlatform Council
   Agreements”. GSUSA reserves the right to modify the SLA from time to time.

I. System Availability:

1. GSUSA and its vendors will endeavor to make gsPlatform available for Council’s use. Council acknowledges
   that vendors are ultimately responsible for system availability and that GSUSA cannot commit to nor be liable
   for system availability.

2. Notwithstanding anything to the contrary herein, GSUSA and its third-party vendors shall have the right to
   suspend access to gsPlatform at any time without liability, including without limitation for maintenance,
   update, or upgrade purposes.



Girl Scouts of the USA                          Council

By: _____________________________               By: __________________________

Name: __________________________                Name: _______________________

Title: ___________________________              Title: _________________________




        Page 5

10/1/2020
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 80 of 166 PageID #: 86
                                            Exhibit A to Schedule 6

Salesforce Fees

                 Item                        Notes                                            Fee

                 Full Use License            Each Council staff member who uses the full        $706
                                             Sales Cloud capability will require a license
                                             for the Year. Payable in advance.

                 Limited Use License         Each Council staff member who uses limited             $71
                                             Sales Cloud capability will require a license
                                             for the Year. Payable in advance.




Marketing Cloud Fees

                 Item                        Notes                                            Fee

                 Initial Setup               A one-time fee for setup of the platform due     $3,200
                                             at go live. Payable upon go-live.

                 Usage Fee                   Fee that supports the annual hosting of the      $2,000
                                             platform for the Year. Payable in advance.

                 Marketing Cloud License     Each Council staff member who uses                 $275
                                             Marketing Cloud will require a license for the
                                             Year. Payable in advance.

                 Email Usage                 Council pays for each email sent through the      .0003
                                             platform. Payable in arrears.




1. For purposes of this Schedule, a “Year” shall mean the twelve (12) month period starting October 1 ending on
   and including September 30.

2. All Salesforce and Marketing Cloud licenses are licensed by Council for the full Year but may be reallocated
   among Council staff during the Year as required, provided such reallocation is in accordance with the terms of
   this Agreement, including but not limited to Sections B and C.

3. Council may add licenses at any time during a Year but may not subtract licenses. Licenses required for go
   live and any licenses added in the middle of a Year will be pro-rated based on the month established and
   Council will pay for the entire month in which the license was added and the remaining months in the Year.
   Council will notify GSUSA at least 30 days prior to start of a Year of anticipated license counts for the
   upcoming Year.

4. GSUSA will periodically audit Council license usage and Council will be invoiced for all licenses (existing and
   new) in use at time of audit in accordance with this Schedule. Notwithstanding GSUSA’s right to audit, at any
   time upon GSUSA’s request, Council shall provide GSUSA with a written report of the number of licenses it is
   using.



        Page 6

10/1/2020
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 81 of 166 PageID #: 87
5. GSUSA shall send invoices to Council quarterly on or about the 15th day of each quarter. Payment is
   required within 30 days of invoice date.

6. Salesforce Full Use and Limited Use license fees are invoiced one-quarter of the full Year amount each
   quarter. Marketing Cloud license fees are invoiced for the entire Year. Email Usage is invoiced quarterly
   based on the volume of emails sent by Council in the prior quarter. Marketing Cloud Initial Setup fees are
   invoiced upon go-live. Marketing Cloud Usage fees are invoiced annually in advance.




        Page 7

10/1/2020
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 82 of 166 PageID #: 88
                                                   Schedule 7
                                                Volunteer Toolkit


This Schedule 7 dated as of _________ __, _____ is issued under and subject to all of the terms and conditions
of the Membership Management Systems Use Agreement (“Agreement”) dated as of
_________________________, between Girl Scouts of the USA (“GSUSA”) and
_________________________________________________ (“Council”) for use of the volunteer toolkit offering
described in this Schedule 7 (“Volunteer Toolkit”). In the event of a conflict or inconsistency between the
Agreement and this Schedule 7, the terms and conditions of this Schedule 7 shall control.

A. Description of Volunteer Toolkit Platform Offering:

The Volunteer Toolkit is designed to provide programmatic and other support to assist volunteers in providing a
quality experience to Girl Scouts. The Volunteer Toolkit includes digital program guides, learning and other
resources for volunteers.

B. Volunteer Toolkit Platform Agreements:

1. Council represents and warrants that it has and will maintain a current signed: (i) Schedule 5 Web Platform
   Agreement (“Schedule 5”) with GSUSA and (ii) Schedule 6 Customer Engagement Platform Agreement
   (“Schedule 6”) with GSUSA.

C. Scope of Use; Authorized Users:

 1. Authorized Users are those who have been identified and paid for as Authorized Users under Schedule 5
    (Web Platform). Council shall keep its list of Authorized Users current, and upon GSUSA’s request, shall
    provide GSUSA with such list.

2. Council shall only use one login ID per license, and Council shall not allow the use of the same login ID by
   two or more individuals. Council shall not, and shall ensure that its Authorized Users do not, share any
   password or user identification. Login IDs may only be reassigned to a new individual replacing one who no
   longer requires ongoing use of the service or content.

D. Fees:

1. Please see the attached Exhibit A.

2. The fees shall be paid in accordance with Section 3 of the Agreement. Notwithstanding anything to the
   contrary in Section 3 of the Agreement; GSUSA shall have the right to revise the fees for this Schedule 7 by
   providing written notice to Council at least one hundred twenty (120) days prior to the expiration of the then
   current term of this Schedule. GSUSA agrees to limit fee increases to the greater of (i) the increase in the
   consumer price index for all urban consumers published by the U.S. Department of Labor during the period
   since the last fee increase or (ii) amounts attributable to increased costs incurred by GSUSA to provide the
   Services, including increases in fees charged to GSUSA by its third-party vendors.

3. In the event GSUSA terminates this Schedule 7 for Council’s material breach in accordance with Section E
   below and fees are imposed, all fees to be paid by Council shall become immediately due.




           Page 1

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 83 of 166 PageID #: 89
E. Term and Termination:

1. The initial term of this Schedule 7 shall commence upon execution by both parties below and shall continue in
   effect until the end of the then current membership year. Following the expiration of the initial term, this
   Schedule 7 will automatically renew for subsequent twelve (12) month terms, unless written notice of the
   intent to not renew this Schedule 7 is provided by Council at least ninety (90) days prior to the expiration of
   the then-current term or by GSUSA at least one hundred and eighty (180) days prior to the expiration of the
   then current term.

2. If Council’s Schedule 5 and/or Schedule 6 with GSUSA expires or terminates, then this Schedule 7
   Agreement automatically terminates.

3. Either party may terminate this Schedule 7 if the other party materially breaches any of its representations,
   warranties, obligations, or agreements hereunder, and fails to cure such breach within thirty (30) days
   following receipt of written notice thereof.

4. Upon expiration or termination of this Schedule 7, (i) the license and associated rights granted to Council
   under this Agreement will immediately terminate; (ii) Council must, at its expense remove and delete all
   copies of the Volunteer Toolkit and remove all references and links to the Volunteer Toolkit from the Council
   websites; and (iii) Council will have fifteen (15) days after termination to retrieve all data and content stored
   within the Volunteer Toolkit.

F. Additional Terms:

1. Council agrees to indemnify and hold harmless GSUSA for any claim, action, demand, loss or damages
   (including reasonable attorneys’ fees) that arises out of the acts or omissions of Council, its employees,
   contractors, agents, members, volunteers or vendors with respect to Volunteer Toolkit or its content or data.

2. Council shall comply with all applicable laws, including those related to privacy. Council further agrees that it
   will only post, and its council posted volunteer toolkit content will only contain, appropriate content in
   accordance with the Girl Scout Promise and Girl Scout Law and in compliance with the Blue Book.

3. Council must comply with all applicable laws, third-party terms, and GSUSA policies with respect to any links
   to third-party sites. GSUSA has the right, at any time, to remove or require the removal (or non-inclusion) of a
   third-party link, and upon notice from GSUSA, Council shall promptly remove such link.

4. The terms and conditions contained in this Schedule 7 in no way limit Council’s obligations set forth in the
   applicable Schedule 5 or Schedule 6. Any breach by Council of Schedule 5 and/or Schedule 6 shall be
   deemed a breach of this Schedule 7.

5. Council shall follow GSUSA brand guidelines, which may be updated from time-to-time, and currently can be
   found at: http://brand.girlscouts.org. Council acknowledges and agrees that all right, title and interest in and
   to the GSUSA-provided trademarks, GSUSA-provided service marks, and GSUSA-provided program for use
   with Volunteer Toolkit, including all related logos, designs, imagery and content (collectively, the “Material”)
   are proprietary to GSUSA and/or its licensors. GSUSA grants Council a limited, revocable, non-exclusive,
   non-sublicensable, right to use the Material on Volunteer Toolkit created and stored on the system provided
   by GSUSA during the term of this Schedule 7. All materials in Volunteer Toolkit are proprietary to GSUSA and
   may be used, reproduced and distributed exclusively by GSUSA staff, councils, Girl Scout volunteers, service
   units and/or troops solely in connection with Girl Scouting. They are not for commercial use.




           Page 2

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 84 of 166 PageID #: 90
6. Council represents and warrants that, except for the Material, it has the full legal right, power, and authority,
   and has obtained all necessary releases, consents and permissions and other rights to the materials and
   content displayed, stored, processed, transmitted, or used in connection with the volunteer Toolkit (“Council
   Content”), including without limitation all parental consents. Council further represents and warrants that
   Council Content will not infringe or violate the rights of any third party.

7. GSUSA shall have the right to modify the Volunteer Toolkit and the functionality therein at any time upon
   notice to Council. Additionally, GSUSA shall have the right to add to, modify or delete any provision of this
   Schedule 7. GSUSA shall notify Council of any material adverse change to this Schedule 7 by providing
   Council thirty (30) days’ prior written notice of such changes by email. Upon the effectiveness of any addition,
   modification or deletion, Council’s continued use of the Volunteer Toolkit shall constitute Council’s consent to
   such addition, modification or deletion, and agreement to continue to be bound by this Schedule 7. If GSUSA
   modifies this Schedule 7 and such modification has a material adverse impact on Council’s ability to use the
   Volunteer Toolkit, Council may, within the thirty (30) day period described above, terminate, without penalty,
   this Schedule 7.

G. Support:

1. Council will designate and train a staff member(s) who will provide first level support to Council staff and any
   Council-affiliated volunteers and contractors and who will communicate any issues to GSUSA staff.

2. GSUSA will provide second and third (through third-party vendors) level support and escalation to the
   designated staff member(s). Council is not permitted to contact any applicable vendor directly without
   authorization from GSUSA.

3. GSUSA will staff a helpdesk to serve as telephone support to Council’s designated staff member(s). Support
   hours will be normal GSUSA business days from 8AM to 6PM EST. Council may contact GSUSA during
   these hours by calling (800) 779-0595. An emergency telephone number and/or email will be provided for
   support outside normal support hours.

4. Councils may utilize the CEP Support Website (CEPsupport.girlscouts.org) to obtain electronic support,
   submit trouble tickets, and monitor problem status.

5. GSUSA shall use good faith efforts to provide support services in accordance with the CES Service Desk
   Service Level Agreement (“SLA”), which will be found on Pearl or other extranet site. GSUSA reserves the
   right to modify the SLA from time to time.

H. System Availability:

1. GSUSA and its vendors will endeavor to make the Volunteer Toolkit available for Council’s use. Council
   acknowledges that vendors are ultimately responsible for system availability and that GSUSA cannot commit
   to nor be liable for system availability.

2. Notwithstanding anything to the contrary herein, GSUSA and the applicable vendors shall have the right to
   suspend access to the Volunteer Toolkit at any time without liability, including without limitation for
   maintenance, update, or upgrade purposes.




           Page 3

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 85 of 166 PageID #: 91
3. Council acknowledges and agrees that in the event of any suspected or actual loss, misuse or unauthorized
   access to or acquisition or disclosure of confidential or personal data (hereafter, “Incident”), GSUSA may
   exercise its right in its sole discretion to develop and manage a national and cross-Council uniform response
   (the “Response”) to be followed by Council, which may include without limitation Council undertaking actions
   as directed by GSUSA related to any expert investigations and notifications to affected persons or entities. In
   the course of managing such Response, GSUSA may coordinate any investigation, remediation,
   communications, reporting, notifications, public relations, incident management, regulatory or litigation
   response and strategy relating to such Incident. Council agrees to cooperate with GSUSA in formulating and
   undertaking the Response and to make available to GSUSA in a timely manner appropriate details of the
   Incident and to assist with any related investigation or remediation as GSUSA may direct.




Girl Scouts of the USA                           Council

By: _____________________________                By: __________________________

Name: __________________________                 Name: _______________________

Title: ___________________________               Title: _________________________




           Page 4

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 86 of 166 PageID #: 92
                                           Exhibit A to Schedule 7



Volunteer Toolkit Fees

                    Item                   Notes                                            Fee

                    Volunteer Toolkit      Must be on Web Platform                           $0




1. For purpose of this Schedule, a “Year” shall mean the twelve (12) month period starting October 1 ending on
   and including September 30.




           Page 5

11/20/18
       Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 87 of 166 PageID #: 93
                    EXHIBIT
                      D




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 88 of 166 PageID #: 94
                                 RESOLUTIONS
                         OF THE BOARD OF DIRECTORS OF
                     GIRL SCOUTS OF MIDDLE TENNESSEE, INC.

The undersigned officer of the Board of Directors (the “Board”) of Girl Scouts of Middle
Tennessee, Inc. (“GSMT”) hereby certifies that the following resolutions were adopted
unanimously at a duly called special meeting of the Board on April 26, 2021, at which a quorum
was present in person, by video conference or telephonically:

WHEREAS, the Executive Committee of the Board has recommended to the Board that the full
Board reaffirm certain resolutions adopted by the Executive Committee on July 9, 2019, based
upon the Executive Committee’s findings with regard to the terms of the technology agreements,
consisting of the Membership Management Systems Use Agreement (the “MMSUA”) and
Schedules 5, 6, and 7, being required of Girl Scout councils by Girl Scouts of the USA (“GSUSA”)
as follows:

       a.     GSMT must be able to predict and control its technology costs in future years.
GSUSA’s technology agreements permit fee increases based on increased costs to GSUSA without
any limit. GSMT is unwilling to give GSUSA a perpetual blank check to pass on to GSMT costs
that GSUSA decides to incur. Additionally, should there be any new equipment requirements,
GSMT needs advance notice so that it can plan from a budgetary perspective and otherwise for the
impact of having to acquire or upgrade its existing equipment; GSUSA is not required to provide
this commonly required notice to GSMT under the terms of the GSUSA technology agreements.

        b.      GSMT must maintain control of its website and not be limited to hosting website
pages on templates provided by GSUSA that do not allow registration for programs and camps.
As GSUSA is aware, GSMT invested in developing its own custom software that it utilizes
successfully to allow girls, parents, and volunteers/troop leaders to register for GSMT’s programs
and make reservations at the properties (camp facilities) it operates. By entering into GSUSA’s
technology agreements, GSMT would not be permitted to host website pages necessary to provide
these functions for its constituents. GSUSA’s technology platform is devoid of any solution for
program registration and property reservation. GSUSA requiring GSMT to abandon this important
functionality is not reasonable and directly conflicts with GSMT’s ability to fulfill its mission.

       c.      GSMT must maintain control over its staffing and resource allocation. GSUSA’s
technology agreements require councils to provide “sufficient” technical and non-technical
resources to properly implement, operate, and support the technology services “as required by
GSUSA or third party vendors.” GSMT cannot agree to give GSUSA or a third-party vendor
open-ended authority for its staffing and resource allocation.

        d.      GSMT cannot adopt a technology platform that is central to fulfilling its mission
from a provider that (i) only offers the platform on an “as is” and “as available” basis, (ii) has
disclaimed all warranties of any kind, (iii) would require GSMT to agree that “GSUSA cannot
commit to nor be liable for system availability,” and (iv) would reserve the right unilaterally to
modify the functionality of the systems at any time. GSMT reasonably requires greater
functionality, operability, availability and service level assurances. GSUSA’s attempt to require




  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 89 of 166 PageID #: 95
GSMT to utilize a technology platform (and pay unspecified fees for it) while providing no
assurances or indemnification to GSMT (and, instead, limiting the liability of GSUSA and
requiring that GSMT indemnify GSUSA) related to software that would underpin the operations
of GSMT is commercially unreasonable.

        e.      GSMT cannot give GSUSA unilateral free reign to change the terms of the
technology agreements in the future. Each of Schedule 5, 6, and 7 of the technology agreements
provides: “GSUSA shall have the right to add to, modify or delete any provision of this Schedule,”
and only requires GSUSA to provide GSMT notice of “material adverse changes” to the schedule.
Setting aside whether this is legally enforceable, it is commercially unreasonable. GSMT must
reserve its rights to control its legal obligations.

        f.     GSMT cannot agree that the GSUSA Blue Book of Basic Documents (the “Blue
Book”) and unspecified GSUSA policies, which may be amended unilaterally by GSUSA, are the
agreed-upon authority to set standards for compliance with respect to the technology platforms
and data use. Accordingly, without reference to static terms or other resolution, GSMT cannot
agree to permit GSUSA to use data collected on or related to the member registration and volunteer
recruitment platform “in accordance with the Blue Book and applicable [GSUSA] policies,” as
they may exist with future unknown amendments.

       g.        GSMT’s ability to terminate the technology agreements must not be illusory.
Currently, GSUSA is threatening to revoke GSMT’s charter (its license to be a Girl Scout council)
because GSMT has not signed GSUSA’s technology agreements and onboarded to GSUSA’s
technology platform. If a council were in breach of the technology agreements or decided to
exercise its right to terminate the technology agreements under the terms currently provided, would
GSUSA then immediately revoke its charter? Being a chartered Girl Scout council is something
GSMT values and desires to protect from being contingent on its agreement to or fulfillment of
commercially unreasonable technology agreements.

        h.      GSMT cannot agree to the exclusive jurisdiction of the courts of New York and
agree that venue of any action arising under the MMSUA shall be in New York, New York. As a
Tennessee nonprofit located and operating in Middle Tennessee and executing on its mission to
serve girls in Middle Tennessee, GSMT must remain entitled to seek relief from a court located in
Tennessee should it desire to do so.

NOW, THEREFORE, BE IT RESOLVED THAT:

         1.    The Board re-affirms the prior decisions and Resolution dated July 9, 2019, of the
Executive Committee not to enter into contracts with the Girl Scouts of the USA (“GSUSA”) for
what GSUSA refers to as its common technology platform (or, as it has been referred to in the
past, its Customer Engagement Initiative or “CEI”).

        2.     The terms of the technology agreements that GSUSA has presented and been
unwilling to negotiate further are commercially unreasonable insofar as their effects on GSMT and
its operations and are not in the best interests of GSMT and its broad constituency of girls,
volunteers and community supporters.




  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 90 of 166 PageID #: 96
        3.     Since at least as early as the summer of 2017, GSMT has expressed to GSUSA its
concerns about the terms of the technology agreements and the limitations to the functionality of
the associated technology platforms. Agreement to the terms of the technology agreements and
onboarding to the associated technology platforms would expose GSMT to unwarranted costs,
unreasonable levels of financial and legal liability, and likely business interruption. For example,
under the technology agreements, GSMT has no meaningful way to object to additional terms and
fee increases and is obligated to provide and dedicate staff with sufficient technical abilities to
implement, operate and support an indefinite number of technology platforms.

       4.      GSMT has made good faith efforts to engage in discussions with GSUSA about the
terms of the technology agreements and to explore whether mutually agreeable alternatives exist.
GSMT has proposed an Addendum and Amendment to the MMSUA that would be sufficient to
resolve its concerns. GSMT has also proposed alternative means to accomplish the stated goals
of GSUSA. GSUSA has rejected all of GSMT’s proposals.

        5.       GSMT’s board members have fiduciary duties to GSMT, a nonprofit corporation
organized and operating under the Tennessee Nonprofit Corporation Act, Tenn. Code Ann. § 48-
51-101, et seq. The Board must exercise independent judgment to act in the best interest of GSMT
and to act as stewards of the assets of GSMT. The terms of the technology agreements would,
essentially, allow GSUSA to usurp the Board’s authority on certain matters and would be invasive
as to budgetary commitments and operations of GSMT.

       6.     GSMT is committed to operating a high performing Girl Scout council as it has for
more than 100 years and shall continue to work with GSUSA in an effort to try to resolve the issues
surrounding GSUSA’s common technology platform initiative.




  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 91 of 166 PageID #: 97
                    EXHIBIT
                      E




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 92 of 166 PageID #: 98
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 1 of 27




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                  :
 GIRL SCOUTS OF THE USA,                          :
                                                  :          Civil Action No. _____________
                              Plaintiff,          :
        v.                                        :
                                                  :
 FARTHEST NORTH GIRL SCOUT                        :
 COUNCIL,
                                                  :
                                                  :
                              Defendant.
                                                  :
                                                  :



                      COMPLAINT FOR DECLARATORY RELIEF

       Plaintiff Girl Scouts of the USA (“GSUSA”) files this suit against Defendant Farthest

North Girl Scout Council (“Farthest North”), and alleges:

                               SUMMARY OF THE ACTION

       1.     In 1912, Juliette Gordon Low founded the Girl Scouts in the United States, an

organization that has now served millions of girls across the nation and world with premier

leadership and character-building programming. The organization was subsequently incorporated

in 1915 and over time, the Girl Scout Movement (“Movement”) grew to include multiple Girl

Scout troops and councils, culminating in the U.S. Congress chartering Girl Scouts of the USA by

statute in 1950. See 36 U.S.C.A. § 80301 et seq. (the “Act”). Since 1950, GSUSA has grown to

be an organization with over two million members globally each year focused on building girls of

courage, confidence, and character who make the world a better place (the “Mission”). Members



  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 93 of 166 PageID #: 99
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 2 of 27




from across the country pay dues that are transmitted to GSUSA in New York in order to become

members of the Girl Scout Movement and to participate in its girl-led, girl-serving programming.

       2.      GSUSA has the exclusive right to use the Girl Scout mark and all emblems, badges,

descriptive or designating marks, and words or phrases, adopted by GSUSA, including the Girl

Scout badge, and to authorize their use.       The United States Patent and Trademark Office

(“USPTO”) has recognized the congressional protections afforded to GSUSA that grant it the

exclusive right to use and register the Girl Scout mark in every class of goods and services

recognized by the USPTO.

       3.      GSUSA authorizes organizations known as local councils in different geographic

territories to accomplish its Mission. Local councils are granted permission to be associated with

GSUSA and the Girl Scout Movement through charters—i.e., a binding contract between the

GSUSA and each local council.

       4.      A charter grants a local council the right to develop, manage, and maintain Girl

Scouting in a specific geographic jurisdiction and conveys the rights to: (1) be identified with the

Girl Scout Movement in the United States; (2) use the words “Girl Scouts” as part of the

designation of the council; (3) use Girl Scout insignia in connection with its Girl Scouting program;

(4) use the trademark “Girl Scouts” on products and merchandise used for the operations of the

organization; (5) develop, manage, and maintain Girl Scouting throughout the jurisdiction of the

council; and (6) receive services from GSUSA, among other rights.

       5.      In exchange, each local council agrees to act in furtherance of the Mission by,

among other things: (a) subscribing to the purpose, adhering to the policies, and being guided by

the standards of the GSUSA; (b) developing, managing, and maintaining Girl Scouting throughout

the areas of its jurisdiction, in such manner and subject to such limitations as prescribed in the



                                                 2

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 94 of 166 PageID #: 100
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 3 of 27




Constitution, Bylaws, and policies of GSUSA;1 (c) maximizing delivery of the Girl Scout Mission

by engaging and supporting volunteers and others to provide a nationally consistent quality

leadership experience that achieves positive outcomes and reaches increasing numbers of girls;

and (d) advancing the Girl Scout Movement through strategic governance and leadership that

employ effective systems and structures to deliver the Mission, and effectively promoting a unified

and consistent national brand. The conditions for a Girl Scout council charter require that councils

must operate in accordance with and follow the policies and standards published by GSUSA from

time to time.

        6.      In April 2017, after extensive collaboration with local councils across the country,

GSUSA amended the Blue Book criteria and standards for a Girl Scout council to require all local

councils to “utilize a movement-wide common technology platform with respect to membership,

volunteer management, delivery systems and data analytics and reporting to better serve Girl Scout

volunteers and members and enhance the Girl Scout brand.” See Exhibit A (Blue Book, Criteria

and Standards for an Effective Girl Scout Council, Criteria II, Standard 7).

        7.      A common technology platform for all local councils is critical to fulfilling

GSUSA’s Mission. Among other things, it enables GSUSA to streamline operations, ensure the

consistent delivery of experiences to girls and volunteers, enable modern digital capabilities and

ensure quality control over the Girl Scout brand. Through the common technology platform, Girl

Scout volunteers, members, and parents can access information pertaining to their Girl Scout

experience in a convenient and consistent manner; volunteers can access a Volunteer Toolkit and

online learning platform that assist with troop resources, training materials, and free digital



1
 GSUSA’s governing documents and policies are published in a compilation known as the Blue Book of Basic
Documents (“Blue Book”). See Exhibit A.


                                                   3

    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 95 of 166 PageID #: 101
               Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 4 of 27




program content at any time convenient to the volunteer; prospective members can register online;

and GSUSA can have one centralized platform from which to receive data, reducing data

processing fees and challenges associated with managing the Girl Scout brand across the country.

This common technology platform is a critical part of ensuring the consistent and uniform

worldwide operation of the vast Girl Scout network in conformity with its Mission. It is also

critical to protecting GSUSA’s members and volunteers. The common technology platform has

enhanced data security tools that ensure the protection of personal identifiable information for its

members and volunteers, most of whom are minors.

         8.       To date, almost every one of GSUSA’s 111 local councils, as well as USA Girl

Scouts Overseas, uses GSUSA’s common technology platform.2

         9.       Despite every opportunity to do so, Farthest North refuses to implement the

common technology platform as required by its Charter and the Blue Book. Additionally, Farthest

North has also engaged in a repeated practice of failing to comply with various other Charter and

Blue Book obligations.

         10.      Starting in 2017, GSUSA has taken great efforts to encourage Farthest North to

comply with its Charter by implementing the common technology platform. GSUSA offered

logistical and financial assistance to Farthest North—offering to cover all initial on-boarding costs,

to reduce annual costs of the platform, and to reduce the number of features and licenses Farthest

North would have to adopt to account for any unique circumstances of Farthest North. Despite

these offers and its charter obligations, Farthest North adopted a board resolution specifically

repudiating and refusing to adopt the common technology platform. GSUSA conducted various



2
 The only other local council that is not in compliance with this obligation is currently undergoing a Viability
Review to endeavor to migrate the council to the common technology platform, similar to the process that was
undertaken with Farthest North.

                                                          4

    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 96 of 166 PageID #: 102
                Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 5 of 27




reviews of Farthest North’s performance as a council, had telephonic and in-person meetings,

issued findings, and developed a corrective action plan, all of which were eschewed by Farthest

North.

          11.    In addition to refusing to use the common technology platform, Farthest North has

also repeatedly failed to act in the best interest of Girl Scouting by, among other things, refusing

to implement required national Girl Scout programming and brand materials, disincentivizing

national members from providing feedback on the Girl Scout experience through a customer

survey, refusing to pay for processing its membership information through an alternative means

because it has rejected the common technology platform, knowingly and purposely placing a

national partnership for cookie booth sales in jeopardy, participating in an unauthorized online

cookie sale that violates GSUSA policies, and refusing to provide business and financial

documents as required by the Blue Book. These deficiencies hinder GSUSA’s ability to ensure

compliance with its Mission, jeopardize its brand and reputation, and present potential liability

issues.

          12.    Farthest North’s current Charter expires on June 30, 2021. Due to Farthest North’s

continuing breaches of its charter obligations and other obligations under the Blue Book, its failure

to abide by the Criteria and Standards for an Effective Girl Scout Council, refusal to comply with

the corrective action plan directed by GSUSA, and its course of conduct not in the best interest of

Girl Scouting, GSUSA does not intend to issue Farthest North a new charter after June 30, 2021.

GSUSA has provided Farthest North with a notice of reason for non-issuance, as required by the

Blue Book.

          13.    Farthest North has indicated that it objects to and will challenge the expiration of

its Charter and GSUSA’s decision not to re-issue it and that it does not intend to implement the



                                                  5

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 97 of 166 PageID #: 103
              Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 6 of 27




common technology platform or otherwise comply with the corrective action plan that was

provided to it.

       14.        GSUSA brings this action under the Declaratory Judgment Act, 28 US Code § 2201

et seq., and Federal Rule of Civil Procedure 57, to obtain relief from uncertainty and to fully and

finally confirm in response to Farthest North’s challenges and open recalcitrance that GSUSA is

within its legal and contractual rights in not issuing Farthest North a Charter and to avoid the

accrual of potential damages or liability as a result of non-issuance of Farthest North’s Charter.

       15.        Accordingly, GSUSA seeks a declaration that (1) Farthest North has breached its

obligations as a local council under its Charter and the Blue Book by refusing to utilize GSUSA’s

common technology platform, engaging in conduct not in the best interest of Girl Scouting,

refusing to comply with policies, credential standards, and directives issued by GSUSA, and/or

refusing to comply with the Viability Review corrective action plan; (2) GSUSA has the right not

to issue a Charter to Farthest North and Farthest North’s challenges thereto are without merit; and

(3) upon the expiration of its current Charter, Farthest North will no longer be a chartered Girl

Scout council and must cease identifying itself with the Girl Scout Movement, including by

ceasing to use the words “Girl Scouts” as part of the designation of the council, ceasing to use Girl

Scout program material, insignia, or Girl Scout trademarks, and ceasing fundraising in association

with the Girl Scouts or GSUSA.

                                              PARTIES

        16.       Plaintiff GSUSA is a congressionally chartered nonprofit corporation that is a body

corporate and politic of the District of Columbia, with its principal place of business located at 420

Fifth Avenue, New York, NY 10018. GSUSA’s congressional Charter provides that “the domicile

of [GSUSA] is the District of Columbia.” See 36 U.S.C. § 80301(b).



                                                   6

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 98 of 166 PageID #: 104
               Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 7 of 27




         17.    Defendant Farthest North is a nonprofit corporation organized in the State of Alaska

with a principal place of business located at 431 Old Steese Hwy Ste 100, Fairbanks, AK 99701.

                                 JURISDICTION AND VENUE

        18.     This Court has original jurisdiction over GSUSA’s claims pursuant to 28 U.S.C. §§

1332 and 2201 because (a) there is an actual controversy between the parties; (b) the amount in

controversy exceeds $75,000, exclusive of interest and costs; and (c) there is complete diversity

between parties as the matter is between citizens of different states.

        19.     There is actual controversy between the parties as there is a current dispute between

the parties about GSUSA’s decisions regarding Farthest North’s charter. Farthest North has

refused to comply with its charter obligations and GSUSA’s policies, procedures and directives

and has protested (and continues to protest) joining GSUSA’s required common technology

platform and remedying its additional deficiencies. As recently as February 5, 2021, Farthest

North reiterated in writing to GSUSA that it has not changed its positions concerning the items

required by GSUSA to fulfill its charter obligations. A declaration by the Court will serve a useful

purpose in clarifying or settling the legal issues involved, will finalize the controversy and offer

relief from uncertainty, and will help avoid the accrual of potential damages and additional

litigation.

        20.     In actions brought under the Declaratory Judgment Act, the amount in controversy

for diversity jurisdiction purposes is calculated by the “value of the object of the litigation”—i.e.,

the value of the right being protected. Here, the amount in controversy exceeds $75,000 because

GSUSA seeks to: (1) protect the Girl Scout brand (alone valued in excess of $600 million), its

goodwill, and its intellectual property—which Farthest North will no longer be permitted to use in

the event of non-issuance—the value of which exceeds $75,000; (2) protect the value of the



                                                  7

  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 99 of 166 PageID #: 105
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 8 of 27




common technology platform, including but not limited to the benefits it provides GSUSA as a

national organization, the value of which exceeds $75,000; (3) protect the investments that GSUSA

has made in its common technology platform, the value of which exceeds $75,000; (4) avoid the

additional costs associated with Farthest North’s continued refusal to use the common technology

platform, including but not limited to costs of processing Farthest North’s membership transmittal

data through an alternative means, and the legal, financial, and other resources needed to work

through charter issues with Farthest North, the combined value of which exceeds $75,000; and (5)

prevent costly litigation and potential liability involving claims by Farthest North, the value of

which exceeds $75,000.

       21.     There is complete diversity between parties as the matter is between citizens of

different states. Farthest North is a citizen of Alaska, and GSUSA is domiciled in the District of

Columbia with its principal place of business in New York.

       22.     Pursuant to N.Y. CPLR 302(a)(1), personal jurisdiction over Farthest North is

proper in this case, because, among other reasons, Farthest North: (1) has an ongoing contractual

relationship with GSUSA, which is headquartered within New York, in this Judicial District,

creating continuing obligations between itself and GSUSA; (2) is required to adhere to the Girl

Scouts Constitution, Bylaws, and policies administered by GSUSA in New York; (3) routinely

sends charter applications and filings to GSUSA in New York and makes payments sent to,

accounted for and deposited in New York, (4) routinely collects and sends membership dues for

GSUSA’s members which are sent to, accounted for and deposited in New York through GSUSA’s

office in New York (5) was subject to a Viability Review directed and overseen by GSUSA in

New York, to which the current dispute relates; (6) receives, pursuant to the Charter agreement,

numerous services from GSUSA in New York, including but not limited to educational



                                                8

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 100 of 166 PageID #: 106
               Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 9 of 27




programing, training and support materials for Farthest North’s volunteers, and services and

support to Farthest North that help it deliver programing to its members; and (7) sent its CEO to

New York in at least 2019 to meet with GSUSA and other local councils regarding how to

effectively administer Girl Scouts programming including the programming directly at issue in

this action.

        23.     Venue is proper in this jurisdiction because a substantial part of the events giving

rise to this action occurred, or a substantial part of the property that is the subject of the action is

situated, in New York. Namely, GSUSA administers Farthest North’s Charter agreement, as well

as all Charter agreements, and all national policies from New York, in this Judicial District, which

allows Farthest North the right to use Girl Scout insignia and trademarks, among other rights.

                               FACTUAL BASIS OF THE CLAIM

        GSUSA and Girl Scouting Mission

        24.     In 1912 Juliette Gordon Low founded the Girl Scouts in the United States based on

the theories of inclusiveness, self-reliance, and service.

        25.     The organization was first incorporated in 1915 and over time, the Movement grew

to include multiple local Girl Scout councils, culminating in the U.S. Congress chartering the

GSUSA in 1950.

        26.     Since 1950, the Girl Scouts have grown to be an organization with over 110 local

councils and about two million members globally focused on building girls of courage, confidence,

and character who make the world a better place.

        27.     GSUSA’s Girl Scout program seeks to prepare girls for a lifetime of leadership,

success, and adventure through engaging, challenging, and fun activities, including but not limited

to earning badges, going on trips, participating in the Girl Scout Cookie Program, experiencing



                                                   9

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 101 of 166 PageID #: 107
               Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 10 of 27




outdoor activities, exploring STEM subjects, achieving their Gold Award, and doing community

service projects.

       28.       In connection with its Mission, GSUSA has continuously used and maintained

multiple highly valuable registered trademarks, including but not limited to federally registered




trademarks for the term: “GIRL SCOUTS”, the trefoil mark, and logos                   ,            .

Additionally, 36 U.S.C. § 80305 specifically codifies that GSUSA has the exclusive right to use

all emblems, badges, marks, and words adopted by the corporation during the life of the

corporation in connection with the manufacture, advertisement, and sale of equipment and

merchandise.

       29.       The Girl Scout intellectual property is well known throughout the United States and

has valuable goodwill as recognized by various trade publications and third-party reports and

rankings that measure brand values. Its trademarks are globally recognized and famous and are

valued in the millions of dollars.

       30.       GSUSA has also been recognized and honored by U.S. Presidents throughout

history, including President George H.W. Bush, and President Barack Obama, who awarded the

Presidential Medal of Freedom to Juliette Gordon Low posthumously for her work in founding the

Girl Scouts.

       31.       Pursuant to its congressional Charter, GSUSA directs and coordinates the Girl

Scout Movement in the United States and its territories and possessions, and fixes and maintains

standards for the Girl Scout Movement.

       32.       GSUSA authorizes organizations known as local councils in different geographic

territories to accomplish its Mission.


                                                 10

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 102 of 166 PageID #: 108
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 11 of 27




       33.      Local councils are separately incorporated chartered organizations that GSUSA

authorizes to use the Girl Scout name and mark and to carry out the Girl Scout program locally.

Local councils are authorized to develop, manage, and maintain Girl Scouting in accordance with

the terms of their Charters.

       34.      Each charter constitutes a binding contract between the local council (such as

Farthest North) and GSUSA.

       35.      Girl Scout local councils are obligated to adhere to the national policies, standards

and directives contained in the Blue Book.

       36.      In furtherance of the Girl Scouts’ uniform and consistent Mission, through its

charter, each local council agrees to the following, among other things:

             a. Subscribe to the purpose, adhere to the policies, and be guided by the charter criteria

                and standards of GSUSA.

             b. Develop, manage, and maintain Girl Scouting throughout the area of its

                jurisdiction, in such manner and subject to such limitations as prescribed in the

                Constitution, Bylaws, and policies of GSUSA.

             c. Participate in the activities and business of GSUSA.

             d. Provide periodic documents to GSUSA, including annual financial audits and Form

                990 and board minutes.

             e. Participate in an annual review process with GSUSA and implement any agreed

                upon follow-up.

   37. Each local council also agrees to the following charter criteria:

             a. To maximize the delivery of the Girl Scout mission by engaging and supporting

                volunteers and others to provide a nationally consistent, quality leadership



                                                  11

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 103 of 166 PageID #: 109
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 12 of 27




                experience that achieves positive girl outcomes and reaches increasing numbers of

                girls;

             b. To advance the Girl Scout Movement through strategic governance and leadership

                that employ effective systems and structures to deliver the Girl Scout Mission; and

             c. To advance organizational impact by growing resources, effectively promoting a

                unified national brand, and standing up for girls on issues that affect their well-

                being.

       38.      In each charter, including Farthest North’s Charter, local councils understand and

agree, among other things, that:

             a. In carrying out the terms and other obligations of the charter, they will act in

                accordance with the Constitution and Bylaws of GSUSA and that the rights and

                responsibilities granted in the charter are limited by the aforesaid Constitution and

                Bylaws;

             b. By agreeing to adhere to the policies of GSUSA, they understand and agree to

                operate as a council in accordance with and to be limited by policies so identified,

                published, and distributed to councils by GSUSA, accepting them as binding on the

                council, on all its members, officers, employees, and those affiliating with it; and

             c. By agreeing to be guided by the standards of GSUSA, they understand that as

                councils they have committed themselves and those affiliating with them to follow

                and be guided by the standards published from time to time by GSUSA.

       39.      One of these standards is the obligation to use the GSUSA common technology

platform. Each charter, including Farthest North’s Charter, requires the local council to “utilize[]

a movement-wide common technology platform with respect to membership, volunteer



                                                 12

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 104 of 166 PageID #: 110
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 13 of 27




management, delivery systems and data analytics and reporting to better serve Girl Scout

volunteers and members and to enhance the Girl Scout brand.” See Exhibit A, at *29 (Standard 7,

Criterion II, of Criteria and Standards for an Effective Girl Scout Council).

       40.      Implementation and use of the common technology platform are critical to

fulfillment of the Mission because, among other things, it assists with delivering Girl Scouting

services to volunteers and members, provides greater tools to Girl Scout volunteers, and provides

better, consistent, coordinated and uniform delivery systems, data analytics, and reporting.

Additionally, the common technology platform provides the Volunteer Toolkit to support troop

leaders by making program resources and training available to members irrespective of geographic

location. The Volunteer Toolkit allows volunteers to access more troop resources, training

materials, and free digital program content at any time convenient to the volunteer. It enables

GSUSA to deliver nationally consistent and uniform girl programming and volunteer training

tools. It also protects the Girl Scouts intellectual property by ensuring that Girl Scout materials

are accessible only to authorized individuals and are used in a manner consistent with authorized

uses thereof.

       41.      The common technology platform is also vital to the Mission as it allows GSUSA

to streamline operations among local councils nationwide to ensure a consistent brand experience

for Girl Scout members throughout the United States. The common technology platform provides

GSUSA with real-time data and information concerning the business operations of Girl Scouts,

including data and information on membership, financials, local councils, and compliance

requirements, to ensure that GSUSA is effectively managing the nationwide organization. It is an

essential tool for any modern national organization in today’s world and is critical to GSUSA’s




                                                13

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 105 of 166 PageID #: 111
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 14 of 27




fulfillment of its Mission through the consistent and uniform treatment and administrative handling

of its chartered councils and of Girl Scout members throughout the country.

       42.     The common technology platform, maintained through sophisticated national top

tier vendors, ensures compliance with privacy laws and provides enhanced security for member

and volunteer data. The platform, which is compliant with Payment Card Industry Data Security

Standards (PCI compliant), protects member and volunteer personal identifiable information as

well as sensitive payment information through its multifactor authentication tools and other data

security features. These features are important for any national organization that possesses

personal or payment information—however they are particularly critical for an organization like

GSUSA, with a membership made up of mostly minors. The common technology platform also

allows GSUSA to efficiently implement any new state or federal requirements concerning the

management of consumer privacy or data as GSUSA can implement system changes which

coordinate compliance. Farthest North’s website does not appear to even have a privacy policy.

       43.     For these reasons and more, the common technology platform is an essential part

of carrying out the Mission.

       44.     In exchange for complying with its charter and Blue Book requirements, including

each local council’s agreement to use the common technology platform, GSUSA grants a local

council the right to develop, manage, and maintain Girl Scouting in a specific geographic

jurisdiction for up to four years at a time and conveys the rights to: (1) be identified with the Girl

Scout Movement in the United States, (2) use the words “Girl Scouts” as part of the designation

of the council; (3) use Girl Scout insignia in connection with its Girl Scouting program; (4) use

the trademark “Girl Scouts” on products and merchandise used for the operations of the




                                                 14

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 106 of 166 PageID #: 112
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 15 of 27




organization; (5) develop, manage, and maintain Girl Scouting throughout the jurisdiction of the

council; and (6) receive services from GSUSA, among other rights.

       45.     Under each charter agreement, a council expressly agrees that the charter may be

revoked or terminated by GSUSA under the provisions of its Constitution, and that the rights

conferred by the charter cease to exist upon such termination or revocation.

       46.       Pursuant to the Constitution of GSUSA, “the [GSUSA] National Board of

Directors, in its sole discretion, shall have the power to issue … credentials [including council

charters] subject to the requirements established by the National Council, and to revoke them

when, in its opinion, the terms and conditions thereof or requirements therefore are being violated

or when the best interests of Girl Scouting are not being furthered.”

       GSUSA Procedures for Reviewing Charters

       47.     The Blue Book establishes a procedure for reviewing charters issued to local

councils.

       48.     As part of that procedure, each council must complete an Annual Review and

submit required documents for information to GSUSA for GSUSA to evaluate the council’s

performance. Generally, if there are no issues with the council’s performance that require

additional review and the council meets all GSUSA policies and standards, GSUSA re-issues a

council’s charter for an additional period, up to four years. The length of the charter may vary

based on the council’s performance.

       49.     A Viability Review may be initiated by GSUSA if there is evidence or reason to

believe that one or more of the following circumstances exist: (1) action that threatens to

undermine the Mission and/or damage the Girl Scout brand, (2) risk of financial failure or failure

to meet financial obligations, (3) corporate malfeasance, (4) disregard for Mission-critical GSUSA



                                                15

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 107 of 166 PageID #: 113
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 16 of 27




policies, priorities, and goals or other direction given by the National Board or CEO, (5)

governance system in violation of US law, council bylaws, and/or GSUSA policies; and is not

consistent, visible, or effective, (6) performance against national benchmarks and council goals

continues to be consistently and critically below standard after an On-Site Review has been

conducted, or (7) any act or omission, or a course of conduct that, in the opinion of the GSUSA

National Board, is not in the best interests of Girl Scouting.

       50.     If a Viability Review is initiated, GSUSA advises the council that a review is to

take place, an appropriate review team including local and national GSUSA personnel is selected,

and the review team prescribes an action plan to the council including findings with the expectation

that the council is to take immediate corrective action.

       51.     GSUSA then monitors the execution of the prescribed corrective action plan to

ensure the council’s progress.

       52.     Monitoring actions can include monthly meetings with the council, placement of a

monitor with the council to provide on-the-ground support, immediate targeted on-site support at

the council, and the council providing documentation to GSUSA in a timeframe prescribed.

       GSUSA Procedures for Non-Issuance of Charters

       53.     If GSUSA determines a charter should not be issued, or that a charter should be

revoked, the Blue Book similarly establishes a procedure.

       54.     The GSUSA National Board of Directors can act on the recommendations of the

CEO of GSUSA if any of the following circumstances occurs in a council:

               a. Deficiency in respect to its resources, finances, personnel, administrators,

                   manner of supervising the program, effectiveness in its attempt to reach and

                   serve all girls within its jurisdiction or otherwise, such that, in the opinion of



                                                 16

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 108 of 166 PageID #: 114
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 17 of 27




                   the National Board of Directors, it appears that such council is unable

                   adequately to develop, manage, or maintain Girl Scouting within its

                   jurisdiction; or

               b. Any act or omission, or any course of conduct that in the opinion of the National

                   Board of Directors, is not in the best interests of Girl Scouting; or

               c. Failure to comply with any policy, credential standard, or directive issued or

                   established by or under the authority of the National Board of Directors; or

               d. Violation of any term, condition, or requirement of its charter.

       55.     If charter revocation or non-issuance is contemplated by GSUSA, notice of reason

will be provided to the council along with a reasonable time period for response, and the council

can review and discuss the issue(s) with a team representing the National Board.

       56.     After the meeting with the council, the National Board “will in its sole discretion,

take action that it deems appropriate including revocation or non-issuance” of the charter, and will

communicate the action to the council. See Exhibit A, at *27 (Credentials, GSUSA Constitution

Art. VIIII, Procedures for Non-Issuance or Revocation of Charters No. 3).

       57.     Once the GSUSA National Board decides to not issue a charter or to revoke a

charter, its decision “shall be final” under the Blue Book.

       Farthest North’s Failure to Abide by the Viability Report Corrective Action Plan and
       the Parties’ Dispute

       58.     For several years, Farthest North has engaged in a pattern of disregarding its

contractual Charter and Blue Book obligations and acting in a manner that is not in the best

interests of Girl Scouting.

       59.     In 2017, GSUSA issued Farthest North a one-year Charter for the period of January

2018 through December 31, 2018 (“2018 Charter”) in order to provide time for Farthest North to

                                                 17

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 109 of 166 PageID #: 115
               Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 18 of 27




work together with GSUSA on its Charter deficiencies, including its failure to move toward

adoption of the Girl Scouts common technology platform.3

         60.     The GSUSA Board issued a Charter letter to Farthest North on November 15, 2017

that accompanied its one-year Charter agreement, stating:

         This letter is to inform you that Girl Scouts Farthest North Council (Farthest North)
         has been issued a one-year charter, beginning January 1, 2018, and ending
         December 31, 2018. A one year charter period is intended to provide time for
         Farthest North to work together with GSUSA to move toward adoption of the Girl
         Scouts common technology platform through the Customer Engagement Initiative
         (CEI), as almost every other council has done. Criterion II Standard 7 found on
         page 33 of the Blue Book of Basic Documents (2017) provides that a council must
         utilize “a movement-wide common technology platform with respect to
         membership, volunteer management, delivery systems and data analytics and
         reporting to better serve Girl Scout volunteers and members and enhance the Girl
         Scout brand.” Farthest North has not consistently participated in the activities and
         business of Girl Scouts and has not advanced the Movement through strategic
         governance and leadership; the council’s current refusal to join CEI is consistent
         with this pattern.

         GSUSA has made significant efforts to work with Farthest North toward
         engagement in the business of Girl Scouts and the advancement of the Movement
         through effective leadership. GSUSA has also worked with Farthest North on
         adoption of the Movement’s common technology platform, an essential element to
         an effective Girl Scouts’ Movement and preservation of the Movement’s long-
         developed reputation for integrity and uniform quality, that was recommended by
         the Network Alignment Team. There have been several Movement-wide
         presentations and extensive information on CEI that has been disseminated over the
         past 3 years. GSUSA has also worked directly with Farthest North, including
         dialogue with the Farthest North CEO to answer questions and provide data and
         information regarding CEI.

         61.     Farthest North voiced disagreement with GSUSA’s position but signed its Charter

agreement and accepted the one-year Charter for 2018.

         62.     During 2018, Farthest North refused to implement and utilize the common

technology platform.



3
 GSUSA’s common technology platform has also been referred to as “CEI” as it was implemented as part of an
organizational initiative known as the Customer Engagement Initiative.

                                                     18

    Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 110 of 166 PageID #: 116
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 19 of 27




       63.     Given the importance of the common technology platform, GSUSA and Farthest

North had multiple conversations since at least 2018 concerning how GSUSA could assist and

accommodate Farthest North in adopting the technology platform. GSUSA offered to cover all

initial on-boarding costs, reduce annual costs of the platform, and reduce the number of features

and licenses Farthest North would have to adopt to account for any unique circumstances of

Farthest North.

       64.     Despite GSUSA’s offers of assistance, Farthest North refused to adopt the common

technology platform, and on June 11, 2018 adopted a Board resolution expressly repudiating and

resolving not to adopt the platform.

       65.     Refusal to join the common technology platform is part of a broader pattern of

Farthest North’s failure to consistently participate in the activities and business of Girl Scouts and

advance the Girl Scout Movement through strategic governance and leadership.

       66.     In October 23, 2018, because Farthest North continued to be noncompliant, it was

again given a one-year Charter for 2019, and a Viability Review was commenced. GSUSA

continued to detail the deficiencies of the council, stating:

       As GSUSA has raised with Farthest North multiple times, Farthest North has not
       complied with Criterion II, Standard 7 of the Criteria and Standards for an Effective
       Girl Scout Council, as it has not adopted or committed to adopt the Customer
       Engagement Initiative (CEI), the required movement-wide common technology
       platform with respect to membership, volunteer management, delivery systems, and
       data analytics and reporting that better serves volunteers and members and
       enhances the Girl Scout brand. CEI grew out of the interactive Girl Scout
       CEO/COO Summit in 2013, was built out collaboratively since that time, and is
       part of the operating model recommended by the joint council/GSUSA Network
       Alignment Team. CEI is essential to an effective Girl Scout Movement and
       preservation of the Movement’s long-developed reputation for integrity and
       uniform quality. It is the foundation for Girl Scout membership tracking, future
       delivery of Girl Scout programming, necessary data analytics, and contemporary
       business processes. Accordingly, it is one of the standards that the National Board
       of Directors has adopted that Girl Scout councils must comply with in order to
       fulfill their charter requirements.

                                                  19

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 111 of 166 PageID #: 117
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 20 of 27




       Given the importance of CEI, GSUSA and Farthest North have had multiple
       conversations during the prior charter period and during this charter period about
       CEI and how GSUSA can assist and accommodate Farthest North in adopting it.
       GSUSA has sought to accommodate your council’s uniquely small size by offering
       to cover all initial on-boarding costs, substantially reduce annual costs of the
       platform, and reduce the number of features and licenses your council would need
       to adopt. We have also held several discussions with you to answer any questions,
       provide information, and offer assistance and accommodation. Unfortunately,
       despite these efforts, on June 11, 2018, the Board of Directors of Farthest North
       adopted a resolution expressly resolving not to adopt CEI.

       The refusal to join CEI is part of a broader pattern of Farthest North’s failure to
       consistently participate in the activities and business of Girl Scouts and advance the
       Movement through strategic governance and leadership. Rather, Farthest North has
       engaged in a course of conduct over several years that is not in the best interests of
       Girl Scouting, undermines the Girl Scout mission, and damages the brand. For
       example, Farthest North has actively disincentivized national members from
       providing feedback on the Girl Scout experience through the Voice of the Customer
       survey. Trends in the Voice of the Customer survey also showed concerns about
       girl and customer satisfaction. Farthest North has refused to pay required
       membership processing fees to enable GSUSA to receive and process data outside
       of the CEI systems, despite receiving repeated notices from GSUSA. Farthest
       North also does not meet the jurisdictional requirements for a Girl Scout council.
       It has also refused to serve certain regions even within its jurisdiction and denied a
       request by the adjacent council to serve one of those regions.

       67.     Again, Farthest North voiced its disagreement but signed its one-year Charter

agreement.

       68.     On May 6, 2019, GSUSA wrote to Farthest North setting forth the scope and

process for the Viability Review in accordance with the Blue Book.

       69.     In 2019, GSUSA conducted a Charter Viability Review of Farthest North.

       70.     On September 9, 2019, the Viability Review findings and corrective action plan

were delivered to Farthest North, which contained, among other things, six central concerns along

with the action plan Farthest North was to take in relation to each concern.




                                                20

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 112 of 166 PageID #: 118
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 21 of 27




       71.     GSUSA then issued Farthest North an additional one-year Charter for the January

1, 2020 through December 31, 2020 term (“2020 Charter”) to give Farthest North an opportunity

to correct all deficiencies set forth in the corrective action plan dated September 9, 2019.

       72.     Farthest North voiced its disagreement but executed the 2020 Charter.

       73.     Over the course of 2020, GSUSA attempted multiple calls and meetings to review

Farthest North’s progress toward the plan. Farthest North refused to comply with the deadlines

and action plan directives.

       74.     On November 5, 2020, GSUSA provided Farthest North with a Viability Review

Action Plan Final Report (“Final Report”), which contained findings and conclusions for each

concern identified in the corrective action plan based upon Farthest North’s activities during 2020.

       75.     The Final Report found Farthest North: (1) failed to adopt the movement-wide

common technology platform in accordance with the action plan; (2) failed to pay required

processing fees to enable GSUSA to receive and process data outside of the common technology

platform in accordance with the action plan; (3) failed to transmit full contact information to

GSUSA for its members in accordance with the action plan; (4) only partially met the requirements

demonstrating it was willing and able to effectively serve its jurisdiction; (5) only partially met the

requirements for consistently participating in the activities and business of Girl Scouts; and (6)

failed to demonstrate an adequate course of conduct in the best interest of Girl Scouts.

       76.     Farthest North’s deficiencies continued, and it failed or refused to meet the

overwhelming majority of the milestones laid out in the Viability Review’s corrective action plan.

It also refused to provide financial reports and documents required for its Annual Review.

       77.     In November 2020, GSUSA then issued Farthest North a six-month Charter, which

expires on June 30, 2021, to provide Farthest North with a final opportunity to complete the



                                                  21

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 113 of 166 PageID #: 119
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 22 of 27




corrective action plan and to comply with its Charter requirements, including adopting the

common technology platform (“2021 Charter”). See Exhibit B (attaching 2021 Charter).

       78.     In its November 19, 2021 letter, GSUSA stated:

       This letter is to inform you that Girl Scouts Farthest North Council (Farthest North)
       has been issued a six-month charter, beginning January 1, 2021, and ending June
       30, 2021, to provide Farthest North a final opportunity to complete its Corrective
       Action Plan and to comply with charter requirements. We previously provided you
       the Viability Review Corrective Action Plan Final Report dated as of October 30,
       2020. As the report indicates, Farthest North has failed to meet the great majority
       of the required steps of the Corrective Action Plan. These failures include Farthest
       North’s active refusal to adopt the CEI platform.

       In addition, Farthest North is in violation of its charter requirements. Among other
       things, Farthest North has refused to provide financial reports and documents
       required for its Annual Review process. However, in light of the challenges posed
       by COVID-19, and to give Farthest North one last chance to come into compliance,
       the GSUSA National Board is issuing Farthest North a six-month charter subject to
       completion of the chartering process. This six-month charter is granted without
       waiver of the obligation that Farthest North comply with the Viability Review
       Corrective Action Plan and all Criteria and Standards for an Effective Girl Scout
       council, including Criterion II, Standard 7, and GSUSA’s right to enforce the
       Standards for a Girl Scout Council Jurisdiction. GSUSA will continue to require
       completion of the council health dashboard surveys, participation in the Girl Scout
       Voices Count surveys and regular submission of the documents listed in the Charter
       Agreement.

       GSUSA is committed to supporting your efforts to deliver on our mission of
       building girls of courage, confidence and character who make the world a better
       place. Our hope is that Farthest North will use the six-month charter to take
       immediate and meaningful steps to complete the Corrective Action Plan and to
       come into compliance with charter requirements. If that does not occur, GSUSA
       will take all such steps as it deems appropriate.

       79.     As it has done in prior years, Farthest North executed the six-month Charter “under

protest.” By executing the six-month Charter, like the ones that came before it, Farthest North

agreed to, among other things:

               a. Subscribe to the purpose, adhere to the policies, and be guided by the charter

                  criteria and standards of GSUSA;



                                                22

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 114 of 166 PageID #: 120
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 23 of 27




               b. Develop, manage, and maintain Girl Scouting throughout the area of its

                    jurisdiction as prescribed in the Constitution, Bylaws, and policies of GSUSA;

               c. Follow and be guided by the standards of GSUSA; and

               d. Utilize a movement-wide common technology platform with respect to

                    membership, volunteer management, delivery systems, and data analytics and

                    reporting to better serve Girl Scout volunteers and members and enhance the

                    Girl Scout brand, which is one of the standards set by GSUSA for Girl Scout

                    councils.

       80.     Despite GSUSA issuing the six-month Charter, Farthest North has not made any

progress toward compliance with the Viability Review corrective action plan and continues to

refuse to adopt the common technology platform as required.

       81.     Farthest North has engaged in a course of conduct over several years that is not in

the best interests of Girl Scouting, that undermines the Girl Scout Mission, and that damages the

Girl Scout brand.

       82.     In addition to its refusal to implement the common technology platform as required,

Farthest North also disincentivized national members from providing feedback on the Girl Scout

experience through a survey of national members, failed to participate fully in the Annual Review

process, knowingly and purposely placed in jeopardy a national partnership for cookie booth sales

for the Girl Scout Cookie Program, and participated in an unauthorized online cookie sale that

violates GSUSA policies, among other things. Farthest North has further refused to pay processing

fees to enable GSUSA to receive and process membership dues outside of the common technology

platform, or to provide complete membership registration information. Farthest North also does

not meet the minimum jurisdictional standards for a Girl Scout council.



                                                23

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 115 of 166 PageID #: 121
             Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 24 of 27




       83.     GSUSA has received complaints from Girl Scout volunteers regarding Farthest

North for years.

       84.     The GSUSA National Board of Directors found that Farthest North’s demonstrated

continued unwillingness to abide by the terms of its Charter and its actions and failures to act:

               a. Demonstrated deficiency in respect to its resources, finances, personnel,

                   administrators, manner of supervising the program, and effectiveness in its

                   attempt to reach and serve all girls within its jurisdiction or otherwise, such that,

                   in the opinion of the National Board of Directors, it appears that such council

                   is unable adequately to develop, manage, or maintain Girl Scouting within its

                   jurisdiction;

               b. Constituted a course of conduct that, in the opinion of the National Board of

                   Directors, is not in the best interests of Girl Scouting;

               c. Evidenced that Farthest North has failed to comply with a policy, credential

                   standard, or directive issued or established by or under the authority of the

                   National Board of Directors; and

               d. Constituted a violation of the terms, conditions, and requirements of its Charter.

       85.     As a result, the GSUSA Board voted to provide a notice of nonissue of charter to

Farthest North in accordance with the Blue Book process.

       86.     GSUSA provided Farthest North with a notice of reason of non-issuance. Farthest

North can submit a response to the notice of reason, and GSUSA has provided a date and time on

which Farthest North can meet with the National Board to discuss the notice of reason and the

issues. Following the meeting, provided that Farthest North continues to refuse to comply with its

obligation to utilize the common technology platform and does not correct all other deficiencies,



                                                  24

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 116 of 166 PageID #: 122
              Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 25 of 27




GSUSA will notify Farthest North that its Charter will expire on June 30, 2021 and a new Charter

will not be issued.

        87.      Farthest North has indicated that it will challenge GSUSA’s decision not to issue it

a new Charter.

        88.      All conditions precedent to the maintenance of this action have been satisfied,

performed or otherwise discharged.

                                             COUNT I

                                (DECLARATORY JUDGMENT)

        89.      GSUSA incorporates by reference the foregoing paragraphs above, as though fully

set forth herein.

        90.      A current dispute with sufficient immediacy and reality exists between the parties

concerning their obligations under the 2021 Charter and documents incorporated by reference

therein and the Blue Book.

        91.      GSUSA has provided Farthest North with the requisite notice of reason of non-

issuance of its Charter based on Farthest North’s continued violations of the terms, conditions, and

requirements of its Charter and the Blue Book, its deficiencies with respect to its manner of

operating the program, its course of conduct not in the best interest of Girl Scouting, and its failure

to comply with the policies, standards, and directives of the GSUSA Board. Once Farthest North’s

Charter lapses, it will no longer be permitted to identify itself with the Girl Scout Movement and

GSUSA, use the words “Girl Scouts” as part of the designation of the council, use Girl Scout

program material and insignia, use the Girl Scout trademarks, or conduct any fundraising in

association with the Girl Scouts or GSUSA.




                                                  25

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 117 of 166 PageID #: 123
               Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 26 of 27




        92.      Farthest North continues to refuse to implement the common technology platform

or fulfill its other Charter obligations and has indicated that it will object to any non-issuance of

its Charter.

        93.      Accordingly, GSUSA seeks a declaration by this Court to settle the legal issues,

fully and finally resolve the controversy, and help avoid the accrual of potential damages and

additional litigation.

                                      PRAYER FOR RELIEF

        WHEREFORE, GSUSA prays that, upon a final determination by this Court, judgment be

entered in its favor as follows on Count I of its Complaint:

        A.       A declaration that (1) Farthest North has breached its obligations as a local council

                 under its Charter and the Blue Book by refusing to utilize GSUSA’s common

                 technology platform, engaging in conduct not in the best interest of Girl Scouting,

                 refusing to comply with policies, credential standards, and directives issued by

                 GSUSA, and/or refusing to comply with the Viability Review corrective action

                 plan; (2) GSUSA has the right not to issue a Charter to Farthest North and Farthest

                 North’s challenges thereto are without merit; and (3) upon the expiration of its

                 current Charter, Farthest North will no longer be a chartered Girl Scout council and

                 must cease identifying itself with the Girl Scout Movement, including by ceasing

                 to use the words “Girl Scouts” as part of the designation of the council, ceasing to

                 use Girl Scout program material, insignia, or Girl Scout trademarks, and ceasing

                 fundraising in association with the Girl Scouts or GSUSA; and

        B.       An order granting GSUSA such other and further relief as the Court deems just and

                 appropriate.



                                                  26

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 118 of 166 PageID #: 124
           Case 1:21-cv-03496 Document 1 Filed 04/20/21 Page 27 of 27




                                            Respectfully submitted,

  Dated:     April 20, 2021                 /s/ J. Douglas Baldridge
                                            VENABLE LLP
                                            J. Douglas Baldridge
                                            Benjamin E. Horowitz (pro hac vice motion
                                            forthcoming)
                                            600 Massachusetts Avenue, NW
                                            Washington, DC 20001
                                            Tel: 202-344-4000
                                            Fax: 202-344-8300
                                            JBaldridge@venable.com
                                            behorowitz@Venable.com

                                            Maria R. Sinatra
                                            1270 Avenue of the Americas, 24th Floor
                                            New York, NY 10020
                                            Tel.: 212-307-5500
                                            Fax: 212-307-5598
                                            mrsinatra@venable.com

                                            Attorneys for Girl Scouts of the USA




                                       27

Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 119 of 166 PageID #: 125
                      EXHIBIT
                         F




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 120 of 166 PageID #: 126
                                December 4, 2020

                                Celeste Patterson
                                Agenia Clark
                                Girl Scouts of Middle Tennessee
                                4522 Granny White Pike
                                Nashville, TN 37204-4139

Girl Scouts of the USA          Dear Celeste and Agenia,
420 Fifth Avenue
New York, NY 10018-2798
212-852-8000
                                This letter is to inform you that Girl Scouts of Middle Tennessee (Middle Tennessee) has been issued a
girlscouts.org
                                one-year charter, beginning January 1, 2021, and ending December 31, 2021. Further, as explained
                                below, the Executive Committee of the National Board has directed the commencement of a Viability
                                Review with respect to Middle Tennessee.

                                As GSUSA has raised with Middle Tennessee multiple times, Middle Tennessee has not complied with
                                Standard 7 of Criterion II, a critical part of the Criteria and Standards for an Effective Girl Scout
                                Council, as it has not adopted or committed to adopt the Customer Engagement Initiative (CEI), the
                                movement-wide common technology platform with respect to membership, volunteer management,
                                delivery systems, and data analytics and reporting that better serves volunteers and members and
                                enhances the Girl Scout brand.

                                CEI is essential to an effective Girl Scout Movement and preservation of the Movement’s long-
                                developed reputation for integrity and uniform quality. It is the foundation for Girl Scout membership
                                tracking, future delivery of Girl Scout programming, necessary data analytics, and contemporary
                                business processes. Accordingly, it is one of the standards that the National Board of Directors has
                                adopted that Girl Scout councils must comply with in order to fulfill their charter requirements.

                                Given the importance of CEI, during the past three years, GSUSA and Middle Tennessee have had
                                many discussions about CEI and its benefits for the Movement. A one-year charter period was granted
                                for the last three years to provide Middle Tennessee time to move toward adoption of CEI. GSUSA has
                                made significant efforts to address any questions or concerns of Middle Tennessee regarding CEI and
                                to work with Middle Tennessee toward adoption, including working directly with Middle Tennessee to
                                provide significant information about CEI in addition to the information provided as a matter of
                                course to all councils, traveling to Nashville several times to meet with council leadership, and making
                                several changes to the CEI legal agreements based on Middle Tennessee’s input. GSUSA provided
                                Middle Tennessee an updated detailed plan for CEI migration and onboarding in 2020 that aligned
                                with the migration of 109 other councils. Yet, Middle Tennessee did not act on the plan. In November
                                2020, Middle Tennessee’s CEO and Board Chair held a virtual face-to-face discussion with GSUSA’s
                                CEO and Board Chair in an effort to work through this matter.

                                Additionally, Middle Tennessee has failed to pay the required membership dues. Since February 24,
                                2020, the Council has been submitting $12 per member for membership dues, an underpayment of
                                the required $25 membership dues, which is a violation of the charter obligation to forward
                                membership dues to GSUSA in a timely manner (Blue Book of Basic Documents pp. 25, 26).

                                Middle Tennessee also continues to refuse to pay required membership processing fees to enable
                                GSUSA to efficiently receive and process data outside of the CEI systems and refuses to transmit full
                                contact information to GSUSA regarding members.

                                Middle Tennessee’s actions threaten to undermine the mission or damage the Girl Scout brand; show
                                disregard for mission-critical GSUSA policies, priorities, and goals or other direction given by the
                                National Board or CEO; and constitute a course of conduct that is not in the best interests of Girl
                                Scouting.




                           Girl Scouting builds girls of courage, confidence, and character, who make the world a better place.
                Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 121 of 166 PageID #: 127
                                For these reasons, the Executive Committee has directed a Viability Review with respect to Middle
                                Tennessee. A one-year charter is being granted so that GSUSA and Middle Tennessee can continue
                                discussions with respect to CEI and to work through the Viability Review and a corrective action plan
                                process with respect to all deficiencies. GSUSA will be in touch with you to discuss the timeline for the
                                Viability Review once the new charter period has begun.

                                Going forward, the chartering process will continue to include completion of the council health
                                dashboard surveys, participation in the Girl Scout Voices Count Survey and regular submission of the
Girl Scouts of the USA          documents listed on the enclosed charter agreement. Completion and return of the charter
420 Fifth Avenue                agreement, enumerating the benefits and expectations conferred by the charter is the final step in
New York, NY 10018-2798         the chartering process. Please note that there is no charter fee for this charter renewal. To receive
212-852-8000
                                your new charter documents before the end of the year, complete the charter agreement sent via
girlscouts.org
                                DocuSign no later than December 15, 2020.

                                Should you have questions about this letter, completion of the charter agreement, or the chartering
                                process, do not hesitate to contact Lynelle McKay via email at lmckay@girlscouts.org or by phone at
                                212-852-5096.

                                GSUSA is committed to supporting your efforts to deliver on our mission of building girls of courage,
                                confidence and character who make the world a better place. On behalf of the National Board, I
                                extend sincere appreciation for all that you do for girls, the Movement, and your community.


                                Sincerely,




                                Ráchel Roché Walton
                                National Secretary

                                cc: Karen Layng, National Board President
                                    Judith Batty, Interim Chief Executive Officer
                                    Lynelle McKay, Chief Customer Officer
                                    Office of the National Board of Directors




                           Girl Scouting builds girls of courage, confidence, and character, who make the world a better place.
                Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 122 of 166 PageID #: 128
                                                                                                                   Girl Scouts of the USA

                                          GIRL SCOUT COUNCIL                                                         420 Fifth Avenue

                                          CHARTER AGREEMENT                                                        New York, NY 10018-
                                                                                                                          2798



 Pursuant to the authority of the Board of Directors of Girl Scouts of                    For Use of Girl Scouts of the USA
 the United States of America, reaffirmation and issuance of the
                                                                         Board Action           Issued                  Term
 charter document will not occur until the council completes this
                                                                         September 2020         December 4, 2020        one year
 agreement.

 Charter Period: 1/1/2021 to 12/31/2021                                                         Council Code 382




 The     Girl Scouts of Middle Tennessee, Inc.                                        State of          Tennessee
         (Official Name of Council)



hereinafter referred to as the Council, now having jurisdiction over the area described in the official record
of the council’s jurisdiction on file with the Girl Scouts of the United States of America and holding a charter
for this jurisdiction, hereby agrees to accept a charter for the same jurisdiction, subject to change at the
discretion of GSUSA, for the term prescribed by the National Board of Directors.


IN AGREEING TO ACCEPT A CHARTER, THE COUNCIL WILL:
1. Subscribe to the purpose, adhere to the policies, and be guided by the charter criteria and standards
   of Girl Scouts of the United States of America.
    Charter Criteria:
        A chartered Girl Scout Council maximizes delivery of the Girl Scout mission by engaging and
    supporting volunteers and others to provide a nationally consistent quality leadership experience that
    achieves positive girl outcomes and reaches increasing numbers of girls.
        A chartered Girl Scout Council advances the movement through strategic governance and
    leadership that employ effective systems and structures to deliver the Girl Scout mission.
       A chartered Girl Scout Council advances organizational impact by growing resources, effectively
    promoting a unified national brand and standing up for girls on issues that affect their well-being.
2. Develop, manage, and maintain Girl Scouting throughout the area of its jurisdiction, in such manner
   and subject to such limitations as prescribed in the Constitution, Bylaws, and policies of Girl Scouts of
   the United States of America.
3. Participate in the activities and business of Girl Scouts of the United States of America.
4. Make reports of its work to Girl Scouts of the United States of America, have at all times a registered
   board of directors, and make sure that all persons affiliating with the Council meet individual
   membership requirements.
5. Comply with federal, state and local laws as well as Girl Scouts of the United States of America policies.
6. Regularly review and file with Girl Scouts of the United States of America, By-laws, articles of
   incorporation and board adopted strategic priorities.




 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 123 of 166 PageID #: 129
7. Provide the following documents to Girl Scouts of the United States of America:
           Financial Audit and Management Letter                    Annually
           Form 990                                                 Annually
           Current Board member list                                When there is a change
           Board minutes/board packets                              After each board meeting
           Name of CEO and Board Chair                              When there is a change
           Headquarters address                                     When there is a change
8. Forward membership dues to Girl Scouts of the United States of America in a timely manner. (Within 2
   months of receipt.)
9. Participate in an annual review process with Girl Scouts of the United States of America and implement
   any agreed upon follow-up.

SUBJECT TO THE LIMITATIONS HEREIN CONTAINED, THE CHARTER, WHEN ISSUED, WILL
CONFER FOR THE DURATION OF ITS TERM THE FOLLOWING RIGHTS:
1. The right to be identified with the Girl Scout Movement in the United States of America, which is directed
   and coordinated by Girl Scouts of the United States of America, a member of the World Association of
   Girl Guides and Girl Scouts.
2. The right to use the words “Girl Scouts” as part of the designation of the Council (whether or not
   incorporated).
3. The right to use Girl Scout program and the right to use Girl Scout insignia in connection with that
   program.
4. The right to use the trademark “Girl Scouts” and the service mark, as defined in Girl Scouts of the United
   States of America’s Graphic Guidelines, on products or merchandise obtained and used for the day-to-
   day operations of the Council, including stationery, office supplies, items with council and camp names
   and symbols, brochures, newsletters and such items as Girl Scouts of the United States of America
   may hereafter designate. Any other use of marks or insignia owned by Girl Scouts of the United States
   of America on products or merchandise must be approved by Girl Scouts of the United States of
   America. This includes but is not limited to merchandise to be sold by the Council. This right is
   nonexclusive and nontransferable.
5. The rights to develop, manage, and maintain Girl Scouting throughout the area of the jurisdiction of the
   Council.
6. The right to receive services from Girl Scouts of the United States of America.
7. The right to respond to requests for proposals (RFPs) that are sent out from time to time by Girl Scouts
   of the United States of America.
8. The right to raise funds in the name of Girl Scouts within the council's jurisdiction.
9. The right, through delegates elected to the National Council of Girl Scouts of the United States of
   America, to participate in the business of Girl Scouts of the United States of America.

We understand and agree that in carrying out the terms and other obligations of the charter, we will act in
accordance with the Constitution and Bylaws of Girl Scouts of the United States of America and that the
rights and responsibilities granted in the charter are limited by the aforesaid Constitution and Bylaws.

We also understand and agree that the rights and responsibilities granted by the charter cannot be
delegated nor can the jurisdiction for which the charter is sought be changed without the written
authorization of Girl Scouts of the United States of America.

By agreeing to adhere to the policies of Girl Scouts of the United States of America, we understand and
agree to operate as a council in accordance with and to be limited by policies so identified, published, and




 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 124 of 166 PageID #: 130
distributed to councils by Girl Scouts of the United States of America, accepting them as binding on the
Council, on all its members, officers, employees, and those affiliating with it.

By agreeing to be guided by the standards of Girl Scouts of the United States of America, we understand
that as a council we have committed ourselves and those affiliating with us to follow and be guided by the
standards published from time to time by Girl Scouts of the United States of America.

We understand and agree that it is the Council’s responsibility to see that each person affiliating with it
meets at all times the individual membership requirements established by Girl Scouts of the United States
of America, and to register with Girl Scouts of the United States of America all girls and adults participating
in Girl Scouting within its jurisdiction, whether in pathways or in any other capacity, except those adults
working in a temporary advisory or consultative capacity.

We understand and agree that the charter if accepted may be revoked or terminated by Girl Scouts of the
United States of America under the provisions of its Constitution, that the rights conferred by the charter
cease to exist upon termination or revocation of the charter, and that upon revocation or termination of the
charter, the Council can no longer and, therefore, will not exercise any of the rights granted to it therein.

We understand and agree that the Council’s articles of incorporation and bylaws, which are attached, are
a part of this agreement. Furthermore, we agree that any changes or amendments to these documents will
be filed with Girl Scouts of the United States of America in a timely manner.




Girl Scouts of Middle Tennessee, Inc.
 Name of Council


 Signature of Council Chair of the Board                                 Date of Signature


 Signature of Council Chief Executive Officer                            Date of Signature




 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 125 of 166 PageID #: 131
Girl Scouts of Middle Tennessee, Inc.
Concil Code: 382
15-Nov-20
Zip Codes:
37010        37060       37127          37187   37245   38459   38557
37011        37061       37128          37188   37246   38460   38558
37012        37062       37129          37189   37247   38461   38559
37013        37063       37130          37190   37248   38462   38560
37014        37064       37131          37191   37249   38463   38562
37015        37065       37132          37201   37250   38464   38563
37016        37066       37133          37202   37306   38468   38564
37018        37067       37134          37203   37318   38469   38565
37019        37068       37135          37204   37324   38471   38567
37020        37069       37136          37205   37328   38472   38568
37022        37070       37137          37206   37330   38473   38569
37023        37071       37138          37207   37334   38474   38570
37024        37072       37140          37208   37335   38476   38571
37025        37073       37141          37209   37342   38477   38572
37026        37074       37142          37210   37345   38478   38573
37027        37075       37143          37211   37348   38481   38574
37028        37076       37144          37212   37349   38482   38575
37029        37077       37145          37213   37352   38483   38577
37030        37078       37146          37214   37355   38485   38578
37031        37079       37148          37215   37357   38486   38579
37032        37080       37149          37216   37359   38487   38580
37033        37082       37150          37217   37360   38488   38581
37034        37083       37151          37218   37375   38501   38582
37035        37085       37152          37219   37376   38502   38583
37036        37086       37153          37220   37378   38503   38587
37037        37087       37160          37221   37382   38504   38588
37040        37088       37161          37222   37383   38505   38589
37041        37089       37162          37224   37388   38506   39107
37042        37090       37165          37227   37389   38541   42223
37043        37091       37166          37228   37394   38542
37044        37095       37167          37229   37398   38543
37046        37096       37171          37230   38401   38544
37047        37097       37172          37232   38402   38545
37048        37098       37174          37234   38425   38547
37049        37101       37175          37235   38449   38548
37050        37110       37178          37236   38450   38549
37051        37111       37179          37237   38451   38550
37052        37115       37180          37238   38452   38551
37055        37116       37181          37240   38453   38552
37056        37118       37183          37241   38454   38553
37057        37119       37184          37242   38455   38554
37058        37121       37185          37243   38456   38555
37059        37122       37186          37244   38457   38556

     Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 126 of 166 PageID #: 132
                      EXHIBIT
                        G




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 127 of 166 PageID #: 133
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 128 of 166 PageID #: 134
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 129 of 166 PageID #: 135
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 130 of 166 PageID #: 136
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 131 of 166 PageID #: 137
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 132 of 166 PageID #: 138
                      EXHIBIT
                        H




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 133 of 166 PageID #: 139
March 16, 2021

TO:              Judith Batty, Interim CEO, Girl Scouts USA

FROM:            Agenia Clark, CEO, Middle Tennessee

RE:              Scenarios for Girl Scouts of Middle Tennessee, Inc.

Judith,

In response to your request during our phone conversation on February 5, 2021, the Girl Scouts of Middle
Tennessee, Inc. (“GSMIDTN”) has outlined below two informational scenarios that we believe would
advance the objectives of Girl Scouts of the United States of America (“GSUSA”) and GSMIDTN and resolve
the current impasse related to technology platforms.

During the weeks that have followed our conversation, there have been several developments that impact
our next discussion regarding these two scenarios presented:

      •   GSMIDTN has been in conversations with two Girl Scout councils regarding the failures of VS2.0.
          One council is seeking a solution as they describe themselves as “drowning” under VS2.0. Another
          council described VS2.0 as “worse than” the prior version.
      •   By email February 26, 2021, from GSUSA’s Chief Revenue Officer, we have been informed that we
          are in a Viability Review, despite previous assurances from our council consultant that we were
          not in a Viability Review.
      •   GSUSA has demanded that GSMIDTN take down its online cookie sales site, claiming that online
          product sales, including cookies, must be carried out on GSUSA approved internet platforms.
          GSMIDTN has engaged counsel to respond to this demand.

Notwithstanding each of these new developments, GSMIDTN is still willing to work with GSUSA, as we
always have. These scenarios are in addition to at least four prior solutions advanced by GSMIDTN since at
least as early as 2017, prior to your taking the Interim CEO role. Each of our prior proposals has been
rejected by GSUSA.

Please note that these scenarios provide a conceptual framework but do not attempt to address all points
that would need to be addressed in a binding written agreement. Neither this letter nor any
communications related to these topics should be construed as constituting a legal offer or as creating
binding obligations on behalf of GSMIDTN or GSUSA.



The chart below outlines two scenarios:




   Case4823-1068-5152.2
         3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 134 of 166 PageID #: 140
                    Scenario One                          Scenario Two
Charter             Three year                            Same as Scenario One
MMSUA               GSUSA signs subject to the Addendum   GSUSA does not sign. GSUSA will permit
                    and Amendment, attached as Exhibit A  GSMIDTN to develop an API at GSMIDTN’s
                                                          cost to transmit membership data to
                                                          GSUSA
CouncilAlignMENT GSUSA will agree not to interfere with GSMIDTN will operate as a “beta” site and
                 GSMIDTN’s use of CouncilAlignMENT.       will partner with GSUSA and other councils
                                                          to     establish   achievable    software
                                                          functionality milestones that can be
                                                          nationally deployed; GSUSA and GSMIDTN
                                                          can explore options associated with
                                                          deploying CouncilAlignMENT or certain
                                                          portions of it to other councils, filling
                                                          functionality gaps in the Movement;
                                                          Exhibit B outlines functionality of
                                                          CouncilAlignment
Financial Terms  (1) GSUSA will void all outstanding Same as Scenario One
                 invoices related to membership
                 processing fees; (2) GSMIDTN will remit
                 membership dues balances for all
                 individuals who registered following the
                 2020 National Council Session; (3)
                 GSUSA will remit all past retail shop e-
                 commerce revenue share that has been
                 withheld by GSUSA since 2010
Confidentiality  Agreement will require confidentiality Same as Scenario One
                 and mutual non-disparagement
Board            GSMIDTN will be allowed to have a Same as Scenario One
Representation   representative join the GSUSA National
                 Board as a director


My Board Chair and I look forward to hearing how you would propose that we proceed.

Regards,

Agenia




  Case4823-1068-5152.2
        3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 135 of 166 PageID #: 141
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 136 of 166 PageID #: 142
                                  ADDENDUM AND AMENDMENT

        This Addendum and Amendment (“Addendum”) is effective as of the ___ day of ___, 2019
(“Effective Date”) by and between Girl Scouts of the USA, a federally charted not-for-profit corporation
having its principal place of business at 420 5th Avenue, New York, New York 10018 (“GSUSA”), and
Girl Scouts of Middle Tennessee, a not-for-profit corporation having its principal place of business at
(“Council”), and amends and supplements that certain Membership Management Systems Use Agreement
and certain specified schedules thereto executed on the same date as this Addendum (the “Agreement”).
Capitalized terms used herein shall have the same meaning as set forth in the Agreement.

         1. Notwithstanding anything to the contrary in the Agreement, the parties acknowledge and agree
that only three (3) of the original schedules to the Agreement shall apply, namely Schedule 5, Web
Platform (“Schedule 5”); Schedule 6, Customer Management Platform (“Schedule 6”); and Schedule 7,
Volunteer Toolkit (“Schedule 7”) (collectively, the “Agreement Schedules”), all of which shall be subject
to certain changes as more fully set forth below.

         2. Notwithstanding anything to the contrary in the Agreement, the parties acknowledge and agree
that Council may choose to employ a specialist for data analysis in connection with the implementation of
the programs described in the Agreement Schedules. The terms and conditions of employment of such
specialist, including, but not limited to, initial hiring choice, full- or part-time employment, and
employment status (i.e. Council employee or independent contractor) shall at all times be at the sole
discretion of Council. Further, notwithstanding anything to the contrary in the Agreement or any
Schedule, Council shall have no affirmative obligation to add any additional employees, whether full or
part time, or to retain independent contractors, unless it deems appropriate in its sole discretion.

          3. The parties acknowledge and agree that nothing contained in the Agreement or any Agreement
Schedule shall be construed so as to bar Council from operating such programing systems as Council sees
fit in tandem with and/or parallel to those programs described in the Agreement Schedules.

         4. Notwithstanding anything to the contrary in the Agreement or any Agreement Schedules, in
the event that Council creates or commissions custom material in connection with the programs described
in the Agreement Schedules, Council shall retain all ownership interest and rights, including all
intellectual property rights, in and to such custom material, regardless of whether such custom materials
was created by Council, GSUSA, or any third party.

         5. Section 1(b) of the Agreement is amended by replacing the phrase “solely for the Council’s
internal business” with the phrase “for their intended”.

         6. Section 1(c) of the Agreement is amended by adding the following additional sentence at the
end of this subsection: “For the avoidance of doubt, an Authorized User is not a “third party” as that term
is used herein.

        7. Section 1(d) of the Agreement is amended by adding the following to the definition of
Authorized Users: scouts, parents, and/or other individuals based on their association and involvement
with the Council.

        8. Section 1(e) of the Agreement is amended by adding the following sentence at the end:
“GSUSA shall promptly alert Council in the event it is presented with new or additional terms and
conditions by its third-party developers or suppliers or in the event it or its developers or suppliers
develop newly applicable terms and conditions.


4821-9600-8322.5
4821-9600-8322
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 137 of 166 PageID #: 143
        9. Notwithstanding anything to the contrary in Section 2 of the Agreement or elsewhere in the
Agreement, after the first two (2) years from the Effective Date the Agreement shall renew for a series of
one-year terms. Council shall have the right to terminate the Agreement by providing written notice of its
intention to terminate at least ninety (90) days’ prior to the expiration of the then-current term. GSUSA
shall have the right to terminate the Agreement by providing written notice of its intention to terminate at
least one hundred and eighty (180) days’ prior to the expiration of the then-current term.

        10. Section 2(d) of the Agreement is amended by adding the following as a new penultimate
sentence: “In addition, in the event that Council is presented with new or additional terms under
subsection 1(e) Council shall have the right to terminate this Agreement (or any applicable Schedule) if it
does not wish to accept such terms.”

         11. Section 2(f) of the Agreement is amended by adding the following phrase at the end: “;
provided, however, that this subsection shall be subject to Council’s right to retrieve its data as more fully
set forth in Section 5(a).”

         12. Notwithstanding anything to the contrary in Section 3(a) of the Agreement, Council’s fees
shall be due and payable within thirty (30) days of its actual receipt of any invoice. Council shall have no
obligation to pay any portion of an invoice which is subject to a good faith dispute.

        13. The following sentence is added at the end of Section 4(a) of the Agreement:
“Notwithstanding the foregoing, in the event Council requests and pays for development of custom
materials under this Agreement or under any Schedule, GSUSA hereby grants to Council a world-wide,
royalty-free, perpetual, irrevocable license to use such custom materials and shall ensure that it has the
rights under any applicable agreement with any third-party provider to grant such license to Council.”

          14. Section 4(a) of the Agreement is amended by adding the following phrase at the end of third
sentence: “; provided, however, that GSUSA shall use commercially reasonable efforts to notify Council
that it is taking such action to allow Council to protect itself guard against erroneous termination of rights,
and for similar purposes.”

         15. Section 4(d) of the Agreement is amended by adding the following as a new second sentence.
“For the avoidance of doubt, the foregoing limitations shall only apply to such materials as have been
provided by GSUSA (or its providers) and not to information otherwise in the possession of GSUSA,
specifically including but not limited to documents, reports, data, summaries, spreadsheets or other output
of the software created by Council while using the Systems for their intended purposes.”

         16. Section 5 of the Agreement is amended by adding the following new subsection (d): “As
between the parties, all information and data provided by Council to GSUSA is the exclusive property of
Council. At any time during the term of this Agreement, Council shall have the right to retrieve any or all
of its data then in the possession or control of GSUSA or its vendors without regard to the pendency of
any dispute between Council and GSUSA and/or its suppliers. In no event will GSUSA or its suppliers
claim any rights with respect to such data or take any action with respect to such data that is inconsistent
with the duties of a bailee for hire.

        17. Section 6(b) of the Agreement is replaced with the following sentence: “Council agrees to
properly secure, back up, and protect the System from intrusion or other improper use by any party.”

       18. Section 7(a) of the Agreement is amended by adding the following sentence at the end:
“Council shall not be required to make use of any System where it has reasonable good-faith objections to
proposed Acceptable Use Policies or subsequent changes thereto.”

4821-9600-8322.5
4821-9600-8322                                        2
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 138 of 166 PageID #: 144
         19. Section 8 of the Agreement is replaced with the following:

         (a)     GSUSA and its licensors hereby warrant and represent that: (i) any and all services
         provided hereunder shall be performed in a prompt and professional manner by qualified
         personnel; (ii) the Systems shall perform in accordance with their respective Schedules and the
         documentation provided therewith; (iii) the party providing the System, including all intellectual
         property contained therein, has the absolute right to sell, provide and license the materials to
         Council as contemplated herein; (iv) Council’s use of the Systems and all underlying components
         provided by GSUSA or its suppliers shall not infringe or misappropriate the patent, trademark,
         trade secret, copyright, or other intellectual property right of any third party; (v) they shall
         comply with the provisions of the Children’s Online Privacy Protection Act, where applicable;
         and (vi) no portion of any System shall include or introduce into Council’s equipment any
         malicious code however described, including but not limited to, a virus, worm, time bomb, Trojan
         horse, back door, turn off instruction, or ransomware.

         (b)   EXCEPT AS SET FORTH HEREIN, GSUSA AND ITS LICENSORS PROVIDE THE
         SERVICES AND SYSTEMS ON AN “AS IS” AND “AS AVAILABLE” BASIS WITHOUT
         WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED. GSUSA AND ITS
         LICENSORS   EXPRESSLY    DISCLAIM    THE  IMPLIED    WARRANTIES    OF
         MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-
         INFRINGEMENT.

        20. Section 9(a) of the Agreement is amended by adding the following at the end of the first
sentence: “; provided, however, that requirements that dictate the acquisition of equipment, including
computers or peripheral devices, or additional telecommunications capabilities will be provided in
advance so that Council can prepare on budgetary and other bases for the acquisition.”

        21 Section 10(a) of the Agreement is amended by replacing the first reference to “GSUSA” in
the second sentence with the phrase “EITHER PARTY”. This section is further amended by adding the
following sentence at the end: “THE FOREGOING LIMITATION SHALL NOT APPLY TO ANY
INDEMNITY OBLIGATION HEREUNDER, ANY ACTS CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE, OR ANY BREACH OF EITHER PARTY’S
CONFIDENTIALITY OBLIGATIONS.”

         22. Section 12 of the Agreement is amended by adding the following new subsections (b) and
(c):

         (b) GSUSA agrees to indemnify and hold Council and its Authorized Users, and it or their
         subsidiaries, affiliates, officers, agents, partners, and employees, harmless from any claim, action,
         demand, loss or damages (including reasonable attorneys’ fees) arising out of or related to this
         Agreement or GSUSA’s breach of its warranties and representations hereunder, specifically
         including but not limited to any claim that Council’s or its Authorized Users’ use of the Services
         and the Systems violates the intellectual property rights of any third party.

         (c) GSUSA and its suppliers shall maintain insurance sufficient to meet its indemnification
         obligations hereunder. At a minimum, such insurance shall include: (i) comprehensive general
         liability insurance, with per occurrence limits and aggregate limits (including any excess or
         umbrella coverage) of not less than $1 million and $3 million, respectively (ii) such workers'
         compensation and other employers' liability insurance as may be required by the applicable
         jurisdiction, and (iii) cyber liability insurance, or functionally similar coverage relating to (a)

4821-9600-8322.5
4821-9600-8322                                        3
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 139 of 166 PageID #: 145
         errors and omissions liability, (b) network and information security liability, and (c)
         communications and media liability, with a limit of $1,000,000 per occurrence.

SCHEDULE 5 — WEB PLATFORM

        23. Notwithstanding anything to the contrary in the Agreement or Schedule 5, Council shall not
be required to deploy the Web Platform until it includes the functionality described on Schedule A
attached hereto, which functionality is already currently available on Council’s current platform. If such
functionality is not achieved on or before January 1, 2021, Council shall have no obligation to enter into
Schedule 5 and its decision not to do so shall not have any adverse effect on its Charter, without regard to
the terms of the Blue Book or GSUSA policies.

         24. Section C(2) is amended by deleting the second sentence.

        25. Section C3. [OPEN ISSUE — we are currently determining the scope of the data that we
currently collect in order to confirm whether or not it is within the parameters.]

        26. Section C(4) is amended to add the following sentence at the end: “This information shall be
used only in connection with Council’s access to and use of the Customer Engagement Platform.”

       27. Section C(8) is amended by placing a period after the word “laws” and deleting the
remainder of the sentence.

       28. Section D(2) is amended to add the following sentence at the end: “Such fee increases shall
only be applied to Council in the event they are equally applied (i) to all other councils which have
executed a schedule (or other form of agreement) covering the subject matter of this Schedule 5, and (ii)
upon not less than one hundred twenty (120) days’ notice to Council.”

        29. Section F(4) is replaced with the following: “Each party (“Indemnitor”) agrees to indemnify
and hold harmless the other party for any claim, action, demand, loss or damages (including reasonable
attorneys’ fees) that arises out of the acts or omissions of Indemnitor, its employees, contractors, agents,
members, volunteers or vendors with respect to the Web Platform or its content, data or website.”

        30. Section F(6) is amended to add the following sentence: “GSUSA shall maintain Network
Security/Privacy Liability Insurance in the amount of not less than $10,000,000.”

       31. Section F(10) is amended by adding the following sentence: “In the event any such use,
whether in compliance with such policies or the Blue Book, result in third-party claims against Council,
the GSUSA shall indemnify Council as set forth above.”

         32. Section H(5) is amended to read as follows: “Council acknowledges and agrees that in the
event of any suspected or actual loss, misuse or unauthorized access to or acquisition or disclosure of
confidential or personal data (hereafter, “Incident”), GSUSA may exercise its right in its sole discretion to
develop and manage a national and cross-Council uniform response (the “Response”) including involving
such third party technical, legal, auditing, and other resources as it deems appropriate in its sole
discretion. Notwithstanding the foregoing, Council shall have the right to undertake any actions it
reasonably believes to be necessary to limit further intrusion, to protect its Authorized Users, to remediate
any damages, to defend claims, and to comply with any applicable law or regulation. Council agrees to
cooperate with GSUSA in formulating and undertaking the Response and to make available to GSUSA in
a timely manner appropriate details of the Incident.”


4821-9600-8322.5
4821-9600-8322                                       4
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 140 of 166 PageID #: 146
       33. Section I(1) is amended by adding the following sentence: “GSUSA has obtained
commitments from its vendors regarding performance and availability of the Web Platform and has
provided those standards to Council.”

        34. Section I(2) is amended by adding the following phrase at the end: “; provided, however, that
GSUSA shall provide at least forty-eight (48) hours advance written notice of any such suspension of
access that is anticipated to last more than four (4) hours.”

SCHEDULE 6 -- CUSTOMER ENGAGEMENT PLATFORM

       35. Section F(7) is amended by adding the following sentence: “In the event any such use,
whether in compliance with such policies or the Blue Book, result in third-party claims against Council,
the GSUSA shall indemnify Council as set forth above.”

       36. Section I(1) is amended by adding the following sentence: “GSUSA has obtained
commitments from its vendors regarding performance and availability of the Web Platform and has
provided those standards to Council.”

SCHEDULE 7 -- VOLUNTEER TOOLKIT

       37. Section A is amended by adding the following phrase to the end of the first sentence:
“throughout the K-12 Girl Scout program.”

        38. Section C(1) is amended by adding the following sentence: “This information shall be used
only in connection with Council’s access to and use of the Customer Engagement Platform.”

        39. Section D(2) is amended to add the following sentence at the end: “Such fee increases shall
only be applied to Council in the event they are equally applied to all other councils which have executed
a schedule (or other form of agreement) covering the subject matter of this Schedule 7.”

         40. Section D(3) is replaced with the following sentence: “In the event GSUSA terminates this
Schedule 7 for Council’s material breach in accordance with Section E below, all bona fide fees due up
until the effective date of termination shall be paid by Council.”

        41. Section F(1) is replaced with the following: “Each party (“Indemnitor”) to indemnify and
hold harmless the other party for any claim, action, demand, loss or damages (including reasonable
attorneys’ fees) that arises out of the acts or omissions of Indemnitor, its employees, contractors, agents,
members, volunteers or vendors with respect to Volunteer Toolkit or its content or data.”

        42. Section F(7) is replaced with the following: “GSUSA shall have the right to modify the
Volunteer Toolkit and the functionality therein at any time upon notice to Council. Additionally, GSUSA
shall have the right to add to, modify or delete any provision of this Schedule 7. GSUSA shall notify
Council of any change to either the Volunteer Toolkit or this Schedule 7 by providing Council thirty (30)
days’ prior written notice of such changes by email. If GSUSA modifies the Volunteer Toolkit or this
Schedule 7 and such modification has a material adverse impact on Council’s ability to use the Volunteer
Toolkit, as determined by Council in its sole discretion, Council may, upon thirty (30) days’ notice,
terminate, without penalty, this Schedule 7.”

        43. Section H(2) is amended by adding the following phrase at the end: “; provided, however,
that GSUSA shall provide at least forty-eight (48) hours advance written notice of any such suspension of
access that is anticipated to last more than four (4) hours.”

4821-9600-8322.5
4821-9600-8322                                       5
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 141 of 166 PageID #: 147
       44. Section H(1) is amended by adding the following sentence: “GSUSA has obtained
commitments from its vendors regarding performance and availability of the Web Platform and has
provided those standards to Council.”

         45. Section H(3) is replaced with the following: “Council acknowledges and agrees that in the
event of any suspected or actual loss, misuse or unauthorized access to or acquisition or disclosure of
confidential or personal data (hereafter, “Incident”), GSUSA may exercise its right in its sole discretion to
develop and manage a national and cross-council uniform response (the “Response”) including involving
such third party technical, legal, auditing, and other resources as it deems appropriate in its sole
discretion. Notwithstanding the foregoing, Council shall have the right to undertake any actions it
reasonably believes to be necessary to limit further intrusion, to protect its Authorized Users, to remediate
any damages, to defend claims, and to comply with any applicable law or regulation. Council agrees to
cooperate with GSUSA in formulating and undertaking the Response and to make available to GSUSA in
a timely manner appropriate details of the Incident.”

All other terms of the Agreement shall remain in full force and effect and are incorporated and
republished herein by reference. In the event of any conflict between the terms of the Agreement and this
Addendum, the terms of this Addendum shall control. This Addendum may be executed in multiple
counterparts and by facsimile signature, each of which shall be deemed an original and all of
which together shall constitute one instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment and Addendum on the date
set forth above.

GIRL SCOUTS OF THE USA                                    GIRL SCOUTS OF MIDDLE TENNESSEE


By:                                                       By:
      [Name]                                                    [Name]


      [Title]                                                   [Title]




4821-9600-8322.5
4821-9600-8322                                       6
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 142 of 166 PageID #: 148
                                                SCHEDULE A

                                         Web Platform Functionality


1.      General Web Platform Usage. The Web Platform shall allow general audience users of the
website to:
         (i) explore webpages and return to previous webpages;
         (ii) register adults and Council members in one online transaction;
         (iii) find a Girl Scouts troop by searching zip code and radius; and
         (iv) create an user account.
Additionally the Web Platform shall allow Council to port and store historical data for at least, but in no
event less than, [__15__] years.

2.      Council Data Integration. The Web Platform shall provide the following functionality for each
applicable type of user:
         (i) for service units, the Web Platform shall allow the user to:
              • view troop, Council members’, and adults’ profiles,
              • run listing reports,
              • run count reports, and
              • send communications;
         (ii) for Council troop leaders, the Web Platform shall allow the user to:
              • view troop rosters,
              • register and pay for activities,
              • track badges and awards,
              • organize yearly planning, and
              • send communications;
         (iii) for parents and girls, the Web Platform shall allow the user to:
               • register and pay for activities,
               • receive announcements,
               • view volunteer opportunities,
               • view meetings and messages, and
               • take surveys; and
         (iv) for council members, the Web Platform shall allow the user to:
              • assign user access,
              • set up and manage activities,
              • enter registrations and payments, and
              • send communications.

3.     Council Programs and Events. The Web Platform shall provide the following functionality for
Council program and event management:
         (i) for program and event set-up, the Web Platform shall allow the user to:
              • create an event and set a venue,
              • set capacity and fees,
              • set age groups for attendance,

4821-9600-8322.5
4821-9600-8322
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 143 of 166 PageID #: 149
              • manage badge and patch awards,
              • create pre-event survey questions, and
              • send communications;
         (ii) for program and event registration, the Web Platform shall allow parents and troop leaders to:
              • register and pay online,
              • interact with pre-event survey questions, and
              • manage event-related fees;
         (iii) for program and event management, the Web Platform shall allow users to:
               • manage the event date, attendee list and creation of final attendee list, waiting list, payment
                 reminders, payment history, and audit trail,
               • automatically manage assignment of badges, awards, and patches to girls,
               • view and manage survey question results, and
               • send communications; and
         (iv) for program and event data reports, the Web Platform shall allow the user to:
              • view and manage fees related to the event, event waiting lists, survey and pre-event
                question results, and final attendance numbers and lists of attendees, and
              • generate year-to-year comparisons of these statistics.

4.    Council Camps. The Web Platform shall provide the following functionality for GSMIDTN
camp management:
         (i) for initial camp set-up, the Web Platform shall allow the user to:
              • create the program and session information,
              • input housing units, capacities, fees, and attendee requirements (i.e. age groups),
              • input camp planning tools,
              • input fee and financial information, including possible discounts, manage badges, awards,
                and patches information, and
              • send communications;
         (ii) for camp registration, the Web Platform shall allow parents to:
              • register and pay online, and
              • manage camp-related fees;
         (iii) for camp management, the Web Platform shall allow users to:
               • manage the camp date, attendee list and creation of final attendee list, waiting list, payment
                 reminders, payment history, and audit trail,
               • automatically manage assignment of badges, awards, and patches to girls, and
               • send communications; and
         (iv) for camp data reports, the Web Platform shall allow the user to:
              • view and manage fees related to the camp (including unpaid balances, deposits, over-
                payments, and total revenue), camp waiting lists and cancellations, survey and pre-camp
                question results, and final attendance numbers and lists of attendees, and
              • generate year-to-year comparisons of these statistics.

5.   Council Adult Training Sessions. The Web Platform shall provide the following functionality for
GSMIDTN adult training session management:
         (i) for initial training session set-up, the Web Platform shall allow the user to:
              • create the program and session information, capacities, and fees,


4821-9600-8322.5
4821-9600-8322
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 144 of 166 PageID #: 150
              • input fee and financial information,
              • generate pre-training survey questions, and
              • send communications;
         (ii) for training session registration, the Web Platform shall allow parents to:
              • register and pay online,
              • interact with pre-training survey questions, and
              • manage training-related fees;
         (iii) for training session management, the Web Platform shall allow users to:
               • manage the session date, attendee list and creation of final attendee list, waiting list,
                 payment reminders, payment history, and audit trail,
               • interact with survey question results, and
               • send communications; and
         (iv) for training session data reports, the Web Platform shall allow the user to:
              • view and manage fees related to the training session (including unpaid balances, over-
                payments, and total revenue), session waiting lists and cancellations, pre-training survey
                question results, and final attendance numbers and lists of attendees, and
              • generate year-to-year comparisons of these statistics.

6.   Council Teen Mentoring. The Web Platform shall provide the following functionality for
GSMIDTN teen mentoring session management:
         (i) for initial mentoring session set-up, the Web Platform shall allow the user to:
              • create the program and session information, capacities, and fees,
              • input fee and financial information, generate pre-mentoring survey questions, and
              • send communications;
         (ii) for training session registration, the Web Platform shall allow parents to:
              • register and pay online,
              • interact with pre-mentoring survey questions, and
              • manage session-related fees;
         (iii) for mentoring session management, the Web Platform shall allow users to:
              • manage the session date, attendee list and creation of final attendee list, waiting list,
                payment reminders, payment history, and audit trail,
              • automatically associate awards and service hours with GSMIDTN members, and
              • interact with survey question results, and send communications; and
         (iv) for mentoring session data reports, the Web Platform shall allow the user to:
              • view and manage fees related to the mentoring session (including unpaid balances, over-
                payments, and total revenue), session waiting lists and cancellations, pre-training survey
                question results, and final attendance numbers and lists of attendees, and
              • generate year-to-year comparisons of these statistics.

7.      Council Properties. The Web Platform shall provide the following functionality for Council
properties management:
         (i) for initial properties session set-up, the Web Platform shall allow the user to:
              • create the program and session information, capacities, and fees,
              • input fee and financial information,

4821-9600-8322.5
4821-9600-8322
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 145 of 166 PageID #: 151
              • generate survey questions, and
              • send communications;
         (ii) for training session registration, the Web Platform shall allow parents and troop leaders to:
              • register and pay online,
              • interact with pre-mentoring survey questions, and
              • manage session-related fees;
         (iii) for reservation management, the Web Platform shall allow users to:
               • manage, add, cancel, or change dates and activities, attendee list and creation of final
                 attendee list, waiting list, adult training requirements, payment reminders, payment history,
                 and audit trail,
               • interact with survey question results, and
               • send communications; and
         (iv) for final mentoring session data reports, the Web Platform shall allow the user to:
              • view and manage fees related to the mentoring session (including unpaid balances, over-
                payments, and total revenue), property usage, waiting lists and cancellations, survey
                question results, and final attendance numbers and lists of attendees, and
              • generate year-to-year comparisons of these statistics.

8.      Council Alumni. The Web Platform shall provide the following functionality for Council alumni
users and Council alumni information management:
         (i) the Web Platform shall bridge 12th grade members to adults and move lapsed members to
adults, and
         (ii) the Web Platform shall additionally:
               • link member history to the member’s adult record,
               • track all alumni members,
               • create and report on alumni demographics, including colleges attended and declared college
                 majors, and
               • send communications via text, voice, and email.

9.      Council Communications. The Web Platform shall provide the following functionality for
council staff, service unit leaders, and troop leaders:
       (i) such users shall be able to select any individual or group and send communications via internal
message, email, text, or voice,
         (ii) such users shall be able to send communications to any individual listed on any generated
report, and
         (iii) such users shall be able to manage module placement and communication integration.

10.      Council Reports. The Web Platform shall enable users to:
         • generate standard module reports,
         • provide a custom report writer, including lists of individuals, count reports, crosstab reports,
           and year-to-year statistical comparisons,
         • create reports with user-friendly selection of data fields,
         • include or exclude features,
         • determine output and display sort order for each column in report,
         • save any report to any module landing page, and
         • share any report with any council user.

4821-9600-8322.5
4821-9600-8322
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 146 of 166 PageID #: 152
                                                                                                                            •All of above
EXHIBIT B                                 •Ability for user to edit profile                                                 •Retain all camp history
                                          •Ease of password reset and username                                              •Ability to qualify with “requirements” to attend
                                          •Ability to pay for all related events on profile                                 •Camp Staff can pull rosters
                                                                                                               CAMPS/       •Communicate directly with Parents
Girl Scouts of Middle                     •All modules are linked to our accounting software and
                                                                                                                            •Require a deposit
                         PROFILES          GL
                                                                                                              ACTIVITIES    •Offer discounts such as a holiday or military discount
      Tennessee                           •Pick a troop near your address, school, church, work                             •Themed camps
                                                                                                                            •Ability to see all personal info for camper
                                                                                                                            •Trading Post
 Software Platform *                      •Parents/Guardians can pay fees or Troop Leader

“CouncilAlignMENT”                        •Registration as individual or by a troop leader
                                          •Pay as a troop or individual
                                                                                                                            •SU or Troop reservations
                                                                                                                            •Electronic billing, deposit payment
                                          •Financial Aid                                                                    •Block properties for certain times needed
                                          •Online background check for adults and leaders                     PROPERTY/     •Property Waiver electronic signing
                        MEMBERSHIP        •Ability for troop leaders to text, email or voice message                        •Ability to reserve certain units or all of camp
                                           members of the troop                                               ACTIVITIES    •Reserve activities, such as tree climbing, canoes etc
                                          •Ability to accept donations to Gift to Girls – Family Campaigns                  •Send reminders and other important paperwork
                                          •Module Reports                                                                   •Volunteers update rosters
                                          •Tracking to goals

                                          •Calendar of programs, by age, etc
                                          •Ability to register as a troop, per girl very flexible
                                          •Waiting lists
                                          •Pay partial/installments or all at once
                                                                                                                            •Girls automatically flip to alum
                                          •Electronic Invoice
                        PROGRAMS          •Ability to provide health and other important info
                                          •Pick a t-shirt size
                                                                                                               ALUMNI
                                          •Ask Event questions
                                          •Reminders other event info


                                         •Volunteer Playbook
                                         •Track badges, awards for girls and adults
                                         •Track service hours
                                                                                                                           •Ability to all of the above via our mobile app
                                         •Set number of troop openings                                        MOBILE
                        VOLUNTEER        •Select meeting site
                                         •Upload forms                                                           APP
                                         •Provide feedback
                                         •Send out communications

                         Case
                                         •View all members of troop
                                3:21-cv-00433
                                         •BackgroundDocument
                                                       check       1-1 Filed 06/03/21               Page 147 of 166 PageID #: 153                     *NOT ALL INCLUSIVE
                                                                                                                                                            March 2021
                                                                                                                        E-FILED
                                                                                                                4/29/2021 9:57 AM
                                                                                                              CLERK & MASTER
                                                                                                    DAVIDSON CO. CHANCERY CT.
STATE OF TENNESSEE                                                                              CASE FILE NUMBER
20TH JUDICIAL DISTRICT
CHANCERY COURT
                                                             SUMMONS                            21-0388-II
PLAINTIFF                                                           DEFENDANT
GIRL SCOUTS OF MIDDLE TENNESSEE, INC.                              GIRL SCOUTS OF THE UNITED STATES OF AMERICA




TO:     (NAME AND ADDRESS OF DEFENDANT)
                                                                                                 Method of Service:
      GIRL SCOUTS OF THE UNITED STATES OF
      AMERICA                                                                              G
                                                                                           ✔   Certified Mail
                                                                                           G   Davidson Co. Sheriff
      420 Fifth Avenue                                                                     G   *Comm. Of Insurance
      New York, New York 10018                                                             G   *Secretary of State
                                                                                           G   *Out of County Sheriff
                                                                                           G   Private Process Server
                                                                                           G   Other
List each defendant on a separate summons.                                                       *Attach Required Fees

YOU ARE SUMMONED TO DEFEND A CIVIL ACTION FILED AGAINST YOU IN CHANCERY COURT, DAVIDSON COUNTY,
TENNESSEE. YOUR DEFENSE MUST BE MADE WITHIN THIRTY (30) DAYS FROM THE DATE THIS SUMMONS IS SERVED
UPON YOU. YOU MUST FILE YOUR DEFENSE WITH THE CLERK OF THE COURT AND SEND A COPY TO THE PLAINTIFF’S
ATTORNEY AT THE ADDRESS LISTED BELOW. IF YOU FAIL TO DEFEND THIS ACTION BY THE ABOVE DATE, JUDGMENT
BY DEFAULT CAN BE RENDERED AGAINST YOU FOR THE RELIEF SOUGHT IN THE COMPLAINT.

Attorney for plaintiff or plaintiff if filing Pro Se:           FILED, ISSUED & ATTESTED
(Name, address & telephone number)
Laura P. Merritt (BPR #026482)                                   FOR CLERK USE ONLY                       04-29-2021
Karolyn Perry (BPR #036900)                                     MARIA M. SALAS, Clerk and Master
Waller Lansden Dortch & Davis, LLP                              By:                    1 Public Square
511 Union St., Ste. 2700                                                               Suite 308
Nashville, TN 37219                                                                    Nashville, TN 37201
(615) 244-6380

                                                                                  Deputy Clerk & Master
                                                        NOTICE OF DISPOSITION DATE

       The disposition date of this case is twelve months from date of filing. The case must be resolved or set for trial by
this date or it will be dismissed by the Court for failure to prosecute pursuant to T.R.C.P. 41.02 and Local Rule 18.

       If you think the case will require more than one year to resolve or set for trial, you must send a letter to the Clerk
and Master at the earliest practicable date asking for an extension of the disposition date and stating your reasons.
Extensions will be granted only when exceptional circumstances exist.
TO THE SHERIFF:                                                     DATE RECEIVED




                                                                    Sheriff



***Submit one original plus one copy for each defendant to be served.

                                    ËADA Coordinator, Maria M. Salas (862-5710)




         Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 148 of 166 PageID #: 154
                                           RETURN ON SERVICE OF SUMMONS

      I hereby return this summons as follows: (Name of Party Served) _________________________________________________

Ƒ6HUYHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB Ƒ1RW)RXQG __________________________________
Ƒ1RW6HUYHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBƑ2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

DATE OF RETURN:                                                        By:

                                                                          Sheriff/or other authorized person to serve process
                                       RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify and return that on the ________ day of _______________________, 20___, I sent, postage prepaid, by registered return
receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in case ___________________ to
the defendant ____________________________. On the _____ day of ______________________________, 20___, I received the return
receipt, which had been signed by _______________________________ on the _____ day of __________________________, 20___.
The return receipt is attached to this original summons to be filed by the Chancery Court Clerk & Master.
Sworn to and subscribed before me on this _____ day of _________             Signature of plaintiff, plaintiff’s attorney or other person
________, 20___.                                                             authorized by statute to serve process.
Signature of ____ Notary Public or ____ Deputy Clerk


My Commission Expires:
                   NOTICE OF PERSONAL
                  PROPERTY EXEMPTION
TO THE DEFENDANT(S):
     Tennessee law provides a ten thousand dollar ($10,000.00)
debtor’s equity interest personal property exemption from execution or
seizure to satisfy a judgment. If a judgment should be entered against
you in this action and you wish to claim property as exempt, you must
file a written list, under oath, of the items you wish to claim as exempt
with the clerk of the court. The list may be filed at any time and may
be changed by you thereafter as necessary; however, unless it is filed
before the judgment becomes final, it will not be effective as to any
execution or garnishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed;                                    ATTACH
these include items of necessary wearing apparel (clothing) for yourself
and your family and trunks or other receptacles necessary to contain
                                                                                                       RETURN
such apparel, family portraits, the family Bible, and school books.                                    RECEIPT
Should any of these items be seized you would have the right to                                         HERE
recover them. If you do not understand your exemption right or how to                             (IF APPLICABLE)
exercise it, you may wish to seek the counsel of a lawyer.

   Mail list to: Clerk & Master
                 1 Public Square
                 Suite 308
                 Nashville TN 37201

Please state file number on list.
                                             CERTIFICATION (IF APPLICABLE)
I, Maria M. Salas, Clerk & Master of the Chancery Court in the State         MARIA M. SALAS, Clerk & Master
of Tennessee, Davidson County, do certify this to be a true and correct
copy of the original summons issued in this case.                            By:
                                                                                                                    D.C. & M.


             Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 149 of 166 PageID #: 155
                                                                                                E-FILED
                                                                                       5/3/2021 3:41 PM
                                                                                     CLERK & MASTER
                                                                           DAVIDSON CO. CHANCERY CT.

           IN THE CHANCERY COURT FOR THE STATE OF TENNESSEE
                 20TH JUDICIAL DISTRICT, DAVIDSON COUNTY

                        PART II – BUSINESS COURT DOCKET
 GIRL SCOUTS OF MIDDLE TENNESSEE,                )
 INC.                                            )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )   Case No. 21-0388-II
                                                 )
  GIRL SCOUTS OF THE UNITED STATES               )
            OF AMERICA                           )
                                                 )
                                                 )
                         Defendant.              )

      REQUEST FOR DESIGNATION TO THE BUSINESS COURT DOCKET

       Girl Scouts of Middle Tennessee, Inc., through Counsel or self-represented, requests
that the above styled Case filed on April 29, 2021 in the Chancery Court of Davidson
County be transferred by the Chief Justice of the Tennessee Supreme Court to the Business
Court Docket.

        Counsel or self-represented party, in good faith and based on information
reasonably available, has completed and filed herewith the attached checklist certifying
that the Case meets the eligibility criteria set forth in the Tennessee Supreme Court Order
Establishing the Davidson County Business Court Docket Pilot Project - Phase 2.


                                                /s/ Laura P. Merritt
                                                Counsel or Self-represented Party



                   FOR BUSINESS COURT DOCKET JUDGE USE ONLY


I Recommend        Decline to Recommend that this Case is eligible for transfer to the
Business Court Docket.

________________________________                       ___________________________
Signature of Business Court Docket Judge                                     Date
4817‐9198‐4359.1


 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 150 of 166 PageID #: 156
                               ÿ
     ÿÿ !"!ÿÿ#ÿ$!ÿ%ÿ%&ÿ
                          %#%&'ÿ
         (ÿ2959)ÿ7ÿ9ÿ7ÿ3ÿÿ*9)9+9*9ÿ29297ÿ512ÿ27 52ÿ1ÿÿ,9 ÿ12ÿ
  61-.ÿ/*7ÿ-ÿ+*10ÿÿ7//*97+*ÿ+112ÿ31ÿ+ÿ*9)9+*.ÿÿ7ÿ3ÿ59ÿ099ÿ93 ÿ4ÿ
  7 ÿ5.ÿ7 ÿ1ÿ12ÿ312ÿ+91 ÿ15ÿ93ÿ62ÿ
 x7ÿ42  ÿ39ÿ*70 9ÿ07ÿ59*ÿ1ÿ12ÿ752ÿ97ÿ4.ÿ5:4;<ÿ7 ÿ
  ÿ
x7ÿ52   ÿ 13/ 712ÿ737)ÿ15ÿ7ÿ*7ÿ=5>:.:::ÿ72ÿ7**).ÿ12ÿ9ÿ*70 9ÿ-ÿ/293729*ÿ
      9?98ÿ12ÿ*72712ÿ2*95<ÿ7 ÿÿ
  ÿ
      62ÿ39ÿ*70 9@ÿ
  ÿ
    x7ÿA   *7ÿ1ÿÿ)1827ÿ12ÿ927*ÿ755792ÿ15ÿ+9 ÿB922.ÿ12/12791 .ÿ*939ÿ
         *97+9*9ÿ13/79.ÿ)27*ÿ/7229/.ÿ*939ÿ*97+9*9ÿ/7229/.ÿ 1*ÿ
         /21/29129/.ÿ/215 917*ÿ7 19791 .ÿ27*ÿ7ÿ983ÿ2.ÿ7 ÿ?19ÿ
         82C.ÿ9*9)ÿÿ29)ÿ12ÿ1+*9)791 ÿ15ÿ721*2.ÿ15592.ÿ9212.ÿ/722.ÿ
         7 ÿ33+2.ÿ12ÿÿ*97+9*9ÿ12ÿ9 3 9ÿ15ÿ15592.ÿ9212.ÿ377)2.ÿ2ÿ12ÿ
         /7222ÿ
      ÿ
     x7ÿ98   1*8ÿ*793 ÿ15ÿ+27ÿ15ÿ59972ÿÿ12ÿ712ÿ891*791 ÿ+0ÿ+9 ÿ
         7299)ÿ1ÿ15ÿ+9 ÿ27 791 ÿ12ÿ2*791 9/2ÿ
      ÿ
      7ÿ981*8ÿ7ÿ133297*ÿ*7 ÿ7912ÿ
      ÿ
      7ÿ7
      x 2  9ÿ5213ÿ1*1)ÿ*9 9)ÿ7)23.ÿ9*9)ÿ15072ÿ7 ÿ+911*1)ÿ
         *9 9)ÿ7)23.ÿ12ÿ7ÿ7)23ÿ981*89)ÿÿ*9 9)ÿ15ÿ7ÿ9**7*ÿ
         /21/2ÿ29).ÿ9*9)ÿ/7ÿ29)2ÿ
      ÿ
      7ÿ9
      x    81*8ÿ792.ÿ27ÿ2.ÿ27372-ÿ*70.ÿ12ÿ299D2*7ÿ791 2ÿ
      ÿ
      7ÿ9
      x    81*8ÿ*793 ÿ7ÿ/2ÿ5599*ÿ13/*1ÿ133297*ÿ9ÿ7ÿ01*ÿ78ÿ
          9)9597ÿ93/*9791 ÿ512ÿÿ*72)2ÿ+9 ÿ1339.ÿ9*9)ÿ+ÿ1ÿ*939ÿ1ÿ
         7ÿ09ÿ+?ÿ372ÿ7ÿ97**ÿ01*ÿ2 2ÿÿ7ÿEF1*Gÿ/27ÿ1ÿ
         H91ÿ5ÿ15ÿÿ,9 ÿ 12ÿ61-ÿF*9)9+9*9ÿ 29297.ÿ7ÿ2133 ÿ+ÿÿ
         ,9 ÿ12ÿI)ÿ7 ÿ7ÿ239ÿ099ÿÿ9291ÿ15ÿÿ95ÿI92ÿ


                       0123ÿ512ÿ6789 1ÿ1ÿ72ÿ12ÿ7ÿ
                                              ÿ
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 151 of 166 PageID #: 157
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, a true and exact copy of the foregoing was served via
U.S. Certified Mail, return receipt requested, upon the following:

Girl Scouts of the United States of America
420 Fifth Avenue
New York, NY 10018


                                              /s/ Laura P. Merritt




4815-7327-4600.1
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 152 of 166 PageID #: 158
                                                                                                    E-FILED
                                                                                           5/4/2021 4:18 PM
                                                                                         CLERK & MASTER
                                                                               DAVIDSON CO. CHANCERY CT.

            IN THE CHANCERY COURT FOR THE STATE OF TENNESSEE
               TWENTIETH JUDICIAL DISTRICT, DAVIDSON COUNTY

GIRL SCOUTS OF MIDDLE TENNESSEE, )
INC.,                            )
                                 )
      Plaintiff,                 )
                                 )
v.                               )                            Case No. 21-0388-II
                                 )
GIRL SCOUTS OF THE UNITED STATES )
OF AMERICA,                      )
                                 )
      Defendant.                 )

                NOTIFICATION OF PROOF OF SERVICE OF PROCESS

       Your Request for Designation to the Business Court Docket Pilot Project – Phase 2 has

been received by this office. Proof of service of process on the defendant, however, has not yet

been filed. When proof of service of process on the defendant in this matter has been filed, please

contact Megan Broadnax at (615) 862-5720 and this Court will proceed to review your Request

for Designation and submit it to the Chief Justice.




                                                ANNE C. MARTIN
                                                CHANCELLOR
                                                BUSINESS COURT DOCKET
                                                PILOT PROJECT




 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 153 of 166 PageID #: 159
cc by U.S. Mail, email, or efiling as applicable to:

Laura P. Merritt, Esq.
Karolyn Perry, Esq.
Waller Lansden Dortch & Davis, LLP
Nashville City Center
511 Union Street, Suite 2700
Nashville, TN 37219
laura.merritt@wallerlaw.com
karolyn.perry@wallerlaw.com

Girl Scouts of the United States of America
420 Fifth Avenue
New York, NY 10018




                                                  2

 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 154 of 166 PageID #: 160
                                                                                                     E-FILED
                                                                                            5/6/2021 2:24 PM
                                                                                          CLERK & MASTER
                                                                                DAVIDSON CO. CHANCERY CT.

               IN THE CHANCERY COURT FOR THE STATE OF TENNESSEE
                     20TH JUDICIAL DISTRICT, DAVIDSON COUNTY


 GIRL SCOUTS OF MIDDLE TENNESSEE,                     )
 INC.                                                 )
                                                      )
           Plaintiff,                                 )
                                                      )
 v.                                                   )   Case No. 21-0388-II
                                                      )
  GIRL SCOUTS OF THE UNITED STATES                    )
            OF AMERICA                                )
                                                      )
                                                      )
                         Defendant.                   )


                   NOTICE OF FILING WAIVER OF SERVICE OF SUMMONS

         Plaintiff Girl Scouts of Middle Tennessee, Inc. gives notice of the filing of the Waiver of

Service of Summons, attached hereto as Exhibit A.


                                                      Respectfully submitted,


                                                      /s/ Laura P. Merritt
                                                      Laura P. Merritt (BPR No. 026482)
                                                      Karolyn Perry (BPR No. 036900)
                                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                                      511 Union Street, Suite 2700
                                                      Nashville, TN 37219
                                                      Phone: 615-244-6380
                                                      Fax: 615-244-6804
                                                      Email: laura.merritt@wallerlaw.com
                                                      Email: karolyn.perry@wallerlaw.com

                                                      Attorneys for Plaintiff Girl Scouts of
                                                      Middle Tennessee, Inc.




4821-8815-9464.1
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 155 of 166 PageID #: 161
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon the following
counsel via United States Mail, postage prepaid, with a courtesy copy sent via electronic mail, on
May 6, 2021:

Benjamin E. Horowitz, Esq.
VENABLE LLP
600 Massachusetts Avenue, NW
Washington, DC 20001

Attorney for Defendant Girl Scouts of
the United States of America


                                                     /s/ Laura P. Merritt




4821-8815-9464.1
 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 156 of 166 PageID #: 162
                                                                                  E-FILED
                                                                         5/6/2021 2:24 PM
                                                                       CLERK & MASTER
                                                             DAVIDSON CO. CHANCERY CT.




                              EXHIBIT A




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 157 of 166 PageID #: 163
                                 WAIVER OF SERVICE OF SUMMONS

TO: Laura P. Merritt, counsel for Girl Scouts of Middle Tennessee, Inc.

I acknowledge receipt of your request that I waive service of a summons in the action of Girl
Scouts of Middle Tennessee, Inc. v. Girl Scouts of the United States of America, which is civil
action number 21-0388-II in the Chancery Court for Davidson County, Tennessee. I have also
received a copy of the complaint in the action, two copies of this instrument, and a means by which
I can return the signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in this
lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with judicial
process in the manner provided by Rule 4.

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or
to the jurisdiction or venue of the court except for objections based on a defect in the summons or
in the service of the summons.

I understand that a judgment may be entered against me (or the party on whose behalf I am acting)
if an answer or motion under Rule 12 is not served upon you within 60 days after May 5, 2021.
                                                        5/5/2021
                                                       _________         ___________________________
                                                                           /s/ Benjamin E. Horowitz


                                                       Date                  Signature

                                                       Printed/typed name:
                                                         Benjamin E. Horowitz, Venable LLP
                                                       ________________________________

                                                       as ________________________________
                                                           counsel for Girl Scouts of the United States of America


                                                       of ________________________________.



Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Tennessee Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of
service of the summons and the complaint. A defendant located in the United States who, after being notified of an
action and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will be
required to bear the cost of such service unless good cause be shown for the failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the
action has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action
or over its person or property. A party who waives service of the summons retains all defenses and objections (except
any relating to the summons or to the service of the summons), and may later object to the jurisdiction of the court or
to the place where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve on the plaintiff’s attorney
(or unrepresented plaintiff) a response to the complaint and must also file a signed copy of the response with the court.
If the answer or motion is not served within this time, a default judgment may be taken against that defendant. By
waiving service, a defendant is allowed more time to answer than if the summons had been actually served when the
request for waiver of service was received.


 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 158 of 166 PageID #: 164
                                                                                               E-FILED
                                                                                       5/3/2021 3:41 PM
                                                                                     CLERK & MASTER
                                                                           DAVIDSON CO. CHANCERY CT.

           IN THE CHANCERY COURT FOR THE STATE OF TENNESSEE
                 20TH JUDICIAL DISTRICT, DAVIDSON COUNTY

                        PART II — BUSINESS COURT DOCKET
 GIRL SCOUTS OF MIDDLE TENNESSEE,                )
 INC.                                            )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )   Case No. 21-0388-II
                                                 )
  GIRL SCOUTS OF THE UNITED STATES               )
            OF AMERICA                           )
                                                 )
                                                 )
                         Defendant.              )

      REQUEST FOR DESIGNATION TO THE BUSINESS COURT DOCKET
       Girl Scouts ofMiddle Tennessee, Inc., through Counsel or self-represented, requests
that the above styled Case led on April 29, 2021 in the Chancery Court of Davidson
County be transferred by the Chief Justice of the Tennessee Supreme Court to the Business
Court Docket.

        Counsel or self-represented party, in good faith and based on information
reasonably available, has completed and led herewith the attached checklist certifying
that the Case meets the eligibility criteria set forth in the Tennessee Supreme Court Order
Establishing the Davidson County Business Court Docket Pilot Project - Phase 2.


                                                /s/ Laura P. Merritt
                                                Counsel or Self-represented Party




                   FOR BUSINESS COURT DOCKET JUDGE USE ONLY
                                                                                               0371:}

I Recommend D Decline to Recommend that this Case is eligible for
Business Court Docket.

OM            Q    IMML;
                                                                             w




                                                            5.11.2.)
                                                                              W993




Signature of Business Court Docket Judge
4817-9198-4359.1




Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 159 of 166 PageID #: 165
                                              w
          REQUEST FOR DESIGNATION TO THE BUSINESS COURT DOCKET


           In certifying that this case meets the eligibility criteria for transfer to the Business Court

Docket, please check below the applicable boxes. To be eligible, the case must         t   within items   l

and 2, and one or more subsections      of item 3.

El.        This lawsuit was led   on or aer   May 1, 2017; and

          Compensatory damages of at least $250,000 are alleged, or this lawsuit seeks primarily
      injunctive or declaratory relief; and

      3.   This lawsuit:

      E    Relates to the governance or internal affairs of businesses (i.e., corporations, limited
           liability companies, general partnerships, limited liability partnerships, sole
           proprietorships, professional associations, real estate investment trusts, and joint
           ventures), including the rights or obligations of shareholders, ofcers, directors, partners,
           and members, or the liability or indemnity of ofcers, directors, managers, trustees or
           partners.

           involves claims of breach of duciary duty or statutory violations between businesses
           arising out of business transactions or relationships.

           involves a commercial class action.

           arises from technology licensing agreements, including software and biotechnology
           licensing agreements, or any agreement involving the licensing of any intellectual
           property right, including patent rights.

           involves antitrust, trade secrets, trademark law, or securities-related actions.

           involves claims that present suiciently complex commercial issues that would have
           signicant implications for the larger business community, including but not limited to
           cases with subject matter that technically would render the case “Excluded” pursuant to
           Section 2 of the Business Court Docket Eligibility Criteria, as recommended by the
           Business Court Judge and as determined within the discretion of the Chief Justice.




                            Form for Davidson County Chancery Court Case


Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 160 of 166 PageID #: 166
                                CERTIFICATE OF SERVICE
       I hereby certify that on May 3, 2021 , a true and exact copy of the foregoing was served via
U.S. Certied Mail, return receipt requested, upon the following:

Girl Scouts of the United States of America
420 Fifth Avenue
New York, NY 1001 8


                                              /s/   Laura P. Merritt




48 l 5-7327—4600.l


Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 161 of 166 PageID #: 167
cc by U.S. Mail, email, or eling   as applicable t0:

Laura P. Merritt, Esq.
Karolyn Perry, Esq.
Waller Lansden Dortch & Davis,     LLP
Nashville City Center
511 Union Street, Suite 2700
Nashville, TN 37219
laura.merritt@wallerlaw.com
kamlvn.perrvfiilwallerlaw.com

Benjamin E. Horowitz, Esq.
Venable LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
behorowitzfgilVenable.001n




 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 162 of 166 PageID #: 168
Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 163 of 166 PageID #: 169
                                                                                                      E-FILED
                                                                                            5/18/2021 9:11 AM
                                                                                           CLERK & MASTER
                                                                                 DAVIDSON CO. CHANCERY CT.

             IN THE CHANCERY COURT FOR THE STATE OF TENNESSEE
                TWENTIETH JUDICIAL DISTRICT, DAVIDSON COUNTY

GIRL SCOUTS OF MIDDLE TENNESSEE, )
INC.,                            )
                                 )
      Plaintiff,                 )
                                 )
v.                               )                                Case No. 21-0388-BC
                                 )
GIRL SCOUTS OF THE UNITED STATES )
OF AMERICA,                      )
                                 )
      Defendant.                 )

                                   BUSINESS COURT NOTICE

       This case has been transferred from Chancery Court Part II to the Davidson County Business

Court Pilot Project. On all future filings, use the above caption, in particular the “BC” at the end of

the case number.

       Additionally, an important procedure in the Pilot Project is to conduct a Rule 16 Conference

early in the case but after issues have been joined. Accordingly, the timing on holding the Conference

varies with each case depending on whether the case leads off with an application for extraordinary

relief, a Rule 12 motion, a counterclaim and/or third party complaint, or a complaint and answer. To

set the Rule 16 Conference, the Court monitors the filings in the case, and when the Court sees

preliminary issues have been dealt with, the issues are joined, and it is meaningful to prepare a

litigation schedule, then the Docket Clerk contacts Counsel to select a date for the Conference. Also,

attached are some instructions pertaining to the Pilot Project.




                                                 ANNE C. MARTIN
                                                 CHANCELLOR
                                                 BUSINESS COURT DOCKET
                                                 PILOT PROJECT



  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 164 of 166 PageID #: 170
cc by U.S. Mail, email, or efiling as applicable to:

Laura P. Merritt, Esq.
Karolyn Perry, Esq.
Waller Lansden Dortch & Davis, LLP
Nashville City Center
511 Union Street, Suite 2700
Nashville, TN 37219
laura.merritt@wallerlaw.com
karolyn.perry@wallerlaw.com

Benjamin E. Horowitz, Esq.
Venable LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
behorowitz@Venable.com




                                                   2

  Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 165 of 166 PageID #: 171
        1.      Party Attendance at Rule 16 Conference. The provision in the Guide to the
Business Court that parties attend the Case Litigation Plan Conference has been shown to be
logistically difficult and results in delay due to scheduling conflicts. For these reasons, client
attendance at the Conference is not required but is certainly welcomed.

        2.      Setting Motion Hearings. For processing motions, Counsel, in the first instance
shall docket the motion for hearing on a regular Friday docket or for an expedited hearing by
stating at the end of the motion the docket date and text provided in Local Rule 26 and following
the procedures stated therein. If the Court, through its case monitoring, determines to customize
the process, such as by deciding the motion on the papers or combining it with a hearing on other
matters or specially setting oral argument, the Docket Clerk will notify Counsel.

       3.      Bundling Motions. In monitoring filings, the Court may adjust docket settings to,
where feasible, schedule various matters to be heard at one hearing.

        4.     Court reporters. From time to time the Court may conduct oral argument or
Rule 16 Conferences by telephone. Even though the medium is less formal, the content of the
proceedings is binding. Accordingly, if Counsel wishes to have a court reporter transcribe the
proceedings, the court reporter should come to the Court office to record the proceedings at that
location.

       5.      Last Part of Local Rule § 26.04(b) to File Copies of Cases Not Required. It is not
necessary for Counsel to provide the Court a copy of unreported Tennessee decisions, out-of-state
cases, or federal decisions cited in their briefs as instructed in the last part of Local
Rule § 26.04(b).

       6.     Business Court Website. For links to Guide to the Business Court, and Business
Court Decisions, go to the website TNcourts.gov/bizcourt, and click on these links.




 Case 3:21-cv-00433 Document 1-1 Filed 06/03/21 Page 166 of 166 PageID #: 172
